 



Exhibit 10.3
LOAN AND SECURITY AGREEMENT
dated as of August 10, 2007
by and among
DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation,
as a Borrower
and
those certain additional Borrowers set forth on Schedule 1 hereto,
and
LASALLE BANK NATIONAL ASSOCIATION,
as Lender





--------------------------------------------------------------------------------



 



Exhibit 10.3
TABLE OF CONTENTS

              Page  
1. DEFINITIONS
    1  
1.1 General Terms
    1  
1.2 Interpretation
    25  
 
   
2. COMMITMENTS; INTEREST; FEES
    25  
2.1 Revolving Loans
    25  
2.2 Term Loan
    28  
2.3 Reduction of Revolving Loan Commitment by the Revolving Loan Borrower
    29  
2.4 Principal Balance of Liabilities Not to Exceed the Maximum Facility
    29  
2.5 The Borrower’s Loan Account
    29  
2.6 Statements
    30  
2.7 Interest
    30  
2.8 Method for Making Payments
    30  
2.9 Term of this Agreement
    31  
2.10 Optional Prepayment of Loans
    31  
2.11 Limitation on Charges
    31  
2.12 Method of Selecting Rate Options; Additional Provisions Regarding Libor
Loans
    32  
2.13 Setoff
    32  
2.14 Termination of Commitments by the Lender
    33  
2.15 Mandatory Prepayments
    33  
2.16 Closing Fee
    33  
2.17 Late Charge
    33  
2.18 L/C Fees
    34  

-i-



--------------------------------------------------------------------------------



 



              Page  
2.19 Unused Line Fee
    34  
 
   
3. CHANGE IN CIRCUMSTANCES
    34  
3.1 Yield Protection
    34  
3.2 Availability of Rate Options
    35  
3.3 Taxes
    35  
3.4 Funding Indemnification
    36  
3.5 Lender Statements
    36  
3.6 Basis for Determining Interest Rate Inadequate or Unfair
    36  
3.7 Illegality
    36  
 
   
4. ELIGIBILITY REQUIREMENTS; CASH COLLATERAL ACCOUNT; ATTORNEY-IN-FACT
    36  
4.1 Account Warranties; Schedule of Accounts
    36  
4.2 Account Covenants
    37  
4.3 Collection of Accounts and Payments
    37  
4.4 Appointment of the Lender as the Borrower’s Attorney-in-Fact
    38  
4.5 Notice to Account Debtors
    39  
4.6 Equipment Warranties
    40  
4.7 Equipment Records
    40  
 
   
5. CONDITIONS OF LOANS
    40  
5.1 Conditions to all Loans
    40  
5.2 Initial Loans
    41  
 
   
6. COLLATERAL
    43  
6.1 Security Interest
    44  
6.2 Preservation of Collateral and Perfection of Security Interests Therein
    44  
6.3 Loss of Value of Collateral
    45  
6.4 Right to File Financing Statements
    45  





--------------------------------------------------------------------------------



 



              Page  
6.5 Third Party Agreements
    45  
6.6 All Loans One Obligation
    45  
6.7 Commercial Tort Claim
    46  
 
   
7. REPRESENTATIONS AND WARRANTIES
    46  
7.1 Existence
    46  
7.2 Corporate Authority
    46  
7.3 Binding Effect
    46  
7.4 Financial Data.
    47  
7.5 Collateral
    47  
7.6 Solvency
    47  
7.7 Principal Place of Business; State of Organization
    47  
7.8 Other Names
    47  
7.9 Tax Liabilities
    48  
7.10 Loans
    48  
7.11 Margin Securities
    48  
7.12 Organizational Chart
    48  
7.13 Litigation and Proceedings
    48  
7.14 Other Agreements
    48  
7.15 Compliance with Laws and Regulations
    48  
7.16 Intellectual Property
    49  
7.17 Environmental Matters
    49  
7.18 Disclosure
    49  
7.19 Pension Related Matters
    50  
7.20 Perfected Security Interests
    50  
7.21 Acquisition Documents
    50  





--------------------------------------------------------------------------------



 



              Page  
7.22 Broker’s Fees
    50  
7.23 Investment Company Act
    51  
7.24 Transactions
    51  
7.25 Representations and Warranties in Acquisition Documents
    51  
7.26 Offenses and Penalties Under the Medicare/Medicaid Programs
    51  
7.27 Medicaid/Medicare and Private Insurance/Managed Care Contracts
    51  
7.28 Consideration
    53  
7.29 USA Patriot Act
    53  
7.30 Absence of Foreign or Enemy Status
    53  
7.31 HIPAA Compliance
    53  
7.32 Labor Matters
    53  
7.33 Capitalization
    53  
7.34 Government Contracts
    54  
7.35 OFAC
    54  
7.36 Commercial Leases
    54  
 
   
8. AFFIRMATIVE COVENANTS
    54  
8.1 Reports, Certificates and Other Information
    54  
8.2 Inspection; Audit Fees
    57  
8.3 Conduct of Business
    57  
8.4 Claims and Taxes
    57  
8.5 State of Incorporation or Formation
    57  
8.6 Liability and Malpractice Insurance
    58  
8.7 Property and Other Insurance
    58  
8.8 Environmental
    59  
8.9 Banking Relationship
    59  





--------------------------------------------------------------------------------



 



              Page  
8.10 Intellectual Property
    59  
8.11 Change of Location; Etc
    60  
8.12 Health Care Related Matters
    60  
8.13 US Patriot Act
    60  
8.14 Government Accounts
    61  
8.15 Further Assurances
    61  
8.16 Compliance with Anti-Terrorism Orders
    61  
8.17 Blocked Account Agreements and Account Debtors
    61  
 
   
9. NEGATIVE COVENANTS
    62  
9.1 Encumbrances
    62  
9.2 Indebtedness; Capital Expenditures
    62  
9.3 Consolidations, Mergers or Transactions
    63  
9.4 Investments or Loans
    63  
9.5 Guarantees
    63  
9.6 Disposal of Property
    64  
9.7 Use of Proceeds
    64  
9.8 Loans to Officers; Consulting and Management Fees
    64  
9.9 Dividends and Stock Redemptions
    64  
9.10 Payments in Respect of Subordinated Debt
    65  
9.11 Transactions with Affiliates
    65  
9.12 Financial Ratios
    65  
9.13 Change in Nature of Business
    66  
9.14 Other Agreements
    66  
9.15 Blocked Accounts and Lock Box Accounts
    66  
9.16 Amendments to Restricted Agreements
    66  





--------------------------------------------------------------------------------



 



              Page  
9.17 State of Incorporation or Formation
    67  
9.18 Environmental
    67  
9.19 Fiscal Year
    67  
9.20 Restrictions on Fundamental Changes
    67  
9.21 Margin Stock
    67  
9.22 Truth of Statements and Certificates
    67  
9.23 Negative Pledge Assets
    68  
 
   
10. HEALTH CARE MATTERS
    68  
10.1 Funds from Restricted Grants
    68  
10.2 Certificate of Need
    68  
10.3 Licenses. The Licenses
    68  
 
   
11. DEFAULT, RIGHTS AND REMEDIES OF THE LENDER
    69  
11.1 Event of Default
    69  
11.2 Acceleration
    73  
11.3 Rights and Remedies Generally
    73  
11.4 Entry Upon Premises and Access to Information
    74  
11.5 Sale or Other Disposition of Collateral by the Lender
    74  
11.6 Waivers (General)
    75  
11.7 Waiver of Notice
    77  
11.8 Injunctive Relief
    77  
11.9 Marshalling
    77  
11.10 Advice of Counsel
    77  
 
   
12. MISCELLANEOUS
    78  
12.1 Waiver
    78  
12.2 Costs and Attorneys’ Fees
    78  





--------------------------------------------------------------------------------



 



              Page  
12.3 Expenditures by the Lender
    79  
12.4 Custody and Preservation of Collateral
    79  
12.5 Reliance by the Lender
    79  
12.6 Assignability; Parties
    79  
12.7 Severability; Construction
    80  
12.8 Application of Payments
    80  
12.9 Marshalling; Payments Set Aside
    80  
12.10 Sections and Titles; UCC Termination Statements
    80  
12.11 Continuing Effect; Inconsistency
    80  
12.12 Notices
    81  
12.13 Equitable Relief
    82  
12.14 Entire Agreement
    82  
12.15 Participations and Assignments
    82  
12.16 Indemnity
    82  
12.17 Representations and Warranties
    83  
12.18 Counterparts; Electronically Transmitted Signatures
    83  
12.19 Limitation of Liability of Lender
    83  
12.20 Borrower Authorizing Accounting Firm
    84  
12.21 Joint and Several Liability; Binding Obligations
    84  
12.22 Confidentiality
    87  
12.23 Expenses and Taxes
    88  
12.24 Release
    89  
12.25 Time; Reliance
    89  
12.26 Relationship
    89  
12.27 Borrower Agent
    90  





--------------------------------------------------------------------------------



 



              Page  
12.28 Agent’s; Borrower Authorizing Accounting Firm
    90  
12.29 Additional Provisions
    90  
12.30 Nonliability of Lender
    93  
12.31 INTENTIONALLY OMITTED
    94  
12.32 SUBMISSION TO JURISDICTION; WAIVER OF VENUE
    94  
12.33 GOVERNING LAW
    95  
12.34 JURY TRIAL
    95  
 
   
SCHEDULES
    96  
EXHIBITS
    105  





--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
     This LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of August 10,
2007, is by and among those certain entities set forth on Schedule 1 hereto,
which are signatories hereto (such entities individually and collectively, the
“Borrower”), and LASALLE BANK NATIONAL ASSOCIATION, a national banking
association (together with its successors and assigns, the “Lender”).
W I T N E S S E T H:
     WHEREAS, Advocat Inc., a Delaware corporation (“Parent”), legally and
beneficially owns or controls, either directly, or indirectly through its
subsidiaries, all of the issued and outstanding Stock of each Borrower;
     WHEREAS, pursuant to the terms of that certain Operations Transfer
Agreement effective as of August ___, 2007 (the “Acquisition Agreement”), by and
among the Diversicare Parties and SMS Parties (each as defined below), the
Diversicare Parties desire (i) that certain Master Lease and Subleases (each as
defined below) be transferred to one or more designated Diversicare Parties (the
“Transfer”) and (ii) to acquire substantially all of the assets and businesses
of the SMS Parties and (the “Acquisition” and together with the Transfer, the
“Transactions”);
     WHEREAS, the Borrower has requested that the Lender provide the Borrower
with (i) certain revolving loans in an aggregate amount of up to Fifteen Million
and No/100 Dollars ($15,000,000.00) to support working capital needs of the
Borrower, (ii) certain transition revolving loans in an aggregate amount of up
to Six Million and No/100 Dollars ($6,000,000.00) to support working capital
needs of the Borrower for the six months following the Acquisition, and (iii) a
term loan of Sixteen Million Five Hundred Thousand and No/100 Dollars
($16,500,000.00), to refinance certain existing Indebtedness (as defined below)
of the Borrower, partially finance the Transactions and pay certain fees, costs
and expenses reasonably incurred in connection with the Transactions; and
     WHEREAS, the Lender is willing to make such loans to the Borrower, upon the
terms and provisions and subject to the conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual agreements contained herein,
and of any loans or other financial accommodations now or hereafter made to or
for the benefit of the Borrower by the Lender, and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto (intending to be legally bound) hereby agree as follows:
     1. DEFINITIONS.
          1.1 General Terms. When used herein, the following terms shall have
the following meanings:
     “Account Debtor” means the Person who is obligated on or under an Account.

- 1 -



--------------------------------------------------------------------------------



 



     “Accounts” means collectively (a) any right to payment of a monetary
obligation, arising from the delivery of goods or the provision of services,
(b) without duplication, any “account” (as that term is defined in the Code now
or hereafter in effect), any accounts receivable (whether in the form of
payments for services rendered or goods sold, rents, license fees or otherwise),
any “health-care-insurance receivables” (as that term is defined in the Code now
or hereafter in effect), any “payment intangibles” (as that term is defined in
the Code now or hereafter in effect) and all other rights to payment and/or
reimbursement of every kind and description, in each case arising from the
delivery of goods or the provision of services, (c) all accounts, general
intangibles, Intellectual Property, rights, remedies, guarantees, supporting
obligations, letter of credit rights and security interests in respect of the
foregoing, all rights of enforcement and collection, all books and records
evidencing or related to the foregoing, and all rights under the Financing
Agreements in respect of the foregoing, (d) all information and data compiled or
derived by any Borrower or to which any Borrower is entitled in respect of or
related to the foregoing, and (e) all proceeds of any of the foregoing.
     “Acquisition” shall have the meaning set forth in the Recitals hereto.
     “Acquisition Agreement” shall have the meaning set forth in the Recitals
hereto.
     “Acquisition Documents” means, collectively, the Acquisition Agreement, any
other acquisition agreements, transfer agreements, assignments and other
documents, instruments, arrangements and agreements executed or delivered in
connection therewith or otherwise in connection with, directly or indirectly,
the Transactions, in each case as the same may be amended, restated,
supplemented or otherwise modified in conformity with Section 9.16 of this
Agreement.
     “Adjusted EBITDA” means the sum of (a) EBITDA, and (b) the amounts deducted
(or less amounts added) in computing EBITDA for the period for (i) the non-cash
provision (benefit) for self-insured professional and general liability
expenses, (ii) non-cash rent expense, (iii) non-cash stock based compensation
expense, and all other non-cash expenses reasonably approved by the Lender, less
(c) the Cash Cost of Self-Insured Professional and General Liability.
     “Adjusted EBITDAR” means (a) Adjusted EBITDA plus (b) cash rent expense
(rent expense adjusted to remove effects of non-cash rent).
     “Adjusted Leased Asset EBITDA” means Adjusted EBITDA measured solely for
all Facilities other than the Facilities listed on Schedule 1.1(a).
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including, without limitation, all shareholders,
members, directors, partners, managers, and officers of such Person), controlled
by, or under direct or indirect common control with, such Person. A Person shall
be deemed to control another Person if such first Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through ownership of voting securities,
by contract or otherwise.
     “Agreement” means this Loan and Security Agreement as the same may be
restated, modified, supplemented or amended from time to time.

- 2 -



--------------------------------------------------------------------------------



 



     “Allocable Amount” shall have the meaning ascribed to such term in Section
12.21(g) hereof.
     “AmSouth Bank” means AmSouth Bank, division of Regions Bank.
     “AmSouth Blocked Account” means that certain blocked account established in
the LaSalle Borrower’s name with AmSouth Bank pursuant to which Lender shave
have control over the AmSouth Blocked Account in accordance with the AmSouth
Blocked Account Agreement.
     “AmSouth Blocked Account Agreement” means that certain Deposit Account
Control Agreement of even date herewith, by and among AmSouth Bank, a division
of Regions Bank, the Borrower and Lender, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
     “AmSouth Letter of Credit” means that certain unsecured letter of credit
issued by AmSouth Bank in favor of Wausau in the amount of Twenty Five Thousand
and No/100 Dollars ($25,000.00).
     “Applicable Libor Margin” means, (a) with respect to Libor Loans that are
Revolving Loans, an amount equal to two hundred twenty five (225) basis points;
and (b) with respect to any part of the Term Loan that is a Libor Loan, an
amount equal to two hundred fifty (250) basis points.
     “Bankruptcy Court” means the United States Bankruptcy Court for the
Northern District of Texas.
     “Base Rate” means the corporate base rate of interest per annum identified
from time to time by the Lender, as its base or prime rate, which rate shall not
necessarily be the lowest rate of interest which the Lender charges its
customers. Any change in the Base Rate shall be effective as of the effective
date of such change.
     “Base Rate Loan” means a Loan that bears interest at an interest rate based
on the Base Rate.
     “Base Rent” means the “Base Rent” as such term is defined in such Omega
Master Lease Agreement.
     “Blocked Account Agreements” shall mean, collectively, the Commercial
Blocked Account Agreement and Government Blocked Account Agreement.
     “Blocked Persons List” shall have the meaning ascribed to such term in
Section 7.29 hereof.
     “Borrower Agent” means Diversicare Management Services Co., a Tennessee
corporation.

- 3 -



--------------------------------------------------------------------------------



 



     “Borrower Cash Management Program” means the business practice of Parent
and Borrowers whereby cash receipts for Parent and Borrowers are
transferred/swept into a central concentration account and all cash
disbursements are funded by transfers from such central concentration account.
     “Borrowing Base” means, at any time, without duplication, an amount equal
to up to eighty percent (80%) of the face amount (less discounts, credits and
allowances which have knowingly been taken by or granted to Account Debtors in
connection therewith) of all existing Eligible Accounts that are set forth in
the Schedule of Accounts then most recently delivered by the Borrower to the
Lender, which amount shall be reduced by one hundred percent (100%) of the face
amount of all payments which the Borrower has received on or in connection with
its Eligible Accounts since the date of such Schedule of Accounts.
     “Borrowing Date” means a date on which a Libor Loan is made hereunder.
     “Borrowing Notice” shall have the meaning ascribed to such term in Section
2.12 hereof.
     “Business Day” means (a) with respect to any borrowing, payment or rate
selection of Libor Loans, a day other than Saturday or Sunday on which banks are
open for business in Chicago, Illinois and on which dealings in United States
dollars are carried on in the London interbank market, and (b) for all other
purposes, a day other than Saturday or Sunday on which banks are open for
business in Chicago, Illinois.
     “Capital Expenditures” means, as to any Person, any and all expenditures of
such Person for fixed or capital assets, including, without limitation, the
incurrence of Capitalized Lease Obligations, all as determined in accordance
with GAAP, except that Capital Expenditures shall not include (i) expenditures
for fixed or capital assets to the extent such expenditures are paid for or
reimbursed from the proceeds of insurance, condemnation awards and other
settlements in respect of lost, destroyed, damaged, condemned or stolen assets,
(ii) expenditures for assets purchased substantially concurrently with the
trade-in of existing assets to the extent of the trade-in credit thereof; and
(iii) any payment of liabilities or incurrence of incidence comprising the
purchase price for the acquisition, whether by purchase, merger, consolidation
or otherwise, by Borrower of the assets of, or the equity interest in, a Person
or a division, line of business or other business unit of a Person engaged in a
business of the type conducted by Borrower as of the date hereof or in a
business reasonably related thereto.
     “Capitalized Lease Obligations” means any amount payable with respect to
any lease of any tangible or intangible property (whether real, personal or
mixed), however denoted, which either (a) is required by GAAP to be reflected as
a liability on the face of the balance sheet of the lessee thereunder, or
(b) based on actual circumstances existing and ascertainable, either at the
commencement of the term of such lease or at any subsequent time at which any
property becomes subject thereto, can reasonably be anticipated to impose on
such lessee substantially the same economic risks and burdens, having regard to
such lessee’s obligations and the lessor’s rights thereunder both during and at
the termination of such lease, as would be imposed on such lessee by any lease
which is required to be so reflected or by the ownership of the leased property.
For avoidance of doubt, prepaid leases shall not be deemed “Capital Lease
Obligations” except to the extent required under GAAP.

- 4 -



--------------------------------------------------------------------------------



 



     “Capmark” means Capmark Finance Inc., a California corporation (formerly
known as GMAC Commercial Mortgage Corporation, a California corporation).
     “Capmark Debt Documents” means, collectively, the Capmark Mortgage, the
note(s) issued pursuant thereto, and the documents, instruments and agreements
executed or delivered in connection therewith (including, without limitation,
the Capmark Mortgage Loan Documents), in each case as the same may be amended or
modified in conformity with Section 9.16 of this Agreement.
     “Capmark Intercreditor Agreement” means that certain Intercreditor
Agreement dated as of the date hereof by and among Capmark, Lender and Borrower,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.
     “Capmark Mortgage” means the “Mortgage” as such term is defined in the
Capmark Intercreditor Agreement.
     “Capmark Mortgage Loan” means the “Mortgage Loan” as such term is defined
in the Capmark Intercreditor Agreement.
     “Capmark Mortgage Loan Documents” means the “Mortgage Loan Documents” as
such term is defined in the Capmark Intercreditor Agreement.
     “Capmark Restricted Accounts” means the Accounts in which Capmark holds a
security interest pursuant to the Capmark Debt Documents, which Accounts are
described on Schedule 1.1(b) attached hereto.
     “Capmark Security Interest” means Capmark’s security interest in certain
assets of the Borrower, the rights pertaining to and priorities of which are as
specified in the Capmark Intercreditor Agreement.
     “Cash Collateral Account” shall have the meaning ascribed to such term in
Section 4.3 hereof.
     “Cash Cost of Self-Insured Professional and General Liability” means the
total cash expenditures associated with professional and general liability
related settlements, legal fees and administration costs for all facilities
owned or leased by the Borrower. For purposes of measuring the Cash Cost of
Self-Insured Professional and General Liability for individual facilities or
groups of facilities, these amounts shall be allocated on the basis of licensed
beds of the facility or group of facilities in relation to the total number of
licensed beds for all facilities owned or leased by the Borrower.
     “CERCLA” means the Comprehensive Environmental Release Compensation and
Liability Act, 42 U.S.C. § 9601 et seq., as amended.
     “Certificates” shall have the meaning ascribed to such term in Section 5.2
hereof.
     “CHAMPUS” means the Civilian Health and Medical Program of the Uniformed
Service, a part of TRICARE, a medical benefits program supervised by the U.S.
Department of Defense.

- 5 -



--------------------------------------------------------------------------------



 



     “Closing Date” means August 10, 2007.
     “Closing Fee” shall have the meaning ascribed to such term in Section 2.16
hereof.
     “CMS” means the Centers for Medicare and Medicaid Services of HHS and any
Person succeeding to the functions thereof.
     “Collateral” shall have the meaning ascribed to such term in Section 6.1
hereof.
     “Commercial Blocked Account Agreement” means Lender’s standard blocked
account agreement signed by the Borrower relating to the Commercial Blocked
Account, to which payments on all Accounts, other than Government Accounts, are
to be forwarded.
     “Commercial Leases” means the collective reference to all Leases other than
admission agreements or residency agreements.
     “Commitments” means, collectively, the Revolving Loan Commitment and the
Term Loan Commitment.
     “Compliance Certificate” shall have the meaning ascribed to such term in
Section 8.1(c) hereof.
     “CON” shall have the meaning ascribed to such term in Section 10.2 hereof.
     “Credit Party” means each Borrower, the Guarantor, and each other Person
that is or becomes primarily or secondarily liable for the Liabilities, whether
as a principal, surety, guarantor, endorser or otherwise.
     “Credit Termination Date” means the earlier of (i) the Stated Maturity
Date, (ii) such other date on which the Commitments shall terminate pursuant to
Section 11.2 hereof, or (iii) such other date as is mutually agreed in writing
between the Borrower and the Lender.
     “Default” means an event, circumstance or condition which through the
passage of time or the service of notice or both would (assuming no action is
taken to cure the same) mature into an Event of Default.
     “Default Rate” shall have the meaning ascribed to such term in
Section 2.7(a) hereof.
     “Demand Deposit Account” shall have the meaning ascribed to such term in
Section 4.3 hereof.
     “Deposit Accounts” means any deposit, securities, operating, lockbox,
blocked or cash collateral account (including, without limitation, the Cash
Collateral Account, the Demand Deposit Account, and the Commercial Blocked
Account), together with any funds, instruments or other items credited to any
such account from time to time, and all interest earned thereon.
     “Diversicare Parties” shall mean the “Diversicare Parties” as such term is
defined in the Acquisition Agreement.

- 6 -



--------------------------------------------------------------------------------



 



     “Duly Authorized Officer” means the Chief Executive Officer, the President,
the Chief Operating Officer, the Chief Financial Officer and the Assistant
Secretary of the Borrower.
     “EBITDA” means with respect to the Borrower, for any period of
determination, the net earnings of the Borrower before nonrecurring items (in
accordance with GAAP and as reasonably agreed to by the Lender), interest,
taxes, depreciation, and amortization (including amortized transaction expense),
all as determined in accordance with GAAP, consistently applied.
     “EBITDAR” means with respect to the Borrower, for any period of
determination, the sum of the net earnings of the consolidated Borrower before
nonrecurring items (in accordance with GAAP and as reasonably agreed to by the
Lender), cash interest, taxes, depreciation, amortization and rent, all as
determined in accordance with GAAP, consistently applied.
     “Eligible Accounts” means an Account owing to the Borrower which meets each
of the following requirements, as determined by the Lender in its sole and
absolute discretion:
          (a) Accounts which do not remain unpaid more than ninety (90) calendar
days from the invoice date;
          (b) is to be paid pursuant to either a Medicaid Provider Agreement or
a Medicare Provider Agreement, or is a liability of an Account Debtor which is
(i) a commercial insurance company (or managed care company) acceptable to the
Lender in its reasonable determination, organized under the laws of any
jurisdiction in the United States and having its principal office in the United
States, or (ii) any other institutional Account Debtor acceptable to the Lender,
including health maintenance organizations, unions, or any other type of Account
Debtor, not included in the categories of Account Debtors listed in the
foregoing clause (i), organized under the laws of any jurisdiction in the United
States, having its principal office in the United States, in either case, in
which such obligor agrees to pay the Borrower for the applicable services
rendered or performed or, if applicable, goods sold;
          (c) the Account Debtor of which has received notice to forward payment
to either the Commercial Blocked Account and/or the Government Blocked Account,
as applicable;
          (d) those Accounts of Borrower as to which the Lender has a first
priority perfected Lien and that comply with all of the representations and
warranties made to the Lender under this Agreement and the Financing Agreements;
          (e) to the extent such Account does not include any contingent
payments;
          (f) to the extent such Account does not include late charges or
finance charges, and is net of any contractual discount and/or Medicare/Medicaid
fee schedule adjustments; and
          (g) which complies with such other terms and conditions as may be
specified from time to time by the Lender in its reasonable discretion;
provided, however, the following Accounts of the Borrower are not Eligible
Accounts:

- 7 -



--------------------------------------------------------------------------------



 



          (i) Accounts to be paid pursuant to a Medicare Provider Agreement or
Private Insurance/Managed Care Accounts, or any other otherwise Eligible
Account, which, in either case, remain unpaid more than ninety (90) calendar
days from the billing date; (ii) all Private Pay Accounts; (iii) Accounts with
respect to which the Account Debtor is a director, officer, employee,
equityholder, or Affiliate of the Borrower; (iv) Accounts with respect to which
the Account Debtor is the United States of America or any department, agency or
instrumentality thereof, unless such Account Debtor deposits all payments
arising under the Government Accounts to the Government Blocked Account in
accordance with the terms of the Government Blocked Account Agreement;
(v) Accounts with respect to which the Account Debtor is not subject to service
of process within the continental United States of America; (vi) Accounts known
by Borrower (whether actual or constructive knowledge) to be in dispute (but
only to the extent of such disputed amount) or with respect to which the Account
Debtor has asserted, or the Borrower or the Lender has reason to believe the
Account Debtor is entitled to assert, a counterclaim or right of setoff (but
only to the extent of such counterclaim or setoff amount); (vii) Accounts with
respect to which the prospect of payment or performance by the Account Debtor is
or will be impaired, as determined by the Lender in the exercise of its
reasonable discretion; (viii) Accounts that are not valid, legally enforceable
obligations of the Account Debtor thereunder; (ix) Accounts with respect to
which the Account Debtor is the subject of bankruptcy or a similar insolvency
proceeding or has made an assignment for the benefit of creditors or whose
assets have been conveyed to a receiver or trustee; (x) Accounts with respect to
which the Account Debtor’s obligation to pay the Account is conditional upon the
Account Debtor’s approval; (xi) Accounts which arise out of services or, if
applicable, sales not made in the ordinary course of the Borrower’s business;
(xii) Accounts with respect to which any document or agreement executed or
delivered in connection therewith, or any procedure used in connection with any
such document or agreement, fails in any material respect to comply with the
requirements of applicable law, or with respect to which any representation or
warranty contained in this Agreement is untrue or misleading in any material
respect; (xiii) Accounts with respect to which Borrower is or may become liable
to the Account Debtor for services rendered, or if applicable, goods sold, by
the Account Debtor to Borrower, to the extent of Borrower’s existing or
potential liability to such Account Debtor; (xiv) Medicaid pending Accounts; and
(xv) the Capmark Restricted Accounts.
     provided, further, an Account which is at any time an Eligible Account, but
which subsequently fails to meet any of the foregoing requirements for
eligibility, shall forthwith cease to be an Eligible Account, and further, with
respect to any Account, if the Lender at any time hereafter determines in its
reasonable discretion that the prospect of payment or performance by the Account
Debtor with respect thereto is materially impaired for any reason whatsoever,
such Account shall cease to be an Eligible Account after notice of such
determination is given to the Borrower.
     “Environmental Laws” means all federal, state, local, and foreign statutes,
regulations, ordinances, and similar provisions having the force or effect of
law, all judicial and administrative orders and determinations, and all common
law concerning public health and safety, worker health and safety, pollution, or
protection of the environment, including all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances,
or wastes, chemical substances, or mixtures,

- 8 -



--------------------------------------------------------------------------------



 



pesticides, pollutants, contaminants, toxic chemicals, petroleum products or
byproducts, asbestos, polychlorinated biphenyls, noise, or radiation, including,
without limitation, the Resource Conservation and Recovery Act, 42 U.S.C. § 6901
et seq., as amended; CERCLA; the Toxic Substance Act, 15 U.S.C. § 2601 et seq.,
as amended; the Clean Water Act, 33 U.S.C. § 466 et seq., as amended; the Clean
Air Act, 42 U.S.C. § 7401 et seq., as amended; state and federal superlien and
environmental cleanup programs; and U. S. Department of Transportation
regulations.
     “Environmental Notice” means any summons, citation, directive, information
request, notice of potential responsibility, notice of violation or deficiency,
order, claim, complaint, investigation, proceeding, judgment, letters or other
communication, written or oral to the Borrower or any officer thereof, actual or
threatened, from the United States Environmental Protection Agency or other
federal, state or local agency or authority, or any other entity or individual,
public or private, concerning any intentional or unintentional act or omission
which involves Management of Hazardous Substances on or off the property of the
Borrower which could result in the Borrower incurring a material liability or
which could have a Material Adverse Effect, or the imposition of any Lien on
property, or any alleged violation of or responsibility under Environmental Laws
which could result in the Borrower incurring a material liability or which could
have a Material Adverse Effect, and, after due inquiry and investigation, any
knowledge of any facts which could give rise to any of the foregoing.
     “Equipment” means “equipment” as defined in the Code, including, without
limitation, any and all of the Borrower’s machinery, equipment, vehicles,
fixtures, furniture, computers, appliances, tools, and other tangible personal
property (other than Inventory), whether located on the Borrower’s premises or
located elsewhere, together with any and all accessions, parts and appurtenances
thereto, whether presently owned or hereafter acquired by the Borrower.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, together with the regulations thereunder.
     “ERISA Affiliate” means any corporation, trade or business, which together
with the Borrower would be treated as a single employer under Section 4001 of
ERISA.
     “Event of Default” shall have the meaning ascribed to such term in Section
11.1 hereof.
     “Excess Cash Flow” means, for any period, the excess of (a) Adjusted EBITDA
for such period minus (b) the sum for such period of (1) scheduled principal and
interest paid, (2) current income tax expense without regard to the provision or
benefit for deferred income taxes, (3) Capital Expenditures, and (4) the
Required Dividends and Redemption Amounts.
     “Facility” or “Facilities” shall mean any one or more of the skilled
nursing homes, assisted living facilities, retirement homes, rehabilitation
centers, or senior adult care homes or facilities located on the Property and
owned or operated by the Borrower in connection with their business. Set forth
on Schedule 1.1(a) is a list of all Facilities in existence on the Closing Date
owned or operated by the Borrower, including those Facilities acquired in the
Acquisition.
     “Financing Agreements” means any and all agreements, instruments,
certificates and documents, including, without limitation, security agreements,
loan agreements, notes,

- 9 -



--------------------------------------------------------------------------------



 



guarantees, keep well agreements, landlord waivers, mortgages, deeds of trust,
subordination agreements, intercreditor agreements, pledges, powers of attorney,
consents, assignments, collateral assignments, interest rate protection
agreements, reimbursement agreements, contracts, notices, leases, collateral
assignments of key man life insurance policies, financing statements and all
other written matter (including, without limitation, the Revolving Credit Note,
the Term Loan Note, any Subordination Agreement, the Intercreditor Agreement,
the Guaranty, the Governmental Lockbox Agreement, the Commercial Blocked Account
Agreement, any Hedging Agreement, the Certificates and the Master Letter of
Credit Agreement), in each case evidencing, securing or relating to the Loans
and the Liabilities, whether heretofore, now, or hereafter executed by or on
behalf of the Borrower, any Affiliate, or any other Person, and delivered to or
in favor of the Lender, together with all agreements and documents referred to
therein or contemplated thereby, as each may be amended, modified or
supplemented from time to time.
     “Fiscal Quarter” means the three (3) month period ending on March 31,
June 30, September 30 and December 31 of each calendar year.
     “Fiscal Year” means the twelve (12) month period commencing on January 1
and ending on December 31 of each calendar year.
     “Fixed Charge Coverage Ratio” means, on any date of determination, the
ratio of (a) Adjusted EBITDAR for the period of 12 consecutive months then
ended, to (b) the sum of (i) rent expense of Borrower that has been paid during
such period, (ii) interest expense of Borrower that has been paid during such
period (including, without limitation, interest attributable to issued and
outstanding Letters of Credit), (iii) regularly scheduled principal payments of
Borrower to be made during such period, (iv) Net Capital Expenditures and
(v) the aggregate amount of any and all distributions and advances to the
Affiliates of the Borrower.
     “Fixed Charges” means, for any period, the sum of (a) cash interest expense
for such period, plus (b) payments of principal with respect to all Indebtedness
for borrowed money (including, without limitation, permitted payments of
interest on the Capmark Mortgage Loan and any Subordinated Debt) and Capitalized
Lease Obligations scheduled or otherwise required to be paid during such period,
all as determined in accordance with GAAP, consistently applied.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or any successor authority) that are
applicable to the circumstances as of the date of determination.
     “General Intangibles” means “general intangibles” as defined in the Code,
including, without limitation, any and all general intangibles, choses in
action, causes of action, rights to the payment of money (other than Accounts),
and all other intangible personal property of the Borrower of every kind and
nature wherever located and whether currently owned or hereafter acquired by the
Borrower (other than Accounts), including, without limitation, corporate or
other business records, inventions, designs, patents, patent applications,
service marks, service mark applications, trademark applications, brand names,
trade names, trademarks and all goodwill symbolized thereby and relating
thereto, trade styles, trade secrets, registrations, computer

- 10 -



--------------------------------------------------------------------------------



 



software, advertising materials, distributions on certificated and
uncertificated securities, investment property, securities entitlements,
goodwill, operational manuals, product formulas for industrial processes,
blueprints, drawings, copyrights, copyright applications, rights and benefits
under contracts, licenses, license agreements, permits, approvals,
authorizations which are associated with the operation of the Borrower’s
business and granted by any Person, franchises, customer lists, deposit
accounts, tax refunds, tax refund claims, and any letters of credit, guarantee
claims, security interests or other security held by or granted to the Borrower
to secure payment by an Account Debtor of any of Borrower’s Accounts, and, to
the maximum extent permitted by applicable law, any recoveries or amounts
received in connection with any litigation or settlement of any litigation.
     “Governing Documents” shall have the meaning ascribed to such term in
Section 9.14 hereof.
     “Government Accounts” means Accounts on which any federal or state
governmental unit or any intermediary for any federal or state governmental unit
is the Account Debtor.
     “Governmental Approvals” means, collectively, all consents, licenses, and
permits and all other authorizations or approvals required from any Governmental
Authority to operate the Locations.
     “Governmental Authority” means and includes any federal, state, District of
Columbia, county, municipal, or other government and any political subdivision,
department, commission, board, bureau, agency or instrumentality thereof,
whether domestic or foreign.
     “Government Blocked Account” shall have the meaning ascribed to such term
in Section 4.4 hereof.
     “Government Blocked Account Agreement” means the blocked account agreement
signed by the Borrower relating to the Government Blocked Account, to which
payments on all Government Accounts are to be forwarded.
     “Guarantor” means Parent in its capacity as the guarantor pursuant to the
Guaranty.
     “Guaranty” means that certain Guaranty of even date herewith by Guarantor
in favor of the Lender, as the same may be amended, restated, reaffirmed,
modified or supplemented from time to time.
     “Hazardous Substances” means hazardous substances, materials, wastes, and
waste constituents and reaction by-products, pesticides, oil and other petroleum
products, and toxic substances, including, without limitation, asbestos and
PCBs, as those terms are defined pursuant to Environmental Laws.
     “Healthcare Laws” means all applicable Laws relating to the possession,
control, warehousing, marketing, sale and distribution of pharmaceuticals, the
operation of medical or senior housing facilities (such as, but not limited to,
nursing homes, skilled nursing facilities, rehabilitation hospitals,
intermediate care facilities, assisted living and adult care facilities),
patient healthcare, patient healthcare information, patient abuse, the quality
and adequacy of

- 11 -



--------------------------------------------------------------------------------



 



medical care, rate setting, equipment, personnel, operating policies, fee
splitting, including, without limitation, (a) all federal and state fraud and
abuse laws, including, but not limited to the federal Anti-Kickback Statute (42
U.S.C. §1320a-7b(6)), the Stark Law (42 U.S.C. §1395nn), the civil False Claims
Act (31 U.S.C. §3729 et seq.); (b) TRICARE; (c) HIPAA, (d) Medicare;
(e)Medicaid; (f) quality, safety and accreditation standards and requirements of
all applicable state laws or regulatory bodies; (g) all laws, policies,
procedures, permits, requirements, certifications, and regulations pursuant to
which licenses, approvals and accreditation certificates are issued in order to
operate medical, senior housing facilities, assisted living facilities, or
skilled nursing facilities; and (h) any and all other applicable health care
laws, regulations, manual provisions, policies and administrative guidance, each
of (a) through (h) as may be amended from time to time.
     “Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices, in each case in form and substance
satisfactory to the Lender, as the same may be amended or modified from time to
time.
     “Hedging Obligation” means, with respect to any Person, any liability of
such Person under any Hedging Agreement.
     “HHS” means the United States Department of Health and Human Services and
any Person succeeding to the functions thereof.
     “HIPAA” means the Health Insurance Portability and Accountability Act of
1996, as the same may be amended, modified or supplemented from time to time,
and any successor statute thereto, and any and all rules or regulations
promulgated from time to time thereunder.
     “Indebtedness” with respect to any Person means, as of the date of
determination thereof, (a) all of such Person’s indebtedness for borrowed money,
(b) all indebtedness of such Person or any other Person secured by any Lien with
respect to any property or asset owned or held by such Person, regardless
whether the indebtedness secured thereby shall have been assumed by such Person
or such Person has become liable for the payment thereof, (c) all Capitalized
Lease Obligations of such Person and obligations or liabilities created or
arising under conditional sale or other title retention agreement with respect
to property used and/or acquired by Borrower even though the rights and remedies
of the lessor, seller and/or lender thereunder are limited to repossession of
such property, (d) all unfunded pension fund obligations and liabilities,
(e) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (f) all obligations in respect of letters of credit,
whether or not drawn, and bankers’ acceptances issued for the account of such
Person, (g) deferred and/or accrued taxes and all unfunded pension fund
obligations and liabilities, (h) all guarantees by such Person, or any
undertaking by such Person to be liable for, the debts or obligations of any
other Person, described in clauses (a) through (h), and (i) all Hedging
Obligations of such Person.
     “Indemnified Parties” shall have the meaning ascribed to such term in
Section 12.16 hereof.

- 12 -



--------------------------------------------------------------------------------



 



     “Insurer” means a Person that insures a Patient against certain of the
costs incurred in the receipt by such Patient of Medical Services, or that has
an agreement with the Borrower to compensate the Borrower for providing goods or
services to a Patient.
     “Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(f) all computer software (including source code, executable code, data,
databases, and related documentation), (g) all material advertising and
promotional materials, (h) all other proprietary rights, and (i) all copies and
tangible embodiments thereof (in whatever form or medium).
     “Intercreditor Agreements” means, collectively, the Capmark Intercreditor
Agreement and the Omega Intercreditor Agreements.
     “Inventory” means “inventory” as defined in the Code, including, without
limitation, any and all inventory and goods of the Borrower, wheresoever
located, whether now owned or hereafter acquired by the Borrower, which are held
for sale or lease, furnished under any contract of service or held as raw
materials, work-in-process or supplies, and all materials used or consumed in
the Borrower’s business, and shall include such property the sale or other
disposition of which has given rise to Accounts and which has been returned to
or repossessed or stopped in transit by the Borrower.
     “Joint Liability Payment” shall have the meaning ascribed to such term in
Section 12.21(g) hereof.
     “Laws” means, collectively, all federal, state and local laws, statutes,
codes, ordinances, orders, rules and regulations, including judicial opinions or
presidential authority in the applicable jurisdiction, now or hereafter in
effect, and in each case as amended or supplemented from time to time.
     “L/C Fee” has the meaning ascribed to such term in Section 2.18 hereof.
     “Leased Asset Adjusted EBITDA” shall mean Adjusted EBITDA solely
attributable to the Leased Assets. For purposes of determining Leased Asset
Adjusted EBITDA, overhead costs of Diversicare Management Services, Co. and
Parent shall be allocated on the basis of revenues of the Leased Assets in
proportion to total consolidated revenues.

- 13 -



--------------------------------------------------------------------------------



 



     “Leased Assets” shall mean those certain Leases set forth in reasonable
detail on Schedule 1.1(e) hereto, plus the Facilities listed as Items 2 and 3 on
Schedule 1.1(d), Negative Pledge Assets.
     “Leased Real Property” means all leasehold or subleasehold estates and
other rights to use or occupy any land, buildings, structures, improvements,
fixtures, or other interest in real property held by the Parent or Borrower.
     “Leases” means all leases, subleases, licenses, concessions and other
agreements (written or oral), including all amendments, extensions, renewals,
guaranties, and other agreements with respect thereto, pursuant to which the
Borrower or Parent holds any Leased Real Property (including, without
limitation, the Commercial Leases and Operating Leases).
     “Lender Parties” shall have the meaning ascribed to such term in
Section 12.24 hereof.
     “Letter of Credit” means the “Letter of Credit” as such term is defined in
the Master Letter of Credit Agreement.
     “Letter of Credit Obligations” means, at any time and without duplication,
the sum of (a) the aggregate undrawn face amount of all Letters of Credit
outstanding at such time plus (b) the aggregate amount of all drawings under
Letters of Credit for which the Lender has not at such time been reimbursed
(either by the Borrower or by a Revolving Loan made by the Lender).
     “Leverage Ratio” means, on any date of determination, the ratio of (a) the
outstanding principal amount of the Term Loan plus all accrued but unpaid
interest thereon to (b) Adjusted Leased Asset EBITDA. For purposes of this
computation, Adjusted Leased Asset EBITDA will be adjusted to annualize actual
results of the Acquisition until such time as a full twelve months of
Acquisition results are included in the Leverage Ratio computation.
     “Liabilities” means any and all of each of the Borrower’s liabilities,
obligations and Indebtedness to the Lender of any and every kind and nature,
whether heretofore, now or hereafter owing, arising, due or payable and
howsoever evidenced, created, incurred, acquired, or owing, whether primary,
secondary, direct, indirect, contingent, absolute, fixed or otherwise
(including, without limitation, payments of or for principal, interest, fees,
costs, expenses, and/or indemnification, and obligations of performance) and
whether arising or existing under written agreement, oral agreement, or by
operation of law, including, without limitation, all of each Borrower’s
Indebtedness, liabilities and obligations to the Lender under this Agreement
(whether relating to any of the Loans or otherwise) or the Financing Agreements
to which Borrower is a party, and any refinancings, substitutions, extensions,
renewals, replacements and modifications for or of any or all of the foregoing.
     “Libor Base Rate” means a rate of interest equal to (a) the per annum rate
of interest at which United States dollar deposits in an amount comparable to
the amount of the relevant Libor Loan and for a period equal to the relevant
Interest Period are offered in the London Interbank Eurodollar market at
11:00 A.M. (London time) two (2) Business Days prior to the commencement of such
Libor Interest Period (or three (3) Business Days prior to the commencement of
such Libor Interest Period if banks in London, England were not open and dealing
in offshore United States dollars on such second preceding Business Day), as
displayed

- 14 -



--------------------------------------------------------------------------------



 



in the Bloomberg Financial Markets system (or other authoritative source
selected by the Lender in its sole discretion) or, if the Bloomberg Financial
Markets system or another authoritative source is not available, as the Libor
Base Rate is otherwise determined by the Lender in its sole and absolute
discretion, divided by (b) a number determined by subtracting from 1.00 the then
stated maximum reserve percentage for determining reserves to be maintained by
member banks of the Federal Reserve System for Eurocurrency funding or
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D), such rate to remain fixed for such Libor Interest Period.
The Lender’s determination of the Libor Base Rate shall be conclusive, absent
manifest error.
     “Libor Interest Period” means, with respect to a Libor Loan, a period of
thirty (30) days commencing on a Business Day selected by the Borrower pursuant
to this Agreement. Such Libor Interest Period shall end on (but exclude) the day
which corresponds numerically to the date thirty (30) days thereafter; provided,
however, that if a Libor Interest Period would otherwise end on a day that is
not a Business Day, such Libor Interest Period shall end on the next succeeding
Business Day; provided, further, that if such next succeeding Business Day
occurs after the applicable period, such Libor Interest Period shall end on the
immediately preceding Business Day.
     “Libor Loan” means a Loan which bears interest at a Libor Rate.
     “Libor Rate” means, with respect to a Libor Loan for the relevant Libor
Interest Period, the sum of the Libor Base Rate applicable to that Libor
Interest Period, plus the Applicable Libor Margin.
     “Licenses” shall have the meaning ascribed to such term in Section 10.2
hereof
     “Lien” means any lien, security interest, mortgage, pledge, hypothecation,
collateral assignment, or other charge, encumbrance or preferential arrangement,
including, without limitation, the retained security title of a conditional
vendor or lessor.
     “Loan Account” shall have the meaning ascribed to such term in Section 2.5
hereof.
     “Loans” means, individually, either a Revolving Loan or the Term Loan, as
applicable, and collectively, the Revolving Loans and the Term Loan, and any and
all other advances made by the Lender to the Borrower pursuant to the terms of
this Agreement or any other Financing Agreement.
     “Location” or “Locations” mean one or more of the healthcare or other
facilities owned by the Borrower on the Property as identified on
Schedule 1.1(c) hereto.
     “Manage” or “Management” means to generate, handle, manufacture, process,
treat, store, use, re-use, refine, recycle, reclaim, blend or burn for energy
recovery, incinerate, accumulate speculatively, transport, transfer, dispose of,
release, threaten to release or abandon Hazardous Substances.

- 15 -



--------------------------------------------------------------------------------



 



     “Management Agreements” means, collectively, those certain Management
Agreements between Diversicare Management Services Co., as Manager, and each
Borrower that is the owner or operator of a Facility, for the operation and
management of the Facilities.
     “Master Lease” shall mean the “Master Lease” as such term is defined in the
Acquisition Agreement.
     “Master Letter of Credit Agreement” shall have the meaning ascribed to such
term in Section 2.1B hereto.
     “Material Adverse Change” or “Material Adverse Effect” means, with respect
to any event, act, condition or occurrence of whatever nature (including any
adverse determination in any litigation, arbitration, or governmental
investigation or proceeding), whether singly or in conjunction with any other
event or events, act or acts, condition or conditions, occurrence or
occurrences, whether or not related, any of the following: (a) a material
adverse change in, or a material adverse effect upon, the financial condition,
operations, business or properties of the Credit Parties, taken as a whole,
(b) a material adverse change in, or a material adverse effect upon, the rights
and remedies of the Lender under any Financing Agreement or the ability of the
Credit Parties, taken as a whole, to perform their payment or other obligations
under any Financing Agreement to which they are parties, (c) a material adverse
change in, or a material adverse effect upon, the legality, validity or
enforceability of any Financing Agreement, (d) a material adverse change in, or
a material adverse effect upon, the existence, perfection or priority of any
security interest granted in any Financing Agreement or the value of any
material Collateral not resulting from any action or inaction by the Lender,
(e) the termination of Borrower’s continued participation in a Medicare or
Medicaid reimbursement program, which individually or in the aggregate, could
reasonably be expected to result in a material adverse change or a material
adverse effect described in the immediately preceding clauses (a) through
(d) above, or (f) any other liability of the Credit Parties, or any one or more
of them, in excess of Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00) in the aggregate as a result the final adjudication of one or more
violations of any Healthcare Law which remains unpaid for a period of thirty
(30) days, unless such liability is being contested or appealed by appropriate
proceedings and Borrower has established appropriate reserves adequate for
payment in the event such appeal or contest is ultimately unsuccessful, provided
further that in the event such contest or appeal is ultimately unsuccessful, the
Borrower shall pay the assessment no later than the deadline set forth by the
applicable agency.
     “Maximum Facility” means (a) at any time on the Closing Date until
February 10, 2008, an amount equal to Thirty Seven Million Five Hundred Thousand
and No/100 Dollars ($37,500,000.00), and (b) at any time after February 10,
2008, an amount equal Thirty One Million Five Hundred Thousand and No/100
Dollars ($31,500,000.00).
     “Maximum Revolving Facility” means, (a) at any time on the Closing Date
until February 10, 2008, an amount equal to Twenty One Million and No/100
Dollars ($21,000,000.00), and (b) at any time after February 10, 2008, an amount
equal to Fifteen Million and No/100 Dollars ($15,000,000.00).

- 16 -



--------------------------------------------------------------------------------



 



     “Medicaid Certification” means, with respect to Borrower, certification by
the Medicaid program in each state in which the Borrower conducts business which
is under or affected by the Medicaid Regulations that the Borrower complies with
all of the applicable requirements for participation set forth in the Medicaid
Regulations.
     “Medicaid Provider Agreement” means an agreement entered into with the
Medicaid program in each state in which the Borrower conducts business which is
under or affected by the Medicaid Regulations under which such state Medicaid
program agrees to pay for covered services provided by the Borrower to Medicaid
beneficiaries in accordance with the terms of such agreement and the Medicaid
Regulations.
     “Medicaid Regulations” or “Medicaid” mean collectively all federal statutes
(whether set forth in Title XIX of the Social Security Act or elsewhere)
affecting the health insurance program established by Title XIX of the Social
Security Act (42 U.S.C. §§ 1396, et seq.), together with all applicable
provisions of all rules, regulations, manuals, final orders and administrative,
reimbursement and other applicable guidelines of all governmental authorities,
including HHS, CMS or the Office of the Inspector General of HHS, or any Person
succeeding to the functions of any of the foregoing (whether or not having the
force of law).
     “Medical Services” means medical and health care services provided to a
Patient by any Borrower, including, but not limited to, medically necessary
health care services provided to a Patient and performed by a Borrower which are
covered by a policy of insurance issued by an Insurer, and including, but not
limited to, physician services, nurse and therapist services, dental services,
skilled nursing facility services, rehabilitation services, home health care
services, behavioral health services, hospice services, medical equipment and
pharmaceuticals.
     “Medicare Certification” means certification of CMS or a state agency or
entity under contract with CMS that the Borrower complies with all of the
applicable requirements for participation set forth in the Medicare Regulations.
     “Medicare Provider Agreement” means an agreement entered into with CMS or a
state agency under contract with CMS under which CMS agrees to pay for covered
services provided by the Borrower to Medicare beneficiaries in accordance with
the terms of such agreement and the Medicare Regulations.
     “Medicare Regulations” or “Medicare” mean collectively all federal statutes
(whether set forth in Title XVIII of the Social Security Act or elsewhere)
affecting the health insurance program for the aged and disabled established by
Title XVIII of the Social Security Act (42 U.S.C. § 1395, et seq.), together
with all applicable provisions of all rules, regulations, manuals, final orders
and administrative, reimbursement and other applicable guidelines of all
governmental authorities, including HHS, CMS or the Office of the Inspector
General of HHS, or any Person succeeding to the functions of any of the
foregoing (whether or not having the force of law).
     “Morris Memorial” shall have the meaning ascribed to such term in
Section 9.4 hereof.
     “Multiemployer Plan” shall have the meaning ascribed to such term in
Section 7.19 hereof.

- 17 -



--------------------------------------------------------------------------------



 



     “Negative Pledge Assets” means those certain assets set forth on Schedule
1.1.(d) hereto.
     “Net Capital Expenditures” means (a) Capital Expenditures minus (b) any
financing used in connection with such expenditures.
     “Net Cash Proceeds” means, with respect to any transaction or event, an
amount equal to the cash proceeds received by Borrower from or in respect of
such transaction or event (including cash proceeds subsequently received (as and
when received) in respect of any non-cash consideration of such transaction
initially received), less: (a) any out-of-pocket expenses paid to a Person that
are reasonably incurred by Borrower in connection therewith and (b) in the case
of an asset disposition, reasonable selling expenses (including reasonable
broker’s fees or commissions, reasonable legal fees, transfer and similar
taxes), the amount of any Indebtedness secured by a Lien on the related asset
and discharged from the proceeds of such asset disposition, any taxes paid or
reasonably estimated by the Borrower to be payable by such Person in respect of
such asset disposition (provided, that if the actual amount of taxes paid is
less than the estimated amount, the difference shall immediately constitute Net
Cash Proceeds), and amounts provided as a reserve, if any, in accordance with
GAAP, against liabilities under any indemnification obligations or purchase
price adjustment associated with such asset disposition (provided that, to the
extent and at the time such amounts are released from such reserve, such amounts
shall constitute Net Cash Proceeds).
     “Notes” means, individually, either the Revolving Credit Note or the Term
Loan Note, as applicable, and collectively, the Revolving Credit Note and the
Term Loan Note.
     “OFAC Lists” means, collectively, the Specially Designated Nationals and
Blocked Persons List maintained by the Office of Foreign Asset Control, the
Department of the Treasury pursuant to Executive Order No. 13224, 66 Fed. Reg.
49079 (Sept. 25, 2001) and/or any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of or by
the Office of Foreign Asset Control, the Department of the Treasury or pursuant
to any other applicable Executive Orders.
     “Omega” means Omega Healthcare Investors, Inc., a Maryland corporation.
     “Omega Debt Documents” means, collectively, the Omega Master Lease
Agreement, the Omega Senior Leases and the security agreements, pledges,
documents, instruments and agreements executed in connection therewith, in each
case as the same may be amended or modified in conformity with Section 9.16 of
this Agreement.
     “Omega-Florida Intercreditor Agreement” means that certain Subordination
and Intercreditor Agreement of even date herewith by and among Emerald-Cedar
Hills, Inc., a Florida corporation, Emerald-Golfview, Inc., a Florida
corporation, Emerald Southern Pines, Inc., a Florida corporation, Florida
Lessor-Emerald, Inc., a Florida corporation, and their respective permitted
successors and assigns, each in its capacity as a lessor under the applicable
Omega Senior Leases, the Borrower, Omega and Lender.
     “Omega Intercreditor Agreements” means, collectively, the Omega-Sterling
Intercreditor Agreement and the Omega-Florida Intercreditor Agreement.

- 18 -



--------------------------------------------------------------------------------



 



     “Omega Letter of Credit” means that certain letter of credit issued by the
Lender to Omega or its designee on terms and conditions satisfactory to the
Lender in its sole and absolute discretion.
     “Omega Master Lease Agreement” means that certain Consolidated, Amended and
Restated Master Lease dated as of November 8, 2000, by and between Diversicare
Leasing Corp., a Tennessee corporation (“DLC”) and Sterling Acquisition Corp., a
Kentucky corporation, as amended by that certain (a) First Amendment to
Consolidated, Amended and Restated Master Lease dated as of September 30, 2001,
by and between DLC and Omega, (b) Second Amendment to Consolidated, Amended and
Restated Master Lease dated as of June 15, 2005, by and between DLC and Omega,
(c) Third Amendment to Consolidated, Amended and Restated Master Lease dated as
of October 20, 2006, by and between DLC and Omega, but effective as of
October 1, 2006, (d) Fourth Amendment to Consolidated, Amended and Restated
Master Lease dated as of April 1, 2007, by and between DLC and Omega and
(e) that certain Fifth Amendment to Consolidated, Amended and Restated Master
Lease dated as of August 10, 2007, by and between DLC and Omega.
     “Omega Security Interests” means the security interests of Omega and the
Omega Senior Lessors in certain assets of the Borrower, the rights pertaining to
and priorities of which are as specified in the Omega Intercreditor Agreements.
     “Omega Senior Leases” means the Commercial Leases described on
Schedule 1.1(e) attached hereto.
     “Omega Senior Lessors” means, collectively, Sterling Acquisition Corp., a
Kentucky corporation, Emerald-Cedar Hills, Inc., a Florida corporation,
Emerald-Golfview, Inc., a Florida corporation, Emerald Southern Pines, Inc., a
Florida corporation, Florida Lessor-Emerald, Inc., a Florida corporation, and
their respective permitted successors and assigns, each in its capacity as a
lessor under the Omega Senior Leases.
     “Omega-Sterling Increditor Agreement” means that certain Subordination and
Intercreditor Agreement of even date herewith by and among the Borrower, Lender
and Sterling Acquisition Corp., a Kentucky corporation, in its capacity as a
lessor under the applicable Omega Senior Leases.
     “Operating Lease” means the collective reference to all Commercial Leases
between the Borrower and the Operators, respectively, pursuant to which the
Operators lease and operate each Location.
     “Operators” or “Operator” means the respective operators of the Locations,
all of which are licensed under all applicable Healthcare Laws.
     “Parent” shall have the meaning ascribed to such term in the Recitals
hereof.
     “Patient” means any Person receiving Medical Services from the Operators
and all Persons legally liable to pay the Operators for such Medical Services
other than Insurers or Governmental Authorities.

- 19 -



--------------------------------------------------------------------------------



 



     “Patriot Act” shall have the meaning ascribed to such term in Section 8.16
hereof.
     “PBGC” shall have the meaning ascribed to such term in Section 7.19 hereof.
     “Permitted Liens” shall have the meaning ascribed to such term in
Section 9.1 hereof.
     “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, limited liability company, unincorporated organization,
association, corporation, institution, entity, party, or government (whether
national, federal, state, provincial, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or
department thereof).
     “Plan” shall have the meaning ascribed to such term in Section 7.19 hereof.
     “Pledge Agreements” means that certain (a) Pledge Agreement of even date
herewith made by Parent in favor of the Lender (b) Pledge Agreement of even date
herewith made by Diversicare Management Services Co., a Tennessee corporation,
in favor of the Lender, (c) Pledge Agreement of even date herewith made by
Advocat Finance, Inc., a Delaware corporation, in favor of the Lender,
(d) Pledge Agreement of even date herewith made by Diversicare Leasing Corp., a
Tennessee corporation, in favor of the Lender, (e) Pledge Agreement of even date
herewith made by Diversicare Assisted Living Services, Inc., a Tennessee
corporation, in favor of the Lender and (f) Pledge Agreement of even date
herewith made by Diversicare Assisted Living Services NC, LLC, a Tennessee
limited liability company, in favor of the Lender, each of the foregoing in form
and substance reasonable satisfactory to the Lender, as the same may be
modified, supplemented or amended from time to time in accordance with the terms
hereof.
     “Pledgor” means the “Pledgor” as such term is respectively defined in each
Pledge Agreement.
     “Possession Date” means the “Possession Date” as such term is defined in
the Capmark Intercreditor Agreement.
     “Preferred Stock” means the 5,000 shares of Series C Preferred Stock of
Parent issued to Omega pursuant to that certain Restructuring Stock Issuance and
Subscription Agreement dated October 20, 2006.
     “Preferred Stock Certificate of Designation” means that certain Certificate
of Designation of the Preferred Stock dated October 20, 2006, as in effect as of
the date hereof.
     “Private Insurance/Managed Care Account” means Accounts owing from
insurance companies or managed care companies to a Person for services provided
or rendered by the Borrower to a Person where the Person has assigned the right
to the Account to the Borrower.
     “Private Insurance/Managed Care Contracts” means contracts and agreements
between the Borrower (or an Affiliate thereof) and insurance companies and/or
managed care companies pursuant to which the Borrower has the right to make a
claim for and receive payment for

- 20 -



--------------------------------------------------------------------------------



 



services rendered or furnished to a Person that is an intended beneficiary of
such contract or agreement.
     “Private Pay Accounts” means Accounts owing directly from an individual for
services provided or rendered by the Borrower to such individual.
     “Prohibited Transaction” shall have the meaning ascribed to such term in
ERISA.
     “Property” means any and all real property owned, leased, sub-leased or
used at any time by Borrower.
     “Rate Option” means the Libor Rate or the Base Rate.
     “Release” means any actual or threatened spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping
or disposing of Hazardous Substances into the environment, as “environment” is
defined in CERCLA.
     “Released Parties” shall have the meaning ascribed to such term in Section
12.24 hereof.
     “Releasing Parties” shall have the meaning ascribed to such term in Section
12.24 hereof.
     “Required Dividends and Redemption Amounts” means (i) any amounts required
to be paid as dividends on, or for the redemption (upon the option of the holder
or, with Lender’s prior consent, the option of Parent) of, the 5,000 shares of
Series C Preferred Stock of Parent issued to Omega pursuant to the Restructuring
Stock Issuance and Subscription Agreement and the Preferred Stock Certificate of
Designation and (ii) the amounts required to be included in Base Rent paid under
the Omega Master Lease Agreement representing payments for the replacement of
preferred stock previously owned by Omega with said Series C Preferred Stock
pursuant to said Restructuring Stock Issuance and Subscription Agreement, which
amounts are not included in rent expense in the income statement of the Credit
Parties.
     “Respond” or “Response” means any action taken pursuant to Environmental
Laws to correct, remove, remediate, cleanup, prevent, mitigate, monitor,
evaluate, investigate or assess the Release of a Hazardous Substance.
     “Restricted Agreements” means, collectively, each Management Agreement,
Acquisition Document, Capmark Debt Document, Omega Debt Document, Trust Loan
Document, Commercial Lease, agreement, document or instrument entered into in
connection with (directly or indirectly) the Cash Management Program, the
Restructuring Stock Issuance and Subscription Agreement, the Preferred Stock
Certificate of Designation, any other agreement, document or instrument between
or among the Credit Parties and any agreement, document or instrument pertaining
to (directly or indirectly) any of the foregoing.
     “Restrictions” shall have the meaning ascribed to such term in Section 10.3
hereof.
     “Restructuring Stock Issuance and Subscription Agreement” means that
certain Restructuring Stock Issuance and Subscription Agreement dated
October 20, 2006, by and between Parent and Omega, as in effect as of the date
hereof.

- 21 -



--------------------------------------------------------------------------------



 



     “Revolving Credit Note” shall have the meaning ascribed to such term in
Section 2.1 hereof.
     “Revolving Loan Borrower” means, individually and collectively, those
certain Persons set forth on Schedule 1 hereto.
     “Revolving Loan Commitment” shall have the meaning ascribed to such term in
Section 2.1 hereof.
     “Revolving Loans” shall have the meaning ascribed to such term in
Section 2.1 hereof.
     “Rose Terrace Acquired Assets” means those certain assets acquired in the
Rose Terrace Acquisition, which shall be owned by Omega after the Rose Terrace
Acquisition.
     “Rose Terrace Acquisition” means the acquisition of the Rose Terrace Assets
for a purchase price of Eight Hundred Fifty Thousand and No/100 Dollars
($850,000.00).
     “Rose Terrace Lease” means the Borrower’s lease of the Rose Terrace
Acquired Assets from Omega pursuant to an amendment to the Omega Master Lease
Agreement.
     “Sale Order” means that certain final order of the Bankruptcy Court
pursuant to which the Transactions are indefeasibly approved.
     “Schedule of Accounts” means an aged trial balance and reconciliation to
the Borrowing Base in form and substance reasonably satisfactory to the Lender
(which may at the Lender’s discretion include copies of original invoices)
listing the Accounts of the Borrower, certified on behalf of the Borrower by a
Duly Authorized Officer, to be delivered on a monthly basis to the Lender by the
Borrower pursuant to Section 8.1(d) hereof.
     “Service Fee” shall have the meaning ascribed to such term in Section 8.9
hereof.
     “SMS Parties” shall mean the “SMS Parties” as such term is defined in the
Acquisition Agreement.
     “Solvent” means, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability, but shall not include incurred but not
reported professional liability claims.

- 22 -



--------------------------------------------------------------------------------



 



     “Stated Maturity Date” means (i) with respect to the Revolving Loans,
August 10, 2010 and (ii) with respect to the Term Loan, August 10, 2012.
     “Stock” shall mean all certificated and uncertificated shares, options,
warrants, general or limited partnership interests, membership interests or
units, participation or other equivalents (regardless of how designated) of or
in a corporation, partnership, limited liability company or equivalent entity
whether voting or nonvoting, including common stock, preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934).
     “Subleases” shall mean the “Subleases” as such term is defined in the
Acquisition Agreement.
     “Subordinated Debt” means any and all Indebtedness owing by the Borrower to
a third party that has been subordinated to the Liabilities in writing on terms
and conditions satisfactory to the Lender in its sole and absolute discretion.
     “Subordination Agreement” means, collectively, those certain subordination
agreements that have been and may in the future be entered into from time to
time by holders of Subordinated Debt and the Lender, each in form and substance
satisfactory to the Lender in its sole and absolute discretion, each as the same
may be modified, supplemented, amended or restated from time to time.
     “Subsidiary” means, with respect to any Person, (i) any corporation of
which an aggregate of more than fifty percent (50%) of the outstanding Stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, Stock of any other class
or classes of such corporation shall have or might have voting power by reason
of the happening of any contingency) is at the time, directly or indirectly,
owned legally or beneficially by such Person and/or one or more Subsidiaries of
such Person, or with respect to which any such Person has the right to vote or
designate the vote of fifty percent (50%) or more of such Stock whether by
proxy, agreement, operation of law or otherwise, and (ii) any partnership or
limited liability company in which such Person or one or more Subsidiaries of
such Person has an equity interest (whether in the form of voting or
participation in profits or capital contribution) of more than fifty percent
(50%) or of which any such Person is a general partner, managing member or
manager or may exercise the powers of a general partner, managing member or
manager.
     “Tax Code” shall have the meaning ascribed to such term in Section 7.19
hereof.
     “Taxes” shall have the meaning ascribed to such term in Section 3.3 hereof.
     “Tenant” means any tenant, resident or occupant under any Lease.
     “Term Loan” shall have the meaning ascribed to such term in Section 2.2
hereof.
     “Term Loan Borrower” means, individually and collectively, those certain
Persons set forth on Schedule 1.1(f) hereto.

- 23 -



--------------------------------------------------------------------------------



 



     “Term Loan Commitment” shall have the meaning ascribed to such term in
Section 2.2 hereof.
     “Term Loan Note” shall have the meaning ascribed to such term in
Section 2.2 hereof.
     “Transactions” shall have the meaning set forth in the Recitals hereto.
     “Transfer” shall have the meaning set forth in the Recitals hereto.
     “TRICARE” means the medical program for active duty members, qualified
family members, CHAMPUS eligible retirees and their family members and
survivors, of all uniformed services.
     “Trust Collection Services Agreement” means that certain Collection
Services Agreement dated August 10, 2007, by and between Diversicare Management
Services Co., a Tennessee corporation, and the Trustee.
     “Trustee” means Bridge Associates, LLC, as trustee for the SMSA Creditors
Trust.
     “Trust Loan” means the “Loan” as such term is defined in the Trust Loan
Agreement.
     “Trust Loan Agreement” means that certain Loan and Security Agreement dated
August 10, 2007, by and among Diversicare Leasing Corp., a Tennessee
corporation, and the Trustee.
     “Trust Loan Documents” means any and all agreements, instruments,
certificates and documents, including, without limitation, security agreements,
loan agreements, notes, guarantees, keep well agreements, landlord waivers,
mortgages, deeds of trust, subordination agreements, intercreditor agreements,
pledges, powers of attorney, consents, assignments, collateral assignments,
interest rate protection agreements, reimbursement agreements, contracts,
notices, leases, collateral assignments of key man life insurance policies,
financing statements and all other written matter (including, without
limitation, the Trust Loan Agreement, Trust Note and Trust Collection Services
Agreement), in each case evidencing, securing or relating to the Trust Loan or
any Indebtedness pertaining thereto, whether heretofore, now, or hereafter
executed by or on behalf of the Trustee, any Affiliate, or any other Person, and
delivered to or in favor of the Borrower, together with all agreements and
documents referred to therein or contemplated thereby, as each may be amended,
modified or supplemented from time to time.
     “Trust Note” means the “Note” as such term is defined in the Trust Loan
Agreement.
     “Undrawn Revolving Loan Amount” means, as of any date of determination, an
amount equal to (1) the Revolving Loan Commitments minus (2) the aggregate
principal amount of the outstanding Revolving Loans as of such date of
determination.
     “Uniform Commercial Code” or “UCC” or “Code” means the Uniform Commercial
Code as the same may, from to time, be in effect in the State of Illinois;
provided, however, that if, by reason of mandatory provisions of law, any or all
of the attachment, perfection or priority of, or remedies with respect to,
Lender’s Lien on the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of Illinois, the term “Uniform

- 24 -



--------------------------------------------------------------------------------



 



Commercial Code” or “UCC” or “Code” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions of this
Agreement or the other Financing Agreements relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions; provided further that, to the extent that the Uniform Commercial
Code of a particular jurisdiction is used to define a term herein or in any
Financing Agreement and such term is defined differently in different Articles
or Divisions of such Uniform Commercial Code, then the definition of such term
contained in Article or Division 9 of such Uniform Commercial Code shall
control.
          1.2 Interpretation.
                         (1) All accounting terms used in this Agreement or the
other Financing Agreements shall have, unless otherwise specifically provided
herein or therein, the meaning customarily given such term in accordance with
GAAP, and all financial computations thereunder shall be computed, unless
otherwise specifically provided therein, in accordance with GAAP consistently
applied; provided, however, that all financial covenants and calculations in the
Financing Agreements shall be made in accordance with GAAP as in effect on the
Closing Date unless Borrower and Lender shall otherwise specifically agree in
writing. That certain items or computations are explicitly modified by the
phrase “in accordance with GAAP” shall in no way be construed to limit the
foregoing. Unless otherwise specified, references in this Agreement or any of
the attachments hereto or appendices hereof to a Section, subsection or clause
refer to such Section, subsection or clause as contained in this Agreement. The
words “herein,” “hereof” and “hereunder” and other words of similar import refer
to this Agreement as a whole, including all annexes, exhibits and schedules
attached hereto, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in this Agreement or any such annex, exhibit or schedule.
                         (2) Wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, feminine and neuter genders. The words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; the word “or” is not exclusive; references to Persons include their
respective successors and assigns (to the extent and only to the extent
permitted by the Financing Agreements) or, in the case of governmental Persons,
Persons succeeding to the relevant functions of such Persons; and all references
to statutes and related regulations shall include any amendments of the same and
any successor statutes and regulations. Whenever any provision in any Financing
Agreement refers to the knowledge (or an analogous phrase) of Borrower, except
as otherwise expressly provided for herein, such words are intended to signify
that a Duly Authorized Officer of Borrower has actual knowledge or awareness of
a particular fact or circumstance or that a prudent individual in the position
of such Duly Authorized Officer of Borrower, would reasonably be expected to
have known or been aware of such fact or circumstance in the course of
performing his or her duties.
     2. COMMITMENTS; INTEREST; FEES.
          2.1 Revolving Loans. On the terms and subject to the conditions set
forth in this Agreement, and provided there does not then exist a Default or an
Event of Default, the

- 25 -



--------------------------------------------------------------------------------



 



          Lender agrees to make revolving loans (such loans are collectively
called “Revolving Loans” and individually called a “Revolving Loan”) to the
Revolving Loan Borrower from time to time on and after the Closing Date and
prior to the Credit Termination Date, so long as the aggregate amount of such
advances outstanding at any time to the Revolving Loan Borrower do not exceed
the lesser of: (i) the Maximum Revolving Facility at such time minus any
reserves established by the Lender pursuant to Section 2.1(b) hereof and
(ii) the Borrowing Base at such time minus any reserves established by the
Lender pursuant to Section 2.1(b) hereof. The Revolving Loan Borrower shall have
the right to repay and reborrow any of the Revolving Loans without premium or
penalty (subject to Section 3.4 hereof); provided, however, that it shall be a
condition precedent to any reborrowing that as of the date of any reborrowing
(any such date herein called a “Reborrowing Date”) all of the conditions to
borrowing set forth in Section 5.1 of this Agreement shall be satisfied and all
representations and warranties made herein shall be true and correct in all
material respects as of such Reborrowing Date. The Lender’s commitment hereunder
to make Revolving Loans is hereinafter called the “Revolving Loan Commitment.”
The payment obligations of the Revolving Loan Borrower to the Lender hereunder
are and shall be joint and several as provided in Section 12.21 hereof. For the
avoidance of doubt, on February ___, 2008 (1) the Maximum Revolving Facility
shall be reduced to Fifteen Million and No/100 Dollars ($15,000,000.00) and
(2) the outstanding principal amount of all Revolving Loans in excess of
$15,000,000.00 shall be immediately due and payable.
                         (1) Each advance to the Revolving Loan Borrower under
this Section 2.1 shall be in integral multiples of Ten Thousand Dollars
($10,000) and shall, on the day of such advance, be deposited, in immediately
available funds, in the Revolving Loan Borrower’s demand deposit account with
the Lender, or in such other account as the Borrower Agent may, from time to
time, designate in writing with the Lender’s approval.
                         (2) The Borrower acknowledges and agrees that the
Lender may from time to time (i) upon five (5) calendar days notice, increase or
decrease the advance rates with respect to Eligible Accounts in the Lender’s
reasonable discretion (provided, prior to a Default, the Lender will not reduce
any such advance rate by more than ten percent (10%), but after the occurrence
and during the period of any Default, the Lender may reduce any such advance
rate in any amount in its reasonable discretion), and/or (ii) establish reserves
against the Borrowing Base, the Eligible Accounts in the Lender’s reasonable
discretion.
                         (3) The Revolving Loans shall be evidenced by a
promissory note (hereinafter, as the same may be amended, modified or
supplemented from time to time, and together with any renewals or extensions
thereof or exchanges or substitutions therefor, called the “Revolving Credit
Note”), duly executed and delivered by the Revolving Loan Borrower,
substantially in the form set forth in Exhibit A attached hereto, with
appropriate insertions, dated the Closing Date, payable to the order of the
Lender in the principal amount of the Maximum Revolving Facility. THE PROVISIONS
OF THE REVOLVING CREDIT NOTE NOTWITHSTANDING, THE REVOLVING LOANS THEN
OUTSTANDING SHALL BECOME IMMEDIATELY DUE AND PAYABLE UPON THE EARLIEST TO OCCUR
OF (X) STATED MATURITY DATE; (Y) THE ACCELERATION OF THE LIABILITIES PURSUANT TO
SECTION 11.2 HEREOF; AND (Z) TERMINATION OF THIS AGREEMENT (WHETHER BY
PREPAYMENT OR OTHERWISE) IN ACCORDANCE WITH ITS TERMS.

- 26 -



--------------------------------------------------------------------------------



 



                         (4) Accrued interest on the Revolving Loans shall be
due and payable and shall be made by the Revolving Loan Borrower to the Lender
in accordance with Section 2.7 hereof. Monthly interest payments on the
Revolving Loans shall be computed using the interest rate then in effect and
based on the outstanding principal balance of the Revolving Loans. Upon
maturity, the outstanding principal balance of the Revolving Loans shall be
immediately due and payable, together with any remaining accrued interest
thereon.
          2.1(B) Letters of Credit.
                    Subject to the terms and conditions of this Agreement and
upon (i) the execution by Parent, the Borrower and the Lender of a Master Letter
of Credit Agreement in form and substance acceptable to the Lender (together
with all amendments, modifications and restatements thereof, the “Master Letter
of Credit Agreement”), and (ii) the execution and delivery by the Borrower, and
the acceptance by the Lender, in its sole and absolute discretion, of a Letter
of Credit Application, the Lender agrees to issue for the account of the
Borrower such Letters of Credit in the standard form of the Lender and otherwise
in form and substance acceptable to the Lender, from time to time during the
term of this Agreement, provided that the Letter of Credit Obligations may not
at any time exceed, in the aggregate at any time, either (A) an undrawn face
amount for Letters of Credit at any time outstanding equal to the Borrowing Base
(minus any reserves established by the Lender pursuant to Section 2.1(c) hereof)
minus the outstanding aggregate principal amount of the Revolving Loans (minus
all Letter of Credit Obligations), or (B) Ten Million and No/100 Dollars
($10,000,000.00); provided further, the expiration date on any Letter of Credit
will not be more than one (1) year from the date of issuance for such Letter of
Credit and not later than the date that is five (5) Business Days prior to the
Credit Termination Date. The amount of any payments made by the Lender with
respect to draws made by a beneficiary under a Letter of Credit for which the
Borrower has failed to reimburse the Lender upon the earlier of (1) the Lender’s
demand for repayment, or (2) five (5) days from the date of such payment to such
beneficiary by the Lender, shall be deemed to have been converted to a Revolving
Loan as of the date such payment was made by the Lender to such beneficiary.
Upon the occurrence of an Event of a Default and at the option of the Lender,
all Letter of Credit Obligations shall be converted to Revolving Loans
consisting of Base Rate Loans, all without demand, presentment, protest or
notice of any kind, all of which are hereby waived by the Borrower. To the
extent the provisions of the Master Letter of Credit Agreement differ from, or
are inconsistent with, the terms of this Agreement, the provisions of this
Agreement shall govern.
                    The Lender will, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment by the
beneficiary under any Letter of Credit issued by the Lender to ascertain that
the same appear on their face to be in conformity with the terms and conditions
of such Letter of Credit. If, after examination, the Lender has determined that
a demand for payment under such Letter of Credit does not conform to the terms
and conditions of such Letter of Credit, then the Lender will, as soon as
reasonably practicable, give notice to the beneficiary to the effect that
negotiation was not in accordance with the terms and conditions of such Letter
of Credit, stating the reasons therefor and that the relevant document is being
held at the disposal of such beneficiary or is being returned to such
beneficiary, as the Lender may elect. The beneficiary may attempt to correct any
such nonconforming demand for payment under such Letter of Credit if, and to the
extent that, such

- 27 -



--------------------------------------------------------------------------------



 



beneficiary is entitled (without regard to the provisions of this sentence) and
able to do so. If the Lender determines that a demand for payment under such
Letter of Credit conforms to the terms and conditions of such Letter of Credit,
then the Lender will make payment to the beneficiary in accordance with the
terms of such Letter of Credit. The Lender has the right to require the
beneficiary to surrender such Letter of Credit to Lender on the stated
expiration date of such Letter of Credit.
                    As between the Borrower and the Lender, the Borrower assumes
all risks of the acts and omissions of, or misuse of Letters of Credit by, the
respective beneficiaries of the Letters of Credit. In furtherance and not in
limitation of the foregoing, subject to the provisions of the Letter of Credit
applications, the Lender will not be responsible: (i) for the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for or issuance of the Letters of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; provided, however, that the
Lender will examine such documents to insure conformity thereof with any demand
for payment; (ii) for the validity or sufficiency of any instrument transferring
or assigning or purporting to transfer or assign a Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) for failure of the
beneficiary of a Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, facsimile or otherwise, except to the extent arising
out of the Lender’s willful misconduct; (v) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof, except to the extent
arising out of the Lender’s gross negligence or willful misconduct; (vi) for the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit; or (vii) for any consequences arising from
causes beyond the control of the Lender, including, without limitation, any acts
by governmental authorities. In furtherance of the foregoing, and without
limiting the generality thereof, the Borrower agrees to and shall indemnify and
hold harmless the Lender (and each of its directors, stockholders, officers,
employees, agents, and affiliates) from and against each and every claim, loss,
cost, expense and liability which might arise against the Lender (or any such
other Person) arising out of or in connection with any Letter of Credit or
otherwise by reason of any transfer, sale, delivery, surrender or endorsement of
any bill of lading, warehouse receipt or other document held by the Lender or
for its account, except solely to the extent arising out of the Lender’s gross
negligence or willful misconduct. None of the above affects, impairs or prevents
the vesting of any of the Lender’s rights or powers under this Agreement or the
Borrower’s obligation to make reimbursement.
          2.2 Term Loan. On the terms and subject to the conditions set forth in
this Agreement, and provided there does not then exist a Default or an Event of
Default, the Lender shall, immediately following the execution of this Agreement
by the Borrower and the Lender, extend in one (1) advance a term loan (the “Term
Loan”) to the Term Loan Borrower in an aggregate principal amount equal to
Sixteen Million Five Hundred Thousand and No/100 Dollars ($16,500,000.00). The
principal balance of the Term Loan shall be amortized over ten (10) years and
shall be repaid in consecutive equal monthly installments of One Hundred Thirty
Seven Thousand Five Hundred and No/100 Dollars ($137,500.00), together with
interest accrued thereon, each payable on the first day of each calendar month,
commencing on the first day of

- 28 -



--------------------------------------------------------------------------------



 



the first month immediately following the Closing Date, and otherwise in
accordance with Section 2.7 hereof, with a final installment of the aggregate
unpaid principal balance of the Term Loan, together with interest accrued
thereon, payable on the Credit Termination Date. Monthly interest payments on
the Term Loan shall be computed using the interest rate then in effect and based
on the outstanding principal balance of the Term Loan. Any amounts paid or
applied to the principal balance of the Term Loan (whether by mandatory
prepayment or otherwise) may not be reborrowed hereunder. The Lender’s
commitment hereunder to make the Term Loan is hereinafter called the “Term Loan
Commitment.” Upon maturity, the outstanding principal balance of the Term Loan
shall be immediately due and payable, together with any remaining accrued
interest thereon, to Lender by the Term Loan Borrower. The payment obligations
of the Term Loan Borrower to the Lender hereunder are and shall be joint and
several as provided in Section 12.21 hereof.
          The Term Loan shall be evidenced by a promissory note (hereinafter, as
the same may be amended, modified or supplemented from time to time, and
together with any renewals or extensions thereof or exchanges or substitutions
therefor, called the “Term Loan Note”), duly executed and delivered by the Term
Loan Borrower, substantially in the form set forth in Exhibit B attached hereto,
with appropriate insertions, dated the Closing Date, payable to the order of the
Lender in the principal amount of Sixteen Million Five Hundred Thousand and
No/100 Dollars ($16,500,000.00). THE PROVISIONS OF THE TERM LOAN NOTE
NOTWITHSTANDING, THE TERM LOAN SHALL BECOME IMMEDIATELY DUE AND PAYABLE UPON THE
EARLIEST TO OCCUR OF (X) THE STATED MATURITY DATE; (Y) THE ACCELERATION OF THE
LIABILITIES PURSUANT TO SECTION 11.2 HEREOF; AND (Z) THE TERMINATION OF THIS
AGREEMENT (WHETHER BY PREPAYMENT OR OTHERWISE) IN ACCORDANCE WITH ITS TERMS.
          2.3 Reduction of Revolving Loan Commitment by the Revolving Loan
Borrower. The Revolving Loan Borrower may from time to time, on at least five
(5) Business Days’ prior written notice received by the Lender, permanently
reduce the amount of the Revolving Loan Commitment but only upon first repaying
the amount, if any, by which the aggregate unpaid principal amount of the
Revolving Credit Note exceeds the then reduced amount of the Revolving Loan
Commitment.
          2.4 Principal Balance of Liabilities Not to Exceed the Maximum
Facility. The sum of the aggregate outstanding principal balance of the Loans to
the Borrower made under this Agreement shall not, at any time, exceed the
Maximum Facility. The Borrower agrees that if at any time any such excess shall
arise, the Borrower shall immediately pay to the Lender such amount as may be
necessary to eliminate such excess.
          2.5 The Borrower’s Loan Account. The Lender shall maintain a loan
account (the “Loan Account”) on its books for the Borrower in which shall be
recorded (a) all Loans made by the Lender to the Borrower pursuant to this
Agreement, (b) all payments made by the Borrower on all such Loans, and (c) all
other appropriate debits and credits as provided in this Agreement, including,
without limitation, all fees, charges, expenses and interest. All entries in the
Loan Account shall be made in accordance with the Lender’s customary accounting
practices as in effect from time to time. The Borrower promises to pay the
amount reflected as owing by Borrower under its Loan Account and all of its
other obligations hereunder as such amounts

- 29 -



--------------------------------------------------------------------------------



 



become due or are declared due pursuant to the terms of this Agreement.
Notwithstanding the foregoing, the failure so to record any such amount or any
error in so recording any such amount shall not limit or otherwise affect the
Borrower’s obligations under this Agreement or under any of the Notes to repay
the outstanding principal amount of any of the Loans together with all interest
accruing thereon.
          2.6 Statements. All Loans to the Borrower, and all other debits and
credits provided for in this Agreement, shall be evidenced by entries made by
the Lender in its internal data control systems showing the date, amount and
reason for each such debit or credit. Until such time as the Lender shall have
rendered to the Borrower Agent written statements of account as provided herein,
the balance in the Loan Account, as set forth on the Lender’s most recent
computer printout, shall be rebuttably presumptive evidence of the amounts due
and owing the Lender by the Borrower. From time to time the Lender shall render
to the Borrower Agent a statement setting forth the balance of the Loan Account,
including principal, interest, expenses and fees. Each such statement shall be
subject to subsequent adjustment by the Lender but shall, absent manifest errors
or omissions, be presumed correct and binding upon the Borrower.
          2.7 Interest. The Borrower agrees to pay to the Lender interest on the
daily outstanding principal balance of (i) the Base Rate Loans at the Base Rate
from time to time in effect, and (ii) the Libor Loans at the Libor Rate;
provided, however, that immediately following the occurrence and during the
continuance of an Event of Default, and notwithstanding any other provisions of
this Agreement to the contrary, the Borrower agrees to pay to the Lender
interest on the outstanding principal balance of the Loans at the per annum rate
of three percent (3%) plus the rate otherwise payable hereunder with respect to
such Loans (the “Default Rate”).
                         (1) Accrued interest on each Base Rate Loan shall be
payable on the first calendar day of each month and at maturity, commencing with
the first day of the calendar month after the initial disbursement of such loan.
Accrued interest on each Libor Loan shall be payable on the last day of the
Libor Interest Period relating to such Libor Loan and at maturity, commencing
with the first such last day of the initial Libor Interest Period. Monthly
interest payments on the Loans shall be computed using the interest rate then in
effect and based on the outstanding principal balance of the Loans. Upon
maturity, the outstanding principal balance of all Loans shall be immediately
due and payable, together with any remaining accrued interest thereon. Interest
shall be computed on the basis of a year of three hundred sixty (360) days for
the actual number of days elapsed. If any payment of principal of, or interest
on, any of the Notes falls due on a day that is not a Business Day, then such
due date shall be extended to the next following Business Day, and additional
interest shall accrue and be payable for the period of such extension.
          2.8 Method for Making Payments. All payments that the Borrower is
required to make to the Lender under this Agreement or under any of the other
Financing Agreements shall be made in immediately available funds not later than
1:00 p.m. (Chicago time) on the date of payment at the Lender’s office at 135
South LaSalle Street, Chicago, Illinois 60603, or at such other place as the
Lender directs in writing from time to time, or, in the Lender’s sole and
absolute discretion after the occurrence and during the continuance of any
Default, by appropriate debits to the Loan Account. Borrower hereby irrevocably
authorizes and instructs Lender after the occurrence and during the continuance
of any Default to direct debit any of

- 30 -



--------------------------------------------------------------------------------



 



Borrower’s operating accounts with Lender for all principal, interest, fees and
expenses due hereunder with respect to the Loans and the other Liabilities.
Payments made after 1:00 p.m. (Chicago time) shall be deemed to have been made
on the next succeeding Business Day.
          2.9 Term of this Agreement. The Borrower shall have the right to
terminate this Agreement following prepayment of all of the Liabilities as
provided under Section 2.10 hereof; provided, however, that (a) all of the
Lender’s rights and remedies under this Agreement, and (b) the Liens created
under Section 6.1 hereof and under any of the other Financing Agreements, shall
survive such termination until all of the Liabilities under this Agreement and
the other Financing Agreements have been indefeasibly paid in full. In addition,
the Liabilities may be accelerated as set forth in Section 11.2 hereof. Upon the
effective date of termination, all of the Liabilities shall become immediately
due and payable without notice or demand. Notwithstanding any termination, until
all of the Liabilities hereunder shall have been indefeasibly paid and
satisfied, the Lender shall be entitled to retain its Liens in and to all
existing and future Collateral and the Borrower shall continue to remit
collections of Accounts of the Borrower and proceeds as provided herein.
          2.10 Optional Prepayment of Loans.
                         (1) Borrower may, at its option, permanently prepay,
without penalty or premium (other than as specified in Section 3.4 hereof), at
any time during the term of this Agreement all or any portion of any of the
Revolving Loans.
                         (2) Borrower may, at its option, permanently prepay,
without penalty or premium (other than as specified in Section 3.4 hereof) at
any time during the term of this Agreement all or any portion of the Term Loan,
subject to the following conditions: (a) not less than three (3) days prior to
the date upon which Borrower desires to make such prepayment, Borrower Agent
shall deliver to the Lender a written notice of its intention to prepay all or
such portion of the Term Loan which notice shall be irrevocable and state the
amount of the prepayment and the prepayment date, and (b) the amount of any such
prepayment will be in an amount of not less than Two Hundred Fifty Thousand
Dollars ($250,000), and (c) Borrower shall, on a joint and several basis, pay to
the Lender, concurrently with such payment, any amounts charged in accordance
with Section 3.4 hereof. Prepayments of the Term Loan shall be applied against
installments payable under the Term Note in the inverse order of maturity.
          2.11 Limitation on Charges. It being the intent of the parties that
the rate of interest and all other charges to the Borrower be lawful, if for any
reason the payment of a portion of the interest or other charges otherwise
required to be paid under this Agreement would exceed the limit which the Lender
may lawfully charge the Borrower, then the obligation to pay interest or other
charges shall automatically be reduced to such limit and, if any amounts in
excess of such limit shall have been paid, then such amounts shall at the sole
option of the Lender either be refunded to the Borrowers or credited to the
principal amount of the Liabilities (or any combination of the foregoing) so
that under no circumstances shall the interest or other charges required to be
paid by the Borrowers hereunder exceed the maximum rate allowed by applicable
Laws, and Borrowers shall not have any action against Lender for any damages
arising out of the payment or collection of any such excess interest.

- 31 -



--------------------------------------------------------------------------------



 



          2.12 Method of Selecting Rate Options; Additional Provisions Regarding
Libor Loans. Except as otherwise expressly provided for herein, the Term Loan
shall bear interest at the Libor Rate. The Borrower may select a Libor Rate with
respect to a Revolving Loan as provided in this Section 2.12; provided, however,
that with respect to each and all Libor Loans made hereunder (i) the initial
advance shall be in an amount not less than Five Hundred Thousand Dollars
($500,000) and in integral multiples of One Hundred Thousand Dollars ($100,000)
thereafter; and (ii) there shall not exist at any one time outstanding more than
three (3) separate traunches of Libor Loans. Revolving Loans shall bear interest
at the Base Rate unless the Borrower provides a Borrowing Notice to the Lender
in the form of Exhibit C, signed by a Duly Authorized Officer of the Borrower,
irrevocably electing that all or a portion of the Revolving Loans are to bear
interest at a Libor Rate (the “Borrowing Notice”). The Borrowing Notice shall be
delivered to the Lender not later than two (2) Business Days before the
Borrowing Date for each Libor Loan, specifying:
                         (1) The Borrowing Date, which shall be a Business Day,
of such Loan;
                         (2) The type and aggregate amount of such Loan;
                         (3) The Rate Option selected for such Loan; and
                         (4) The Libor Interest Period applicable thereto.
     Each Libor Loan shall bear interest from and including the first day of the
Libor Interest Period applicable thereto to (but not including) the last day of
such Libor Interest Period at the interest rate determined as applicable to such
Libor Loan. If at the end of an Libor Interest Period for an outstanding Libor
Loan, the Borrower has failed to select a new Rate Option or to pay such Libor
Loan, then such Loan, if a Revolving Loan, shall be automatically converted to a
Base Rate Loan on and after the last day of such Libor Interest Period until
paid or until the effective date of a new Rate Option with respect thereto
selected by the Borrower. An outstanding Revolving Loan that is a Base Rate Loan
may be converted to a Libor Loan at any time subject to the notice provisions
applicable to the type of Loan selected. The Borrower may not select a Libor
Rate for a Revolving Loan if there exists a Default or Event of Default. The
Borrower shall select Libor Interest Periods with respect to Libor Loans so that
such Libor Interest Period does not expire after the end of the Credit
Termination Date.
          2.13 Setoff. Other than with respect to Government Accounts, Borrower
agrees that Lender has all rights of setoff and banker’s liens provided by
applicable law. The Borrower agrees that, if at any time (i) any amount owing by
it under this Agreement or any Financing Agreement is then due and payable to
the Lender, or (ii) or an Event of Default shall have occurred and be
continuing, then the Lender or the holder of any promissory note issued
hereunder, in its sole discretion, may set off against and apply to the payment
of any and all Liabilities, any and all balances, credits, deposits, accounts or
moneys of the Borrower then or thereafter with the Lender or such holder.
                         (1) Without limitation of Section 2.13(a) hereof, the
Borrower agrees that, upon and after the occurrence of any Event of Default, the
Lender is hereby

- 32 -



--------------------------------------------------------------------------------



 



authorized, at any time and from time to time, without prior notice to the
Borrower (provided, however, prior to an Event of Default the Lender shall use
reasonable efforts to provide notice of any such action within a reasonable time
thereafter but the Lender shall not be liable for any failure to provide such
notice), (i) to set off against and to appropriate and apply to the payment of
any and all Liabilities any and all amounts which the Lender is obligated to pay
over to the Borrower (whether matured or unmatured, and, in the case of
deposits, whether general or special, time or demand and however evidenced), and
(ii) pending any such action, to the extent necessary, to deposit such amounts
with the Lender as Collateral to secure such Liabilities and to dishonor any and
all checks and other items drawn against any deposits so held as the Lender in
its sole discretion may elect.
                         (2) The rights of the Lender under this Section 2.13
are in addition to all other rights and remedies which the Lender may otherwise
have in equity or at law.
          2.14 Termination of Commitments by the Lender. On the date on which
the Commitments terminate pursuant to Section 11.2 hereof, all Loans and other
Liabilities shall become immediately due and payable, without presentment,
demand or notice of any kind.
          2.15 Mandatory Prepayments.
                         (1) Within seventy-five (75) calendar days of the end
of each Fiscal Year of Borrower, the Borrower shall make an annual prepayment of
principal of the Term Loan in an amount equal to fifty percent (50%) of the
Borrower’s Excess Cash Flow for the immediately preceding Fiscal Year; provided
that the annual Excess Cash Flow prepayment computation for the year ending
December 31, 2007, shall be for the period from the Closing Date through
December 31, 2007.
                         (2) Upon receipt by Borrower of the proceeds of any
sale or other disposition of any of the Negative Pledged Assets or Collateral,
the Borrower shall make a prepayment of the Term Loan in an amount equal to
fifty percent (50%) of the Net Cash Proceeds of such sale or disposition.
                         (3) The foregoing mandatory prepayments set forth in
subsection (a) through (b) of this Section 2.15 shall be applied to outstanding
installments of the Term Loan in the inverse order of maturity. Such mandatory
prepayments shall not be subject to any prepayment penalty or charge. Nothing
contained in this Section 2.15 shall be construed to permit the Borrower to
consummate any transaction in violation of any other provision contained in this
Agreement.
          2.16 Closing Fee. On the Closing Date, the Borrower shall pay to the
Lender a one-time closing fee in the amount of Two Hundred Fifty Five Thousand
and No/100 Dollars ($255,000.00) in immediately available funds, which fee shall
be nonrefundable and deemed fully earned as of such date (“Closing Fee”).
          2.17 Late Charge. If any installment of principal or interest due
hereunder shall become overdue for five (5) days after the date when due, the
Borrower shall pay to the Lender on demand a “late charge” of five cents ($.05)
for each dollar so overdue in order to defray part

- 33 -



--------------------------------------------------------------------------------



 



of the increased cost of collection occasioned by any such late payment, as
liquidated damages and not as a penalty.
          2.18 L/C Fees. For each Letter of Credit, the Borrower will pay to the
Lender a fee (“L/C Fee”) equal to two and one-quarter percent (2.25%) per annum
of the undrawn face amount of each Letter of Credit, provided, that the L/C Fee
will not be less than the Lender’s standard minimum amount for such fees in
effect at such time. The L/C Fee is and shall be payable monthly in arrears, on
the last day of each month during which each such Letter of Credit remains
outstanding. The L/C Fee will be computed on the basis of a 360 day year for the
actual number of days elapsed. In addition, the Borrower will pay to the Lender
all customary charges and out-of-pocket and additional expenses in connection
with the issuance and administration of any Letters of Credit issued under this
Agreement.
          2.19 Unused Line Fee. On or before the tenth (10th) day after the end
of each calendar month beginning with the calendar month ending August 31, 2007,
the Borrower shall pay to the Lender in cash a fee equal to the product of
(a) one quarter of one percent (.25%) and (b) the Undrawn Revolving Loan Amount.
     3. CHANGE IN CIRCUMSTANCES.
          3.1 Yield Protection. If, after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change therein, or any change in the interpretation or administration thereof,
or the compliance of the Lender therewith, or Regulation D of the Board of
Governors of the Federal Reserve System,
                         (1) subjects the Lender to any tax, duty, charge or
withholding on or from payments due from the Borrower (excluding taxation of the
overall net income or receipts of the Lender or any branch profits taxes), or
changes the basis of taxation of payments to the Lender in respect of its Loans
or other amounts due it hereunder, or
                         (2) imposes, modifies, or increases or deems applicable
any reserve, assessment, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, the Lender (other than reserves and assessments taken into account
in determining the interest rate applicable to Libor Loans), or
                         (3) imposes any other condition the result of which is
to increase the cost to the Lender of making, funding or maintaining advances or
reduces any amount receivable by the Lender in connection with advances, or
requires the Lender to make any payment calculated by reference to the amount of
advances held or interest received by it, by an amount deemed material by the
Lender, or
                         (4) affects the amount of capital required or expected
to be maintained by the Lender or any corporation controlling the Lender and the
Lender determines the amount of capital required is increased by or based upon
the existence of this Agreement or its obligation to make Loans hereunder or of
commitments of this type,

- 34 -



--------------------------------------------------------------------------------



 



          then, within three (3) Business Days of demand by the Lender, the
Borrower agrees to pay the Lender that portion of such increased expense
incurred (including, in the case of clause (d), any reduction in the rate of
return on capital to an amount below that which it could have achieved but for
such law, rule, regulation, policy, guideline or directive and after taking into
account the Lender’s policies as to capital adequacy) or reduction in an amount
received which the Lender determines is attributable to making, funding and
maintaining the Loans.
          3.2 Availability of Rate Options. If the Lender determines that
maintenance of any of its Libor Loans would violate any applicable law, rule,
regulation or directive of any government or any division, agency, body or
department thereof, whether or not having the force of law, the Lender shall
suspend the availability of the Libor Rate option and require any Libor Loans
outstanding to be promptly converted to a Base Rate Loan subject to the
Borrower’s compliance with Section 3.4 hereof; or if the Lender determines that
(i) deposits of a type or maturity appropriate to match fund Libor Loans are not
available, the Lender shall suspend the availability of the Libor Rate after the
date of any such determination, or (ii) the Libor Rate does not accurately
reflect the cost of making a Libor Loan, then, if for any reason whatsoever the
provisions of Section 3.1 hereof are inapplicable, the Lender shall, at its
option, suspend the availability of the Libor Rate after the date of any such
determination or permit (solely in the case of clause (ii)) the Borrower to pay
the Lender for any increased cost it may incur.
          3.3 Taxes. All payments by the Borrower under this Agreement shall be
made free and clear of, and without deduction for, any present or future income,
excise, stamp or other taxes, fees, levies, duties, withholdings or other
charges of any nature whatsoever, now or hereafter imposed by any taxing
authority, other than franchise taxes and taxes imposed on or measured by the
Lender’s net income or receipts or branch profits taxes (such non-excluded items
being called “Taxes”). If any withholding or deduction from any payment to be
made by the Borrower hereunder is required in respect of any Taxes pursuant to
any applicable law, rule or regulation, then the Borrower shall:
                         (1) pay directly to the relevant authority the full
amount required to be so withheld or deducted;
                         (2) promptly forward to the Lender an official receipt
or other documentation satisfactory to the Lender evidencing such payment to
such authority; and
                         (3) pay to the Lender such additional amount or amounts
as is necessary to ensure that the net amount actually received by the Lender
will equal the full amount the Lender would have received had no such
withholding or deduction been required.
          Moreover, if any Taxes are directly asserted against the Lender with
respect to any payment received by the Lender hereunder, the Lender may pay such
Taxes and the Borrower agrees to promptly pay such additional amounts
(including, without limitation, any penalties, interest or expenses) as is
necessary in order that the net amount received by the Lender after the payment
of such Taxes (including, without limitation, any Taxes on such additional
amount) shall equal the amount the Lender would have received had not such Taxes
been asserted.

- 35 -



--------------------------------------------------------------------------------



 



          3.4 Funding Indemnification. If any payment of a Libor Loan occurs on
a date that is not the last day of the applicable Libor Interest Period, whether
because of acceleration, prepayment or otherwise, or a Libor Loan is not made on
the date specified by the Borrower, the Borrower shall indemnify the Lender for
any loss or cost incurred by it resulting therefrom, including, without
limitation, any loss or cost in liquidating or employing deposits acquired to
fund or maintain the Libor Loan.
          3.5 Lender Statements. The Lender shall deliver a written statement to
the Borrower as to the amount due, if any, under Sections 3.1, 3.3 or 3.4
hereof. Such written statement shall set forth in reasonable detail the
calculations upon which the Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of demonstrable error.
Unless otherwise provided herein, the amount specified in the written statement
shall be payable on demand after receipt by the Borrower of the written
statement.
          3.6 Basis for Determining Interest Rate Inadequate or Unfair. If with
respect to any Libor Interest Period: (a) Lender reasonably determines (which
determination shall be binding and conclusive on the Borrower) that by reason of
circumstances affecting the interlender Libor Base market adequate and
reasonable means do not exist for ascertaining the applicable Libor Base Rate;
or (b) Lender determines that the Libor Base Rate will not adequately and fairly
reflect the cost to Lender of maintaining or funding the Term Loan or any
portion thereof for such Libor Interest Period, or that the making or funding of
Libor Loans has become impracticable as a result of an event occurring after the
date of this Agreement which in the opinion of Lender adversely affects such
Loans, then, in either case, so long as such circumstances shall continue:
(i) Lender shall not be under any obligation to make, convert into or continue
Libor Loans and (ii) on the last day of the then current Libor Interest Period
for each Libor Loan, each such Loan shall, unless then repaid in full,
automatically convert to a Base Rate Loan. Lender shall promptly give the
Borrower written notice of any determination made by it under this Section
accompanied by a statement setting forth in reasonable detail the basis of such
determination.
          3.7 Illegality. If any applicable law or regulation, or any
interpretation thereof by any court or any governmental or other regulatory body
charged with the administration thereof, should make it unlawful for Lender or
its lending office to make, maintain or fund any Libor Loan, then the obligation
of Lender to make, convert into or continue such Libor Loan shall, upon the
effectiveness of such event, be suspended for the duration of such unlawfulness,
and on the last day of the current Libor Interest Period for such Libor Loan
(or, in any event, if Lender so requests, on such earlier date as may be
required by the relevant law, regulation or interpretation), the Libor Loans
shall, unless then repaid in full, automatically convert to Base Rate Loans.
     4. ELIGIBILITY REQUIREMENTS; CASH COLLATERAL ACCOUNT; ATTORNEY-IN-FACT.
          4.1 Account Warranties; Schedule of Accounts. The amounts shown on the
Schedule of Accounts and all invoices and statements delivered to the Lender
with respect to any Account, are and will be actually and absolutely owing to
the Borrower and are and will not be contingent for any reason. There are no
set-offs, counterclaims or disputes existing or asserted

- 36 -



--------------------------------------------------------------------------------



 



with respect to any Accounts included on any Schedule of Accounts and the
Borrower has not made any agreement with any Account Debtor for any deduction
from such Account, except for discounts or allowances allowed by the Borrower in
the ordinary course of business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the invoice related to such
Account. There are no reserves against the collection of Accounts not set forth
in the applicable Schedule of Accounts or the financial statements delivered
pursuant to Section 8.1 hereof and there are no facts, events or occurrences
which in any way impair the validity or enforcement of any of the Accounts or
tend to reduce the amount payable thereunder from the amount of the invoice
shown on any Schedule of Accounts, and on all contracts, invoices and statements
delivered to the Lender with respect thereto.
                         (1) Verification of Accounts. The Lender shall have the
right, at any time or times hereafter, in the name of the Lender or a nominee of
the Lender, to verify the validity, amount or any other matter relating to any
Accounts of the Borrower, by mail, telephone, facsimile or otherwise.
          4.2 Account Covenants. The Borrower shall promptly upon its learning
thereof: (a) inform the Lender in writing of any delay in the Borrower’s
performance of any of its obligations to any Account Debtor or of any assertion
of any claims, offsets or counterclaims by any Account Debtor of the Borrower
other than made in the ordinary course of business, either of which could have a
Material Adverse Effect; (b) furnish to and inform the Lender of all adverse
information relating to the financial condition of any Account Debtor of the
Borrower which could have a Material Adverse Effect; and (c) notify the Lender
in writing if any of its then existing Accounts scheduled to the Lender with
respect to which the Lender has made an advance are no longer Eligible Accounts.
          4.3 Collection of Accounts and Payments. Within thirty (30) days of
the Closing Date, a blocked account (the “Commercial Blocked Account”) shall
have been established in the Borrower’s name with Lender, pursuant to which
Lender shall have control over the Commercial Blocked Account in accordance with
the Commercial Blocked Account Agreement, pursuant to which the Borrower shall
direct (within forty-five (45) calendar days of the Closing Date) all Account
Debtors (other than Account Debtors obligated on Government Accounts) to
directly remit and to which the Borrower shall remit all payments on Accounts of
the Borrower (other than Government Accounts) and in which the Borrower will
immediately deposit all payments made for Inventory of the Borrower, if any, or
services provided by the Borrower and all other proceeds of the Collateral in
the identical form in which such payment was made, whether in cash or by check.
In addition, on or prior to the Closing Date, a blocked account (the “Government
Blocked Account”) shall have been established in the Borrower’s name with
Lender, pursuant to which the Borrower shall have control over the Government
Blocked Account in accordance with the Government Blocked Account Agreement,
pursuant to which the Borrower shall direct (within forty-five (45) calendar
days of the Closing Date) all Account Debtors obligated on Government Accounts
to directly remit and to which the Borrower shall remit all payments on
Government Accounts of the Borrower and all other proceeds of the foregoing
Collateral in the identical form in which such payment was made, whether in cash
or by check. All amounts deposited in the Commercial Blocked Account and the
Government Blocked Account will be automatically transferred, on a daily basis,
to a demand deposit account (the “Demand Deposit Account”). The Demand Deposit
Account will be established in the

- 37 -



--------------------------------------------------------------------------------



 



Borrower’s name with the Lender. Notwithstanding the foregoing, the Borrower
hereby irrevocably authorizes the Lender upon the occurrence of a Default or an
Event of Default to cause all amounts deposited in the Commercial Blocked
Account to be automatically transferred, on a daily basis, to a concentration
account at the Lender’s offices in Chicago, Illinois (the “Cash Collateral
Account”) during the period of such Default or Event of Default. In addition,
upon the occurrence of a Default or an Event of Default the Borrower shall
transfer, on a daily basis, all amounts in the Government Blocked Account to the
Cash Collateral Account during the period of such Default or Event of Default.
The Borrower hereby agrees that all payments made to the Commercial Blocked
Account, received in the Cash Collateral Account, or otherwise received by the
Lender, whether in respect of the Accounts of the Borrower or as proceeds of
other Collateral or otherwise, will be the sole and exclusive property of the
Lender (to the extent of the Liabilities). The Borrower further agrees that all
payments made to the Commercial Blocked Account and the Government Blocked
Account and transferred to the Cash Collateral Account will be applied on
account of the Liabilities of the Borrower as follows: (a) each day’s available
balance in respect of checks and other instruments received by the Lender in the
Cash Collateral Account or otherwise at its offices in Chicago, Illinois will be
credited by the Lender (conditional upon final collection) to the Borrower’s
Loan Account and shall reduce outstandings on the Revolving Loans two
(2) Business Days’ after receipt by the Lender, and (b) all cash payments
received by the Lender in the Cash Collateral Account or otherwise at its
offices in Chicago, Illinois, including, without limitation, payments made by
wire transfer of immediately available funds received by the Lender, will be
credited by the Lender to the Borrower’s Loan Account on the receipt of
immediately available funds by the Lender. If during the period of such Default
or Event of Default, the Borrower (or any director, officer, employee,
affiliate, or agent thereof) shall receive any payment from any Account Debtor
(other than an Account Debtor obligated on a Government Account), the Borrower
hereby agrees that all such payments shall be the sole and exclusive property of
the Lender (to the extent of the Liabilities), and the Borrower shall hold such
payments in trust as the Lender’s trustee and immediately deliver said payments
to the Cash Collateral Account established pursuant to this Section and shall be
applied in accordance with this Section. The Borrower agrees to pay to the
Lender any and all reasonable fees, costs and expenses which the Lender incurs
in connection with opening and maintaining the Commercial Blocked Account, the
Government Blocked Account and the Cash Collateral Account for the Borrower and
depositing for collection by the Lender any check or item of payment received
and/or delivered to the Lender on account of the Borrower’s Liabilities. The
Borrower shall cooperate with the Lender in the identification and
reconciliation on a daily basis of all amounts received in the Commercial
Blocked Account and the Government Blocked Account. If more than five percent
(5%) of the amount of payments on the Accounts since the date of the most recent
Revolving Loan is not identified or reconciled to the satisfaction of the Lender
within five (5) Business Days of receipt, the Lender shall not be obligated to
make further Revolving Loans until such amount is identified or is reconciled to
the sole and absolute satisfaction of the Lender. The Lender may utilize its own
staff or, if it deems necessary, engage an outside auditor, in either case at
the Borrower’s expense, to make such examination and report as may be necessary
to identify and reconcile such amount.
     4.4 Appointment of the Lender as the Borrower’s Attorney-in-Fact. The
Borrower hereby irrevocably designates, makes, constitutes and appoints the
Lender (and all Persons designated by the Lender in writing to the Borrower) as
the Borrower’s true and lawful attorney-in-fact, and authorizes the Lender, in
the Borrower’s or the Lender’s name, after an

- 38 -



--------------------------------------------------------------------------------



 



Event of Default has occurred and is continuing to do the following: (a) at any
time, (i) endorse the Borrower’s name upon any items of payment or proceeds
thereof and deposit the same in the Lender’s account on account of the
Borrower’s Liabilities, (ii) endorse the Borrower’s name upon any chattel paper,
document, instrument, invoice, or similar document or agreement relating to any
Account of the Borrower or any goods pertaining thereto to collect the proceeds
thereof; (iii) sign the Borrower’s name on any verification of Accounts of the
Borrower and notices thereof to Account Debtors (other than Account Debtors
obligated on Government Accounts to the extent that it would otherwise violate
applicable law to do so); (iv) take control in any manner of any item of payment
on or proceeds of any Account of the Borrower and apply such item of payment or
proceeds to the Liabilities, and (i) demand payment of any Accounts of the
Borrower; (ii) enforce payment of Accounts of the Borrower by legal proceedings
or otherwise; (iii) exercise all of the Borrower’s rights and remedies with
respect to proceedings brought to collect any Account; (iv) sell or assign any
Account of the Borrower upon such terms, for such amount and at such time or
times as the Lender deems advisable, (v) settle, adjust, compromise, extend or
renew any Account of the Borrower; (vi) discharge and release any Account of the
Borrower; (vii) prepare, file and sign the Borrower’s name on any proof of claim
in bankruptcy or other similar document against any Account Debtor (other than
Account Debtors obligated on Government Accounts to the extent that it would
otherwise violate applicable law to do so); (viii) have access to any lock box
or postal box into which the Borrower’s mail is deposited, and open and process
all payments on Accounts addressed to the Borrower and deposited therein, and
(ix) do all other acts and things which are necessary, in the Lender’s
reasonable discretion, to fulfill the Borrower’s obligations under this
Agreement. The Borrower hereby ratifies and approves all acts under such power
of attorney and neither Lender nor any other Person acting as Borrower’s
attorney hereunder will be liable for any acts or omissions or for any error of
judgment or mistake of fact or law made in good faith except as result of its
gross negligence, willful misconduct or illegal activity. The appointment of
Lender (and any of the Lender’s officers, employees or agents designated by the
Lender) as Borrower’s attorney, and each and every one of Lender’s rights and
powers, being coupled with an interest, are irrevocable until all of the
Liabilities have been fully repaid and this Agreement shall have expired or been
terminated in accordance with the terms hereunder. Notwithstanding anything to
the contrary contained in this Section 4.4, any reference to “any Account of the
Borrower” contained in this Section shall be deemed to exclude any Government
Accounts to the extent that the failure to do so would violate applicable law.
Without restricting the generality of the foregoing, after an Event of Default
has occurred and is continuing, Borrower hereby appoints and constitutes the
Lender its lawful attorney-in-fact with full power of substitution in the
Property to use unadvanced funds remaining under the Notes or which may be
reserved, escrowed or set aside for any purposes hereunder at any time, or to
advance funds in excess of the face amount of the Notes, to pay, settle or
compromise all existing bills and claims, which may be liens or security
interests, or to avoid such bills and claims becoming liens against the
Collateral; to execute all applications and certificates in the name of Borrower
prosecute and defend all actions or proceedings in connection with the
Collateral (including any Leases pertaining to Property); and to do any and
every act which the Borrower might do in its own b ehalf; it being understood
and agreed that this power of attorney shall be a power coupled with an interest
and cannot be revoked.
          4.5 Notice to Account Debtors. Following the occurrence of a Default
or Event of Default, the Lender may, in its sole discretion, at any time or
times, without prior notice

- 39 -



--------------------------------------------------------------------------------



 



to the Borrower, notify any or all Account Debtors of the Borrower (other than
Account Debtors obligated on Government Accounts to the extent that it would
otherwise violate applicable law to do so) that the Accounts of the Borrower
have been assigned to the Lender, that the Lender has a Lien therein, and that
all payments upon such Accounts be made directly to the Cash Collateral Account
or otherwise directly to the Lender. Notwithstanding anything to the contrary
contained in this Section 4.5, any reference to “Accounts of the Borrower”
contained in this Section shall be deemed to exclude any Government Accounts to
the extent that the failure to do so would violate applicable law.
          4.6 Equipment Warranties. The Borrower represents and warrants that
(a) the Borrower’s Equipment is not subject to any Lien whatsoever except for
the Permitted Liens; and (b) each item of Equipment that is material to the
operations of Borrower is in working condition and repair, ordinary wear and
tear excepted, and is currently used or usable in Borrower’s business.
          4.7 Equipment Records. The Borrower shall at all times hereafter keep
correct and accurate records itemizing and describing the kind, type, age and
condition of its Equipment, the Borrower’s cost therefor and accumulated
depreciation thereon, and retirements, sales, or other dispositions thereof, all
of which records shall be available during Borrower’s usual business hours at
the request of the Lender.
     5. CONDITIONS OF LOANS.
          5.1 Conditions to all Loans. Notwithstanding any other term or
provision contained in this Agreement, the making of any Loan provided for in
this Agreement shall be conditioned upon the following:
                    (1) The Borrower’s Request. The Lender shall have received,
(i) with respect to a request by Borrower for a Base Rate Loan, by no later than
11:00 a.m. (Chicago time) on the day on which such Loan is requested to be made
hereunder, a telephonic request from any Person who the Lender reasonably
believes is authorized by Borrower to make a borrowing request on behalf of
Borrower, for a Loan in a specific amount, and (ii) with respect to a request by
Borrower for a Libor Loan, by no later than 1:00 p.m. (Chicago time) two
(2) Business Days prior to the day on which a Libor Loan is requested, the
Borrowing Notice required under Section 2.12 hereof. In addition, each request
for a Loan shall be accompanied or preceded by all other documents not
previously delivered as required to be delivered to the Lender under Section 5.2
hereof, and a request for any Revolving Loan shall be accompanied or preceded by
a borrowing base certificate from the Borrower, signed by a Duly Authorized
Officer, in form and substance satisfactory to the Lender. The Lender shall have
no liability to the Borrower or any other Person as a result of acting on any
telephonic request that the Lender believes in good faith to have been made by
any Person authorized by Borrower to make a borrowing request on behalf of
Borrower.
                    (2) Financial Condition. No Material Adverse Change (or
material adverse change, as determined by the Lender in its reasonable good
faith discretion, in the prospects of Borrower) shall have occurred at any time
or times subsequent to the most recent request for any Loan under this
Agreement.

- 40 -



--------------------------------------------------------------------------------



 



                    (3) No Default. Neither a Default nor an Event of Default
shall have occurred and be continuing.
                    (4) Other Requirements. The Lender shall have received, in
form and substance reasonably satisfactory to the Lender, all certificates,
orders, authorities, consents, affidavits, schedules, instruments, agreements,
financing statements, and other documents which are provided for hereunder or
under or in connection with any Financing Agreement, or which the Lender may at
any time reasonably request.
                    (5) Representations and Warranties. All of the
representations and warranties contained in the Financing Agreements to which
the Borrower is a party and in this Agreement (including, without limitation,
those set forth in Section 7 hereof), shall be true and correct in all material
respects (without duplication of materiality) as of the date the request for the
Loan is made, as though made on and as of such date (unless expressly stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date).
          5.2 Initial Loans. The Lender’s obligation to make the initial
Revolving Loans and the Term Loan hereunder is, in addition to the conditions
precedent specified in Section 5.1 hereof, subject to the satisfaction of each
of the following conditions precedent:
                    (1) Fees and Expenses. The Borrower shall have paid all fees
owed to the Lender and reimbursed the Lender for all costs, disbursements, fees
and expenses due and payable hereunder on or before the Closing Date, including,
without limitation, the Lender’s counsel fees provided for in Section 12.2(a)
hereof.
                    (2) Documents. The Lender shall have received all of the
following, each duly executed and delivered and dated the Closing Date, or such
earlier date as shall be satisfactory to the Lender, each in form and substance
reasonably satisfactory to the Lender in its sole determination:
                    (1) Financing Agreements. This Agreement, the Revolving
Credit Note, the Term Loan Note, the Guaranty, each Pledge Agreement, the
Intercreditor Agreements, the Subordination Agreements (if any), the Master
Letter of Credit Agreement and such other Financing Agreements as the Lender may
require.
                    (2) Resolutions; Incumbency and Signatures. Copies of
resolutions of the Board of Directors of the Borrower, and, if required, the
shareholder of the Borrower, authorizing or ratifying the execution, delivery
and performance by the Borrower of this Agreement, the Financing Agreements to
which the Borrower is a party and any other document provided for herein or
therein to be executed by Borrower, certified by a Duly Authorized Officer. A
certificate of a Duly Authorized Officer certifying the names of the officers of
the Borrower authorized to make a borrowing request and sign this Agreement and
the Financing Agreements to which the Borrower is a party, together with a
sample of the true signature of each such officer; the Lender may conclusively
rely on each such certificate until formally advised by a like certificate of
any changes therein. A copy of resolutions of the Board

- 41 -



--------------------------------------------------------------------------------



 



of Directors of Parent authorizing or ratifying the execution, delivery and
performance by Parent of the Guaranty and its Pledge Agreement.
                    (3) Consents. Certified copies of all documents evidencing
any necessary consents and governmental approvals, if any, with respect to this
Agreement, the Financing Agreements, and any other documents provided for herein
or therein to be executed by Borrower.
                    (4) Opinion of Counsel. An opinion of Harwell Howard Hyne
Gabbert & Manner, the legal counsel to the Borrower and Parent, in form and
substance reasonably satisfactory to Lender.
                    (5) [Intentionally Omitted]
                    (6) Financial Condition Certificate. A Financial Condition
Certificate, in form and substance reasonably satisfactory to the Lender, signed
on behalf of the Borrower by a Duly Authorized Officer of the Borrower.
                    (7) Governing Documents and Good Standings. Lender shall
have received (i) copies, certified as correct and complete by the applicable
state of organization of each Borrower and Guarantor, of the certificate of
incorporation, certificate of formation or certificate of limited liability
partnership, as applicable, of each Borrower and Guarantor, with any amendments
to any of the foregoing, (ii) copies, certified as correct and complete by an
authorized officer, member or partner of each Borrower and Guarantor, of all
other documents necessary for performance of the obligations of Borrower and
Guarantor under this Agreement and the other Financing Agreements, and
(iii) certificates of good standing for each Borrower and Guarantor issued by
the state of organization of each Borrower and Guarantor and by each state in
which each Borrower and Guarantor is doing and currently intends to do business
for which qualification is required (such certificates set forth in (i) through
(iii), the “Certificates”).
                    (8) AmSouth Blocked Account Agreement. The duly signed
AmSouth Blocked Account Agreement.
                    (9) UCC Financing Statements; Termination Statements; UCC
Searches. UCC Financing Statements, as requested by the Lender, naming the
Borrower as debtor and the Lender as secured party with respect to the
Collateral, together with such UCC termination statements necessary to release
all Liens (other than Permitted Liens) and other rights in favor of any Person
(including AmSouth Bank and Omega) in any of the Collateral except the Lender,
and other documents as the Lender deems necessary or appropriate, shall have
been filed in all jurisdictions that the Lender deems necessary or advisable.
UCC tax, lien, pending suit and judgment searches for the Borrower and each
dated a date reasonably near to the Closing Date in all jurisdictions deemed
necessary by the Lender, the results of which shall be satisfactory to the
Lender in its sole and absolute determination.
                    (10) Insurance Certificates. Certificates from the
Borrower’s insurance carriers evidencing that all required insurance coverage is
in effect, each designating the Lender as an additional insured thereunder.

- 42 -



--------------------------------------------------------------------------------



 



                    (11) Pay Off Letters. Pay Off Letters from Capmark, AmSouth
Bank and Omega, each in form and substance reasonably satisfactory to Lender.
                    (12) Acquisition Documents. Correct and complete copies of
the fully-executed Acquisition Documents (including all exhibits, schedules and
appendices thereto).
                    (13) Capmark Debt Documents and Omega Debt Documents.
Correct and complete copies of the fully-executed Capmark Debt Documents
(including all exhibits, schedules and appendices thereto) and Omega Debt
Documents (including all exhibits, schedules and appendices thereto).
                    (14) Bankruptcy Court Orders. A correct and complete copy of
the Sale Order (including all exhibits, schedules and appendices thereto)and
such final order or orders of the Bankruptcy Court indefeasibly approving the
Trust Loan Documents (including all exhibits, schedules and appendices thereto).
                    (15) Trust Loan Documents. Correct and complete copies of
the fully-executed Trust Loan Documents (including all exhibits, schedules and
appendices thereto).
                    (16) Other. Such other documents, certificates and
instruments as the Lender may reasonably request.
                    (3) Field Examinations. At the Lender’s sole option., the
Lender shall have completed its field examinations of the Borrower’s books and
records, assets, and operations which examinations will be satisfactory to the
Lender in its sole and absolute discretion.
                    (4) Certificate. The Lender shall have received a
certificate signed on behalf of the Borrower by a Duly Authorized Officer and
dated the Closing Date certifying satisfaction of the conditions specified in
Sections 5.1 and 5.2 hereof.
                    (5) Closing Fee. The Borrower shall have paid the Lender the
Closing Fee.
                    (6) Commitment Letter. The Lender shall have delivered,
performed and satisfied, in the sole discretion of the Lender, of any other
items set forth in that certain commitment letter dated July ___, 2007, accepted
by Guarantor on behalf of Borrower and made in favor of the Lender.
                    (7) Omega Letter of Credit. The Omega Letter of Credit shall
have been issued to Omega on terms and conditions satisfactory to the Lender in
its sole and absolute discretion.
                    (8) Miscellaneous. The Transactions shall have closed and
funded concurrently with the transactions contemplated by this Agreement.
     6. COLLATERAL.

- 43 -



--------------------------------------------------------------------------------



 



          6.1 Security Interest. Subject only to the Capmark Security Interests
and the Omega Security Interests (the priorities with respect to each of which
shall be as set forth in the Intercreditor Agreement applicable thereto), as
security for the prompt and complete payment and performance of all of the
Liabilities when due or declared due, the Borrower hereby grants, pledges,
conveys and transfers to the Lender a continuing security interest in and to all
of the Borrower’s right, title and interest in and to the following property and
interests in property, whether now owned or existing or hereafter owned, arising
or acquired, and wheresoever located (collectively, the “Collateral”), including
without limitation, any such Collateral that is a part of the Acquired Assets
(as defined in the Acquisition Agreement) acquired by Borrower in the
Acquisition: (a) all of Borrower’s Accounts, including, without limitation,
Health-Care-Insurance Receivables (as defined in the Code), but excluding
Government Accounts solely to the extent Borrower is restricted from granting a
security interest in such Government Accounts pursuant to applicable Federal and
state law, contract rights, General Intangibles, tax refunds, chattel paper,
instruments, notes, letters of credit, bills of lading, warehouse receipts,
shipping documents, documents and documents of title, and all of the Borrower’s
Tangible Chattel Paper, Documents, Electronic Chattel Paper, Letter-of-Credit
Rights, Software, Supporting Obligations and Payment Intangibles (each as
defined in the Code); (b) all of Borrower’s Deposit Accounts and other deposit
accounts (general or special) with, and credits and other claims against, the
Lender, or any other financial institution with which the Borrower maintains
deposits; (c) all of the Borrower’s monies, and any and all other property and
interests in property of the Borrower, including, without limitation, Investment
Property, Instruments, Security Entitlements, Uncertificated Securities,
Certificated Securities, Financial Assets, Chattel Paper and Documents (each as
defined in the Code), now or hereafter coming into the actual possession,
custody or control of the Lender or any agent or affiliate of the Lender in any
way or for any purpose (whether for safekeeping, deposit, custody, pledge,
transmission, collection or otherwise), and, independent of and in addition to
the Lender’s rights of setoff (which the Borrower acknowledges), the balance of
any account or any amount that may be owing from time to time by the Lender to
the Borrower; (d) all insurance proceeds of or relating to any of the foregoing
property and interests in property, and all insurance proceeds relating to any
key man life insurance policy covering the life of any officer or employee of
Borrower; (e) all proceeds and profits derived from the operation of the
Borrower’s business (including, without limitation, the proceeds of Government
Accounts); (f) all of the Borrower’s books and records, computer printouts,
manuals and correspondence relating to any of the foregoing and to the
Borrower’s business; (g) all accessions, improvements and additions to,
substitutions for, and replacements, products, profits and proceeds of any of
the foregoing; (h) the Negative Pledge Assets; and (i) any and all other
unencumbered Equipment, Inventory, Goods (each as defined in the Code), motor
vehicles and other property, real or personal (including, without limitation,
any such property of the Borrower that is presently encumbered, but in the
future becomes unencumbered).
          6.2 Preservation of Collateral and Perfection of Security Interests
Therein. The Borrower agrees that it shall execute and deliver to the Lender,
concurrently with the execution of this Agreement, and at any time or times
hereafter at the request of the Lender, all financing statements (and the
Borrower shall pay the cost of filing or recording the same in all public
offices deemed necessary by the Lender) or other instruments and documents as
the Lender may request, in a form satisfactory to the Lender, to perfect and
keep perfected the Liens in the Collateral or to otherwise protect and preserve
the Collateral and the Lender’s Liens

- 44 -



--------------------------------------------------------------------------------



 



therein. If the Borrower fails to do so, the Lender is authorized to sign any
such financing statements (or, if no signature is required in the filing
jurisdiction, file such financing statements without the Borrower’s signature)
as the Borrower’s agent. The Borrower further agrees that a carbon,
photographic, photostatic or other reproduction of this Agreement or of a
financing statement is sufficient as a financing statement.
          6.3 Loss of Value of Collateral. The Borrower agrees to immediately
notify the Lender of any material loss or depreciation in the value of the
Collateral or any portion thereof.
          6.4 Right to File Financing Statements. Notwithstanding anything to
the contrary contained herein, the Lender may at any time and from time to time
file financing statements, “in-lieu” initial financing statements, continuation
statements and amendments thereto that describe the Collateral in particular and
which contain any other information required by the Code for the sufficiency or
filing office acceptance of any financing statement, continuation statement or
amendment, including whether the Borrower is an organization, the type of
organization and any organization identification number issued to the Borrower.
The Borrower agrees to furnish any such information to the Lender promptly upon
request. Any such financing statements, continuation statements or amendments
may be signed by the Lender on behalf of the Borrower and may be filed at any
time with or without signature and in any jurisdiction as reasonably determined
by the Lender. The Lender agrees to use its reasonable efforts to notify the
Borrower of the Lender taking any such action provided in this Section;
provided, however, the Borrower agrees that the failure of the Lender to so
notify the Borrower for any reason shall not in any way invalidate the actions
taken by the Lender pursuant to this Section.
          6.5 Third Party Agreements. The Borrower shall at any time and from
time to time take such steps as the Lender may reasonably require for the
Lender: (i) to obtain an acknowledgment, in form and substance reasonably
satisfactory to the Lender, of any third party having possession of any of the
Collateral that the third party holds for the benefit of the Lender, (ii) to
obtain “control” (as defined in the Code) of any Investment Property, Deposit
Accounts, Letter of Credit Rights or Electronic Chattel Paper (each as defined
in the Code), with any agreements establishing control to be in form and
substance reasonably satisfactory to the Lender, and (iii) otherwise to ensure
the continued perfection and priority of the Lender’s security interest in any
of the Collateral and of the preservation of its rights therein.
          6.6 All Loans One Obligation. All Liabilities of the Borrowers under
this Agreement and each of the Financing Agreements are cross-collateralized and
cross-defaulted. Payment of all sums and indebtedness to be paid by Borrower to
Lender under this Agreement shall be secured by, among other things, the
Financing Agreements. All loans or advances made to Borrower under this
Agreement shall constitute one Loan, and all of Borrower’s Liabilities and other
liabilities of Borrower to Lender shall constitute one general obligation
secured by Lender’s Lien on all of the Collateral of Borrower and by all other
liens heretofore, now, or at any time or times granted to Lender to secure the
Loans. Borrower agrees that all of the rights of Lender set forth in this
Agreement shall apply to any amendment, restatement or modification of, or
supplement to, this Agreement, any supplements or exhibits hereto and the
Financing Agreements, unless otherwise agreed in writing by the Lender.

- 45 -



--------------------------------------------------------------------------------



 



          6.7 Commercial Tort Claim. If the Borrower shall at any time hereafter
acquire a Commercial Tort Claim (as defined in the Code), the Borrower shall
promptly notify the Lender of same in a writing signed by the Borrower
(describing such claim in reasonable detail) and, subject only to the Capmark
Security Interests, grant to the Lender in such writing (at the sole cost and
expense of the Borrower) a continuing, first-priority security interest therein
and in the proceeds thereof, with such writing to be in form and substance
satisfactory to the Lender in its sole and absolute determination.
     7. REPRESENTATIONS AND WARRANTIES.
     The Borrower represents and warrants that as of the date of this Agreement,
and continuing as long as any Liabilities remain outstanding, and (even if there
shall be no such Liabilities outstanding) as long as this Agreement remains in
effect:
          7.1 Existence. The Borrower is a corporation or limited liability
company duly organized, validly existing and in good standing under the laws of
the state of its incorporation or formation. The Borrower is duly (a) qualified
and in good standing as a foreign corporation or foreign limited liability
company and (b) authorized to do business in each jurisdiction where such
qualification is required because of the nature of its activities or properties.
The Borrower has all requisite power to carry on its business as now being
conducted and as proposed to be conducted. Parent legally and beneficially owns
or controls, either directly or indirectly through its subsidiaries, all of the
issued and outstanding capital Stock of the Borrower.
          7.2 Corporate Authority. The execution and delivery by the Borrower of
this Agreement and all of the other Financing Agreements to which Borrower is a
party and the performance of its obligations hereunder and thereunder: (i) are
within its powers; (ii) are duly authorized by the board of directors, mangers
or members of the Borrower, each as applicable, and, if applicable, Parent; and
(iii) are not in contravention of the terms of its operating agreement, bylaws,
or of an indenture, agreement or undertaking to which it is a party or by which
it or any of its property is bound. The execution and delivery by the Borrower
of this Agreement and all of the other Financing Agreements to which it is a
party and the performance of its obligations hereunder and thereunder: (i) do
not require any governmental consent, registration or approval; (ii) do not
contravene any contractual or governmental restriction binding upon it; and
(iii) will not, except in favor of Lender, result in the imposition of any Lien
upon any property of Borrower under any existing indenture, mortgage, deed of
trust, loan or credit agreement or other material agreement or instrument to
which it is a party or by which it or any of its property may be bound or
affected.
          7.3 Binding Effect. This Agreement and all of the other Financing
Agreements to which the Borrower is a party are the legal, valid and binding
obligations of the Borrower and are enforceable against the Borrower in
accordance with their respective terms, subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditor’s rights and remedies generally.

- 46 -



--------------------------------------------------------------------------------



 



          7.4 Financial Data.
                    (1) All income statements, balance sheets, cash flow
statements, statements of operations, and other financial data which have been
or shall hereafter be furnished to the Lender for the purposes of or in
connection with this Agreement do and will present fairly in all material
respects in accordance with GAAP, consistently applied, the financial condition
of the Borrower as of the dates thereof and the results of its operations for
the period(s) covered thereby. The foregoing notwithstanding all unaudited
financial statements furnished or to be furnished to the Lender by or on behalf
of Borrower are not and will not be prepared in accordance with GAAP to the
extent that such financial statements (a) are subject to cost report and other
year-end audit adjustments, (b) do not contain footnotes, (c) were prepared
without physical inventories, (d) are not restated for subsequent events,
(e) may not contain a statement of construction in process, and (f) may not
fully reflect the following liabilities: (i) vacation, holiday and similar
accruals, (ii) liabilities payable in connection with workers’ compensation
claims, (iii) liabilities payable to any employee welfare benefit plan (within
the meaning of Section 3(1) of ERISA) maintained by Borrower or its affiliates
on account of Borrower’s employees, (iv) federal, state and local income or
franchise taxes and (v) bonuses payable to certain employees (collectively, the
“GAAP Exceptions”).
                    (2) Since March 31, 2007, there has been no Material Adverse
Change with respect to Borrower.
          7.5 Collateral. Except for the Permitted Liens, all of the Borrower’s
assets and property (including, without limitation, the Collateral) is and will
continue to be owned by Borrower (except for items of Inventory disposed of in
the ordinary course of business and sales of Equipment being replaced in the
ordinary course of business, or as a result of casualty loss or condemnation,
with other Equipment with a value equal to or greater than the Equipment being
sold), has been fully paid for and is free and clear of all Liens. No financing
statement or other document similar in effect covering all or any part of the
Collateral is on file in any recording or filing office, other than those
identifying the Lender as the secured creditor or except for Permitted Liens.
The organizational number assigned by the Secretary of State of the Borrower’s
state of incorporation or formation, as applicable, is as set forth on
Schedule 1 hereto.
          7.6 Solvency. The Borrower, as determined on a consolidated basis, is
Solvent. The Borrower, as determined on a consolidated basis, will not be
rendered insolvent by the execution and delivery of this Agreement or any
Financing Agreement, or by completion of the transactions contemplated hereunder
or thereunder.
          7.7 Principal Place of Business; State of Organization. Set forth on
Schedule 1 hereto, is, as of the Closing Date, (a) the principal place of
business and chief executive office of Borrower and (b) the Borrower’s state of
incorporation or formation. The books and records of the Borrower are at the
principal place of business and chief executive office of the Borrower.
          7.8 Other Names. As of the Closing Date the Borrower is not using, and
shall not thereafter use, any name (including, without limitation, any trade
name, trade style, assumed

- 47 -



--------------------------------------------------------------------------------



 



name, division name or any similar name), other than the names set forth on
Schedule 7.8 attached hereto.
          7.9 Tax Liabilities. The Borrower has filed all material federal,
state and local tax reports and returns required by any law or regulation to be
filed by it, except for extensions duly obtained, and has either duly paid all
taxes, duties and charges indicated due on the basis of such returns and
reports, or made adequate provision for the payment thereof, and the assessment
of any material amount of additional taxes in excess of those paid and reported
is not reasonably expected.
          7.10 Loans. Except as otherwise permitted by Section 9.2 hereof, the
Borrower is not obligated on any loans or other Indebtedness.
          7.11 Margin Securities. The Borrower does not own any margin
securities and none of the Loans advanced hereunder will be used for the purpose
of purchasing or carrying any margin securities or for the purpose of reducing
or retiring any Indebtedness which was originally incurred to purchase any
margin securities or for any other purpose not permitted by Regulation U of the
Board of Governors of the Federal Reserve System.
          7.12 Organizational Chart. Set forth on Schedule 7.12 hereto is a true
and complete copy of an organizational chart setting forth the Borrower and each
of its Subsidiaries and Affiliates as of the Closing Date.
          7.13 Litigation and Proceedings. As of the Closing Date (and on any
date that a request for a Revolving Loan is made), no judgments are outstanding
against the Borrower that could be an Event of Default under clause (e) of
Section 11.1, nor is there as of such date pending, or to the best of Borrower’s
knowledge, threatened, except, as of the Closing Date, as shown on Schedule 7.13
(and on any date that a request for a Revolving Loan is made, as Lender has from
time to time been provided notice of in accordance with Section 8.1(e), below)
any (i) litigation, suit, action or contested claim (other than a personal
injury tort claim), or federal, state or municipal governmental proceeding, by
or against the Borrower or any of its Property which if adversely determined
could have a Material Adverse Effect, or (ii) any tort claim for personal
injury, including death, against the Borrower as to which (a) litigation as been
instituted and is pending or (b) or a request for medical records has been made
upon Borrower by an attorney for the claimant on or after January 1, 2006.
          7.14 Other Agreements. The Borrower is not in default under or in
breach of any agreement, contract, lease, or commitment to which it is a party
or by which it is bound which could reasonably be expected to have a Material
Adverse Effect. The Borrower does not know of any dispute regarding any
agreement, contract, instrument, lease or commitment which could reasonably be
expected to have a Material Adverse Effect.
          7.15 Compliance with Laws and Regulations. The execution and delivery
by the Borrower of this Agreement and all of the other Financing Agreements to
which it is a party and the performance of the Borrower’s obligations hereunder
and thereunder are not in contravention of any applicable law, rule or
regulation. The Borrower has obtained all licenses, authorizations, approvals,
licenses and permits necessary in connection with the operation of its

- 48 -



--------------------------------------------------------------------------------



 



business, except to the extent the failure to obtain any of the foregoing could
reasonably be expected to not result in a Material Adverse Effect. The Borrower
is in compliance with all laws, orders, rules, regulations and ordinances of all
federal, foreign, state and local governmental authorities applicable to it and
its business, operations, property, and assets, except to the extent any such
non-compliance could reasonably be expected to not result in a Material Adverse
Effect.
          7.16 Intellectual Property. As of the Closing Date and after giving
effect to the Transactions, the Borrower does not own or otherwise possess any
material Intellectual Property. To the Borrower’s best knowledge, none of its
Intellectual Property infringes on the rights of any other Person; provided that
the name “Diversicare” is shared in Canada with various Diversicare entities
that were sold in 2004.
          7.17 Environmental Matters. The Borrower has not Managed Hazardous
Substances on or off its Property other than in compliance with applicable
Environmental Laws, except to the extent any such non-compliance could
reasonably be expected to not result in a Material Adverse Effect. The Borrower
has complied in all material respects with applicable Environmental Laws
regarding transfer, construction on and operation of its business and Property,
including, but not limited to, notifying authorities, observing restrictions on
use, transferring, modifying or obtaining permits, licenses, approvals and
registrations, making required notices, certifications and submissions,
complying with financial liability requirements, and, except where not required
to do so pursuant to any Commercial Lease, Managing Hazardous Substances and
Responding to the presence or Release of Hazardous Substances connected with
operation of its business or Property. The Borrower does not have any contingent
liability with respect to the Management of any Hazardous Substance that could
reasonably be expected to result in a Material Adverse Effect. During the term
of this Agreement, the Borrower shall not permit others to, Manage, whether on
or off Borrower’s Property, Hazardous Substances, except to the extent such
Management does not or is not reasonably likely to result in or create a
Material Adverse Effect. Except where not required to do so pursuant to any
Commercial Lease, the Borrower shall take prompt action in material compliance
with applicable Environmental Laws to Respond to the on-site or off-site Release
of Hazardous Substances connected with operation of its business or Property. As
of the Closing Date (and on any date that a request for a Revolving Loan is
made), the Borrower has not received any Environmental Notice that could
reasonably be expected to result in a Material Adverse Effect. Except as set
forth on Schedule 7.17, to the knowledge of the Borrower, as of the Closing Date
each SMS Party has complied in all material respects with Environmental Laws
regarding transfer, construction on and operation of its business and property,
including, but not limited to, notifying authorities, observing restrictions on
use, transferring, modifying or obtaining permits, licenses, approvals and
registrations, making required notices, certifications and submissions,
complying with financial liability requirements, Managing Hazardous Substances
and Responding to the presence or Release of Hazardous Substances connected with
operation of its business or property.
          7.18 Disclosure. As of the Closing Date (and on any date that a
request for a Revolving Loan is made), none of the representations or warranties
made by the Borrower herein or in any Financing Agreement to which the Borrower
is a party and no other written information provided or statements made by the
Borrower or its representatives to the Lender contains any

- 49 -



--------------------------------------------------------------------------------



 



untrue statement of a material fact or omits to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. As of the Closing Date (and on any date that a
request for a Revolving Loan is made), the Borrower has disclosed to the Lender
all facts of which the Borrower has knowledge which might result in a Material
Adverse Effect either prior or subsequent to the consummation of the
Transactions or which, to Borrower’s knowledge, at any time hereafter might
reasonably be expected to result in a Material Adverse Effect.
          7.19 Pension Related Matters. Each employee pension plan (other than a
multiemployer plan within the meaning of Section 3(37) of ERISA and to which the
Borrower or any ERISA Affiliate has or had any obligation to contribute (a
“Multiemployer Plan”)) maintained by the Borrower or any of its ERISA Affiliates
to which Title IV of ERISA applies and (a) which is maintained for employees of
the Borrower or any of its ERISA Affiliates or (b) to which the Borrower or any
of its ERISA Affiliates made, or was required to make, contributions at any time
within the preceding five (5) years (a “Plan”), complies, and is administered in
accordance, with its terms and all material applicable requirements of ERISA and
of the Internal Revenue Code of 1986, as amended, and any successor statute
thereto (the “Tax Code”), and with all material applicable rulings and
regulations issued under the provisions of ERISA and the Tax Code setting forth
those requirements. No “Reportable Event” or “Prohibited Transaction” (as each
is defined in ERISA) or withdrawal from a Multiemployer Plan caused by the
Borrower has occurred and no funding deficiency described in Section 302 of
ERISA caused by the Borrower exists with respect to any Plan or Multiemployer
Plan which could have a Material Adverse Effect. The Borrower and each ERISA
Affiliate has satisfied all of their respective funding standards applicable to
such Plans and Multiemployer Plans under Section 302 of ERISA and Section 412 of
the Tax Code and the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA (“PBGC”) has not
instituted any proceedings, and there exists no event or condition caused by the
Borrower which would reasonably be expected to constitute grounds for the
institution of proceedings by PBGC, to terminate any Plan or Multiemployer Plan
under Section 4042 of ERISA which could have a Material Adverse Effect.
          7.20 Perfected Security Interests. The Lien in favor of the Lender
provided pursuant to Section 6.1 hereof is a valid and perfected first priority
security interest in the Collateral (subject only to the Permitted Liens and the
terms of the Intercreditor Agreements), and all filings and other actions
necessary to perfect such Lien have been or will be duly taken.
          7.21 Acquisition Documents. The Borrower has delivered correct and
complete copies of the fully-signed Acquisition Documents to the Lender on or
prior to the Closing Date. To the best of Borrower’s knowledge, no party to the
Acquisition Agreements is in default or breach thereunder.
          7.22 Broker’s Fees. The Borrower does not have any obligation to any
Person in respect of any finder’s, brokers or similar fee in connection with the
Loans, the Acquisition Documents or this Agreement.

- 50 -



--------------------------------------------------------------------------------



 



          7.23 Investment Company Act. The Borrower is not an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
          7.24 Transactions. On the Closing Date and concurrently with the
making of the Term Loan hereunder, the Transactions intended to be consummated
on the Closing Date will have been consummated in accordance with the terms of
the Acquisition Agreements and the other relevant Acquisition Documents and in
accordance with all applicable laws. All consents and approvals of, and filings
and registrations with, and all other actions by, any governmental entity and
(except where the failure to obtain or make the same could not reasonably be
expected to have an adverse effect on the Transactions or any portion thereof or
a Material Adverse Effect) each other Person required in order to make or
consummate the Transactions have been obtained, given, filed or taken and are or
will be in full force and effect.
          7.25 Representations and Warranties in Acquisition Documents. All
representations and warranties made by the Diversicare Parties in the
Acquisition Documents, and, to the Borrower’s knowledge, all representations
made by each other Person in such agreements and documents (including, without
limitation, the SMS Parties), are true and correct. None of such representations
and warranties are inconsistent in any material respect with the representations
and warranties of the Borrower made herein or in any other Financing Agreement.
          7.26 Offenses and Penalties Under the Medicare/Medicaid Programs.
Except as listed on Schedule 7.26 attached hereto, as of the Closing Date,
neither the Borrower nor any Affiliate and/or employee of the Borrower or any
Affiliate is currently, to the best knowledge of the Borrower, after due
inquiry, under investigation or prosecution for, nor has the Borrower or any
Affiliate or, to the best Knowledge of Borrower, after due inquiry, any current
employee of the Borrower or any Affiliate been convicted of: (a) any offense
related to the delivery of an item or service under the Medicare or Medicaid
programs; (b) a criminal offense related to neglect or abuse of patients in
connection with the delivery of a health care item or service; (c) fraud, theft,
embezzlement or other financial misconduct; (d) the obstruction of an
investigation of any crime referred to in subsections (a) through (c) of this
Section; or (e) unlawful manufacture, distribution, prescription, or dispensing
of a controlled substance. Except as listed on Schedule 7.26, as of the Closing
Date, neither the Borrower nor any Affiliate and/or, to the best Knowledge of
Borrower, after due inquiry, any current employee of the Borrower or any
Affiliate has been required to pay any civil money penalty under applicable laws
regarding false, fraudulent or impermissible claims or payments to induce a
reduction or limitation of health care services to beneficiaries of any state or
federal health care program, nor, to the best knowledge of the Borrower, after
due inquiry, is the Borrower nor any Affiliate and/or to the best Knowledge of
Borrower, after due inquiry, any current employee of the Borrower or any
Affiliate currently the subject of any investigation or proceeding that may
result in such payment. Neither Borrower nor any Affiliate and/or employee of
the Borrower or any Affiliate has been excluded from participation in the
Medicare, Medicaid or maternal and Child Health Services Program, or any program
funded under the “Block grants” to States for Social Services (Title XX)
Program.
          7.27 Medicaid/Medicare and Private Insurance/Managed Care Contracts.

- 51 -



--------------------------------------------------------------------------------



 



                    (1) The Borrower has:
                    (2) Obtained and maintains, or in the case of the
Diversicare Parties will obtain and maintain, where appropriate, Medicaid
Certification and Medicare Certification to the extent required for
reimbursement under the Medicaid Regulations or the Medicare Regulations, as the
case may be; and
                    (3) Entered into and maintains in good standing, or in the
case of the Diversicare Parties will enter into and maintain, where appropriate,
its Medicaid Provider Agreement and its Medicare Provider Agreement to the
extent required for reimbursement under Medicaid Regulations or the Medicare
Regulations, as the case may be, and its Private Insurance/Managed Care
Contracts.
                    (4) There are no proceedings pending, or, to the best
knowledge of the Borrower, after due inquiry, threatened by any governmental
authority seeking to modify, revoke or suspend, to the extent required for
reimbursement, any Medicaid Provider Agreement, Medicare Provider Agreement,
Medicare Certification or Medicaid Certification. Since the date of the most
recent Medicare Certification and Medicaid Certification, the Borrower has not
taken any action that would have a material adverse effect on the Certification
or the Medicare Provider Agreement or Medicaid Provider Agreement.
                    (5) Neither the Borrower nor any Affiliate of the Borrower
nor any current officer or director of the foregoing has engaged in any of the
following: (i) knowingly and willfully making or causing to be made a false
statement or representation of a material fact in any application for any
benefit or payment under Medicare or Medicaid; (ii) knowingly and willfully
making or causing to be made any false statement or representation of a material
fact for use in determining rights to any benefit or payment under Medicare or
Medicaid; (iii) failing to disclose knowledge by a claimant of the occurrence of
any event affecting the initial or continued right to any benefit or payment
under Medicare or Medicaid on its own behalf or on behalf of another, with
intent to secure such benefit or payment fraudulently; (iv) knowingly and
willfully soliciting or receiving any remuneration (including any kickback,
bribe or rebate), directly or indirectly, overtly or covertly, in cash or in
kind or offering to pay such remuneration: (A) in return for referring any
individual to a Person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made in whole or in party by Medicare
or Medicaid; or (B) in return for purchasing, leasing or ordering or arranging
for or recommending the purchasing, leasing or ordering of any good, facility,
service or item for which payment may be made in whole in part by Medicare or
Medicaid.
                    (6) The Borrower is not out of material compliance with any
applicable conditions of participation of the Medicare or Medicaid programs nor
with any Private Insurance/Managed Care Contracts, nor does any condition exist
or has any event occurred which, in itself, or with the giving of notice or
lapse of time, or both, would reasonably be expected to result in the
suspension, revocation, impairment, forfeiture or non-renewal of (i) any
contract of the Borrower in connection with the Medicare or Medicaid programs or
(ii) any Private Insurance/Managed Care Contracts.

- 52 -



--------------------------------------------------------------------------------



 



          7.28 Consideration. Each Borrower is a direct or indirect subsidiary
of Parent, and are Affiliates of each other. The Affiliates of the Borrower will
derive substantial direct and indirect benefit (financial and otherwise) from
funds made available to the Borrower pursuant to this Agreement, and it is and
will be to such Affiliates’ advantage to assist the Borrower in procuring such
funds from the Lender. Each of the Borrower’s Affiliates desires to induce the
Lender to enter into this Agreement with the Borrower.
          7.29 USA Patriot Act. Borrower represents and warrants to Lender that
neither the Borrower nor any of its Affiliates is identified in any list of
known or suspected terrorists published by any United States government agency
(collectively, as such lists may be amended or supplemented from time to time,
referred to as the “Blocked Persons Lists”) including, without limitation,
(a) the annex to Executive Order 13224 issued on September 23, 2001, and (b) the
Specially Designated Nationals List published by the Office of Foreign Assets
Control.
          7.30 Absence of Foreign or Enemy Status. Neither the Borrower nor any
Affiliate of the Borrower is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act (50 U.S.C. App. §§ 1 et
seq.), as amended. Neither the Borrower nor any Affiliate of the Borrower is in
violation of, nor will the use of any of the Loans violate, the Trading with the
Enemy Act, as amended, or any executive orders, proclamations or regulations
issued pursuant thereto, including, without limitation, regulations administered
by the Office of Foreign Asset Control of the Department of the Treasury (31
C.F.R. Subtitle B, Chapter V).
          7.31 HIPAA Compliance. Borrower has not received any notice from any
governmental authority that such governmental authority has imposed or intends
to impose any enforcement actions, fines or penalties for any failure or alleged
failure to comply with HIPAA, or its implementing regulations.
          7.32 Labor Matters. Except as shown on Schedule 7.32, as of the
Closing Date, there are no strikes or other labor disputes pending or, to the
knowledge of Borrower, threatened against any Affiliate of Borrower. Except as
shown on Schedule 7.32, as of the Closing Date, hours worked and payments made
to the employees of the Borrower and Affiliates of Borrower have not been in
violation of the Fair Labor Standards Act or any other applicable Law dealing
with such matters. All payments due from the Borrower or Affiliates of Borrower,
or for which any claim may be made against any of them, on account of wages and
employee and retiree health and welfare insurance and other benefits have been
paid or accrued as a liability on their books, as the case may be. The
consummation of the transactions contemplated by the Financing Agreements and
the Acquisition Documents will not give rise to a right of termination or right
of renegotiation on the part of any union under any collective bargaining
agreement to which Borrower is a party or by which it is bound.
          7.33 Capitalization. The authorized Stock of each Borrower, as of the
Closing Date, is set forth on Schedule 7.33 hereto. Guarantor or another
Borrower, as the case may be, legally and beneficially owns all of the issued
and outstanding Stock of each Borrower. All issued and outstanding Stock of the
Borrower is duly authorized and validly issued, fully paid, nonassessable, free
and clear of all Liens or pledges other than Permitted Liens, and such Stock was
issued in compliance with all applicable state, federal and foreign laws
concerning the

- 53 -



--------------------------------------------------------------------------------



 



issuance of securities. No shares of the Stock of Borrower, other than those
owned by Guarantor or Borrower, are issued and outstanding. There are no
preemptive or other outstanding rights, options, warrants, conversion rights or
similar agreements or understandings for the purchase or acquisition from
Borrower of any equity securities of Borrower.
          7.34 Government Contracts. The Borrower is not a party to any contract
or agreement (including, but not limited to, any Lease) that is subject to the
Federal Assignment of Claims Act, as amended (31 U.S.C. Section 3727) or any
similar state or local law.
          7.35 OFAC. Neither the Borrower, nor Guarantor, nor any beneficial
owner of the Borrower or Guarantor, is currently listed on the OFAC Lists.
          7.36 Commercial Leases. As of the Closing Date, the Commercial Leases
as to which a Borrower is the lessee and the expiration dates of their current
terms are as set forth on Schedule 7.36 attached hereto. The Borrower has
delivered correct and complete copies of the fully-signed Commercial Leases to
the Lender on or prior to the Closing Date. The Borrower is not in default or
breach of any Commercial Lease and, to the Borrower’s knowledge, no other party
to any Commercial Lease is in default or breach thereunder.
     8. AFFIRMATIVE COVENANTS.
     The Borrower covenants and agrees that, as long as any Liabilities of the
Borrower remain outstanding, and (even if there shall be no such Liabilities
outstanding) as long as this Agreement remains in effect:
          8.1 Reports, Certificates and Other Information. The Borrower Agent
shall deliver to the Lender:
                    (1) Financial Statements.
                    (2) On or before the seventy-fifth (75th) day after each of
Parent’s Fiscal Years, a copy of the annual financial statements on a
consolidated basis for Parent, duly certified and audited by independent
certified public accountants of nationally recognized standing selected by the
Borrower, together with the supporting consolidating statements for each
Borrower, consisting of, at least, balance sheets and statements of income and
cash flow for such period, prepared in conformity with GAAP. In lieu of its
obligations hereunder, Parent may submit to Lender, upon its filing thereof, a
copy of its form 10-K as filed with the United States Security and Exchange
Commission.
                    (3) On or before the fortieth (40th) day of the end of each
of Parent’s first, second and third Fiscal Quarters, a copy of internally
prepared quarterly financial statements for Borrower prepared in accordance with
GAAP and in a manner substantially consistent with the financial statements
referred to in Section 8.1(a)(1) hereof (subject, however, to the GAAP
Exceptions), signed on behalf of the Borrower by a Duly Authorized Officer and
(i) consisting of, at least, an income statement, a balance sheet, and statement
of cash flow as at the close of such Fiscal Quarter and statements of earnings
for such Fiscal Quarter and for the period from the beginning of such Fiscal
Year to the close of such Fiscal Quarter and (ii) accompanied by management
analysis and actual vs. budget variance reports for the Leased Assets.

- 54 -



--------------------------------------------------------------------------------



 



                    (4) Borrower Base Certificates. On or before the thirtieth
(30th) day after the end of each calendar month, a borrowing base certificate
(in form and substance satisfactory to the Lender), signed on behalf of the
Borrower by a Duly Authorized Officer.
                    (5) Compliance Certificates. Contemporaneously with the
furnishing of each quarterly financial statements, a duly completed compliance
certificate with appropriate insertions, in form and substance satisfactory to
the Lender (a “Compliance Certificate”), dated the date of such annual financial
statement or such calendar month and signed on behalf of the Borrower by a Duly
Authorized Officer, which Compliance Certificate shall state that no Default or
Event of Default has occurred and is continuing, or, if there is any such event,
describes it and the steps, if any, being taken to cure it. Each Compliance
Certificate shall contain a computation of, and show compliance with, each of
the financial ratios and restrictions set forth in Section 9.12 hereof (each
such computation and calculation to be in form and substance acceptable to the
Lender).
                    (6) Schedule of Accounts. On or before the tenth (10th) day
of each calendar month, a Schedule of Accounts, as of the last day of the
immediately preceding calendar month and in form and substance reasonably
satisfactory to the Lender.
                    (7) Notice of Default, Regulatory Matters, Litigation
Matters or Adverse Change in Business. Forthwith upon learning of the occurrence
of any of the following, written notice thereof which describes the same and the
steps being taken by the Borrower with respect thereto: (i) the occurrence of a
Default or an Event of Default; (ii) the institution or threatened institution
of, or any adverse determination in, any litigation (other than a personal
injury tort claim), arbitration proceeding or governmental proceeding in which
any injunctive relief or money damages is sought which if adversely determined
could have a Material Adverse Effect; (iii) the receipt of any notice from any
governmental agency concerning any violation or potential violation of any
regulations, rules or laws applicable to Borrower which could have a Material
Adverse Effect; or (iv) any Material Adverse Change. With regard to personal
injury tort claims, upon request by Lender, Borrower shall review with Lender
the occurrence of any personal injury or other action which could reasonably
give rise to a personal injury tort claim against the Borrower as to which
(i) litigation has been instituted and is pending or (ii) a request for medical
records has been made upon Borrower by an attorney for the claimant on or after
January 1, 2006.
                    (8) Insurance Reports. (i) At any time after a Default and
upon the request of the Lender, a certificate signed by a Duly Authorized
Officer that summarizes the property, casualty, liability and malpractice
insurance policies carried by the Borrower, and (ii) written notification of any
material change in any such insurance by the Borrower within five (5) Business
Days after receipt of any notice (whether formal or informal) of such change by
any of its insurers.
                    (9) Annual Projections. On or before the ninetieth (90th)
day after each of Borrower’s Fiscal Years, an annual projection for the current
Fiscal Year showing Borrower’s projected operating plan, revenues and expenses
on a monthly basis and a balance

- 55 -



--------------------------------------------------------------------------------



 



sheet and cash flow statement for the Borrower, in form and substance reasonably
satisfactory to Lender.
                    (10) Affiliate Transactions. Upon the Lender’s reasonable
request from time to time, a reasonably detailed description of each of the
material transactions between the Borrower and any of its Affiliates during the
time period reasonably requested by the Lender, which shall include, without
limitation, the amount of money either paid or received, as applicable, by the
Borrower in such transactions.
                    (11) Health Care. Furnish to the Lender each of the
following, to the extent applicable: (i) upon Lender’s request, a copy of any
healthcare related licensure and annual or biannual certification survey report
and any statement of deficiencies and any survey (other than the annual or
biannual survey) indicating a violation or deficiency, and within the time
period required by the particular agency for submission, a copy of the plan of
correction with respect thereof if such plan of correction is required by such
agency issuing the statement of deficiency or notice of violation, and correct
or cause to be corrected any deficiency or violation within the time period
required for cure by such agency, subject to such agency’s normal appeal
process, if such deficiency or violation could adversely affect either the right
to continue participation in Medicare, Medicaid or other reimbursement programs
for existing patients or the right to admit new Medicare patients, Medicaid
patients or other reimbursement program patients or result in the loss or
suspension of Borrower’s licenses and permits to operate Borrower’s business;
(ii) within five (5) Business Days of the receipt by the Borrower, any and all
notices disclosing an adverse finding from any licensing, certifying and/or
reimbursement agencies that Borrower’s license, Medicare or Medicaid
certification or entitlement to payments pursuant to any reimbursement contract
or program of Borrower is being downgraded to a substandard category, revoked,
or suspended, or that action is pending or being considered to downgrade to a
substandard category, revoke, or suspend any rights pursuant to the Borrower’s
license, certification or reimbursement contract or program; and (iii) upon
request of Lender, a complete and accurate copy of the annual Medicaid, Medicare
and other cost reports for Borrower.
                    (12) Interim Reports. Promptly upon receipt thereof, copies
of any reports submitted to Parent or Borrower by the independent accountants in
connection with any interim audit of the books of any such Person and copies of
each management control letter provided to Parent or Borrower by independent
accountants.
                    (13) Purchase Price Adjustments. Prior to the closing of the
Acquisition, promptly upon such information becoming available, a summary of all
purchase price and other monetary adjustments that are made pursuant to any of
the Acquisition Documents, to the extent such amounts exceed Two Hundred and
Fifty Thousand Dollars ($250,000).
                    (14) Other Information. Such other information,
certificates, schedules, exhibits or documents (financial or otherwise)
concerning the Borrower and its operations, business, properties, condition or
otherwise as the Lender may reasonably request from time to time.

- 56 -



--------------------------------------------------------------------------------



 



          8.2 Inspection; Audit Fees. Borrower will keep proper books of record
and account in accordance with GAAP in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities; and will permit (at the expense of the Borrower provided the
Borrower shall be responsible for such reasonable expenses no more than one
(1) time per year unless an Event of Default has occurred and is continuing),
representatives of the Lender or any Person appointed by Lender to visit and
inspect any of their respective properties, to examine and make abstracts or
copies from any of their respective books and records (in each case excluding
patient medical records and other records to the extent confidential or where
such examination is prohibited under applicable Laws, including without
limitation HIPPA), to conduct a collateral audit and analysis of their
respective Inventory and Accounts and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants as often as may reasonably be desired. In the absence of an
Event of Default, the Lender shall give the Borrower commercially reasonable
prior written notice of such exercise. No notice shall be required during the
existence and continuance of any Event of Default.
          8.3 Conduct of Business. The Borrower shall maintain its corporate
existence, shall maintain in full force and effect all licenses, permits,
authorizations, bonds, franchises, leases, patents, trademarks and other
Intellectual Property, contracts and other rights necessary to the conduct of
its business, shall continue in, and limit its operations to, the same general
line of business as that currently conducted and shall comply with all
applicable laws, orders, regulations and ordinances of all federal, foreign,
state and local governmental authorities, except to the extent any such
non-compliance could reasonably be expected to result in a Material Adverse
Effect. The Borrower shall keep proper books of record and account in which full
and true entries will be made of all dealings or transactions of or in relation
to the business and affairs of the Borrower, in accordance with GAAP (subject,
however, to the GAAP Exceptions), consistently applied.
          8.4 Claims and Taxes. The Borrower agrees to pay or cause to be paid
all license fees, bonding premiums and related taxes and charges and shall pay
or cause to be paid all of the Borrower’s real and personal property taxes,
assessments and charges and all of the Borrower’s franchise, income,
unemployment, use, excise, old age benefit, withholding, sales and other taxes
and other governmental charges assessed against the Borrower, or payable by the
Borrower, at such times and in such manner as to prevent any penalty from
accruing or any Lien from attaching to its property, provided that the Borrower
shall have the right to contest in good faith, by an appropriate proceeding
promptly initiated and diligently conducted, the validity, amount or imposition
of any such tax, assessment or charge, and upon such good faith contest to delay
or refuse payment thereof, if (a) the Borrower establishes adequate reserves to
cover such contested taxes, assessments or charges, and (b) such contest does
not have a Material Adverse Effect.
          8.5 State of Incorporation or Formation. The Borrower’s state of
incorporation or formation, as applicable, set forth on Schedule 1 hereto shall
remain the Borrower’s state of incorporation or formation, as applicable,
unless: (a) the Borrower provides the Lender with at least thirty (30) days
prior written notice of any proposed change, (b) no Event of Default then exists
or will exist immediately after such proposed change, and (c) the Borrower
provides the Lender with, at Borrower’s sole cost and expense, such financing

- 57 -



--------------------------------------------------------------------------------



 



statements, and if applicable, landlord waivers, bailee letters and processor
letters, and such other agreements and documents as the Lender shall reasonably
request in connection therewith.
          8.6 Liability and Malpractice Insurance. The Borrower shall maintain,
at its expense, general liability and professional malpractice insurance through
commercial insurance in such amounts and with such deductibles consistent with
its past practices, and shall deliver to the Lender the original (or a
certified) copy of each policy of insurance and evidence of the payment of all
premiums therefor. Such policies of insurance shall contain an endorsement
showing the Lender as additional insured thereunder. Lender acknowledges that
general liability and professional malpractice insurance coverage is currently
unavailable generally in the nursing home industry at commercially affordable
rates and that the Borrower maintains and has in place general liability and
malpractice insurance with single limit coverage of One Hundred Thousand Dollars
($100,000) per occurrence and Five Hundred Thousand Dollars ($500,000)
cumulative. Lender agrees that until such time as insurance coverage is
generally available in the nursing home industry at commercially affordable
rates, Lender agrees to accept Borrower’s current coverage. Borrower shall
provide Lender, (a) on an annual basis, information from its insurance
representative, insurance carrier or from comparable insurance carriers
regarding availability of insurance and (b) with respect to the insurance
policies contemplated by this Section 8.6 and those certain insurance policies
contemplated by Section 8.7 below, prompt (but in any event, within five
(5) Business Days of any such occurrence) written notice of any alteration or
cancellation of such insurance policy.
          8.7 Property and Other Insurance. The Borrower shall, at its expense,
keep and maintain its assets material to the Business of Borrower insured
against (i) loss or damage by fire, theft, explosion, spoilage and all other
hazards and risks and (ii) business interruption, in such amounts with such
deductibles (which may include self-insurance trusts) ordinarily insured against
by other owners or users of such properties in similar businesses of comparable
size operating in the same or similar locations but in all events as required by
the Capmark Debt Documents, the Omega Debt Documents and any other Commercial
Leases. Borrower, at Borrower’s expense, shall keep and maintain workers
compensation insurance as may be required by applicable Laws. The Borrower Agent
shall deliver to the Lender the original (or a certified) copy of each policy of
insurance and evidence of payment of all premiums therefor. Such policies of
insurance shall contain an endorsement showing the Lender as additional insured
thereunder. Upon the occurrence of an Event of Default under this Agreement, the
Borrower irrevocably makes, constitutes and appoints the Lender (and all
officers, employees or agents designated by the Lender in writing to the
Borrower) as the Borrower’s true and lawful attorney-in-fact for the purpose,
subject at all times to the terms and conditions of the Capmark Debt Documents,
Omega Debt Documents and any other Commercial Leases, of making, settling and
adjusting claims on behalf of the Borrower under all such policies of insurance,
endorsing the name of the Borrower on any check, draft, instrument or other item
of payment received by the Borrower or the Lender pursuant to any such policies
of insurance, and for making all determinations and decisions of Borrower with
respect to such policies of insurance.
     UNLESS THE BORROWER PROVIDES THE LENDER WITH EVIDENCE OF THE INSURANCE
COVERAGE REQUIRED BY THIS AGREEMENT WITHIN THREE BUSINESS DAYS FOLLOWING
LENDER’S REQUEST, THE LENDER MAY PURCHASE INSURANCE AT THE BORROWER’S EXPENSE TO
PROTECT THE LENDER’S

- 58 -



--------------------------------------------------------------------------------



 



INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT THE
INTERESTS IN THE COLLATERAL. THE COVERAGE PURCHASED BY THE LENDER MAY NOT PAY
ANY CLAIMS THAT THE BORROWER MAKES OR ANY CLAIM THAT IS MADE AGAINST THE
BORROWER IN CONNECTION WITH THE COLLATERAL. THE BORROWER MAY LATER CANCEL ANY
SUCH INSURANCE PURCHASED BY THE LENDER, BUT ONLY AFTER PROVIDING THE LENDER WITH
EVIDENCE THAT THE BORROWER HAS OBTAINED INSURANCE AS REQUIRED BY THIS AGREEMENT.
IF THE LENDER PURCHASES INSURANCE FOR THE COLLATERAL, THE BORROWER WILL BE
RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER
CHARGES THAT THE LENDER MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE
INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE
INSURANCE. THE COSTS OF THE INSURANCE MAY BE ADDED TO THE LIABILITIES SECURED
HEREBY. THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE THE
BORROWER MAY BE ABLE TO OBTAIN ON ITS OWN.
          8.8 Environmental. The Borrower shall promptly notify and furnish
Lender with a copy of any and all Environmental Notices which are received by
it. Except where not required to do so pursuant to any Commercial Lease, the
Borrower shall take prompt and appropriate action in response to any and all
such Environmental Notices and shall promptly furnish Lender with a description
of the Borrower’s Response thereto. The Borrower shall (a) obtain and maintain
all permits required under all applicable federal, state, and local
Environmental Laws, except as to which the failure to obtain or maintain would
not have a Material Adverse Effect; and (b) except where not required to do so
pursuant to any Commercial Lease, keep and maintain the Property and each
portion thereof in compliance with, and not cause or permit the Property or any
portion thereof to be in violation of, any Environmental Law, except as to which
the failure to comply with or the violation of which, would not have a Material
Adverse Effect.
          8.9 Banking Relationship. Except as otherwise provided in Section 4.3
hereof, within sixty (60) calendar days of the Closing Date, the Borrower shall
have initiated the process to move and at all times thereafter maintain all of
its primary deposit and operating accounts with the Lender and the Lender will
act as the principal depository and remittance agent for the Borrower. The
Borrower agrees to pay to the Lender reasonable and customary fees for banking
services/cash management services (the “Service Fee”). The Lender shall be and
hereby is authorized to charge any deposit or operating account of the Borrower
in respect of the Service Fee.
          8.10 Intellectual Property. Subject to the terms of the Intercreditor
Agreement, if after the Closing Date the Borrower shall own or otherwise possess
any registered patents, copyrights, trademarks, trade names, or service marks
other than those owned by Parent or incorporating the name of any SMS Party or
any derivation thereof (or file an application to attempt to register any of the
foregoing), the Borrower shall promptly notify the Lender in writing of same and
execute and deliver any documents or instruments (at the Borrower’s sole cost
and expense) reasonably required by Lender to perfect a security interest in and
lien on any such federally registered Intellectual Property in favor of the
Lender and assist in the filing of

- 59 -



--------------------------------------------------------------------------------



 



such documents or instruments with the United States Patent and Trademark Office
and/or United States Copyright Office or other applicable registrar.
          8.11 Change of Location; Etc. Any of the Collateral may be moved to
another location within the continental United States (other than as disclosed
to the Lender in writing on the Closing Date) so long as: (i) the Borrower
provides the Lender with at least thirty (30) days prior written notice, (ii) no
Event of Default then exists, and (iii) the Borrower provides the Lender with,
at Borrower’s sole cost and expense, such financing statements, landlord
waivers, bailee and processor letters and other such agreements and documents as
the Lender shall reasonably request. The Borrower shall defend and protect the
Collateral against and from all claims and demands of all Persons at any time
claiming any interest therein adverse to the Lender. If the Borrower desires to
change its principal place of business and chief executive office, the Borrower
shall notify the Lender thereof in writing no later than thirty (30) days prior
to such change and the Borrower shall provide the Lender with, at Borrower’s
sole cost and expense, such financing statements and other documents as the
Lender shall reasonably request in connection with such change. If the Borrower
shall decide to change the location where its books and records are maintained,
the Borrower shall notify the Lender thereof in writing no later than thirty
(30) days prior to such change.
          8.12 Health Care Related Matters. The Borrower shall cause all
licenses, permits, certificates of need, reimbursement contracts and programs,
and any other agreements necessary for the use and operation of its business or
as may be necessary for participation in Medicaid, Medicare and other applicable
reimbursement programs, to remain in full force and effect, except to the extent
that the failure to do so would not cause a Material Adverse Effect or a
material adverse effect on the prospects of the Borrowers on a consolidated
basis. The Borrower shall at all times maintain in full force and effect the
Medicare Certification, the Medicaid Certification, the Medicare Provider
Agreement and the Medicaid Provider Agreement, except to the extent that the
failure to do so would not cause a Material Adverse Effect or a material adverse
effect on the prospects of the Borrower on a consolidated basis. The Borrower
shall comply at all times with the CMS, except to the extent that such failure
to comply would not cause a Material Adverse Effect or a material adverse effect
on the prospects of the Borrower on a consolidated basis. The Borrower shall
take all necessary steps to protect personally identifiable health information
for each patient substantially in accordance with the CMS laws and regulations,
except to the extent that the failure to do so would not cause a Material
Adverse Effect or a material adverse effect on the prospects of the Borrower on
a consolidated basis.
          8.13 US Patriot Act. Borrower covenants to Lender that if Borrower
becomes aware that it or any of its Affiliates is identified on any Blocked
Persons List (as identified in Section 7.29 hereof), Borrower shall immediately
notify Lender in writing of such information. Borrower further agrees that in
the event any of them or any Affiliate is at any time identified on any Blocked
Persons List, such event shall be an Event of Default, and shall entitle Lender
to exercise any and all remedies provided in any Financing Agreements or
otherwise permitted by law. In addition, Lender may immediately contact the
Office of Foreign Assets Control and any other government agency Lender deems
appropriate in order to comply with its obligations under any law, regulation,
order or decree regulating or relating to terrorism and international money
laundering.

- 60 -



--------------------------------------------------------------------------------



 



          8.14 Government Accounts. If the Borrower desires Government Accounts
to be considered Eligible Accounts, the Borrower shall take any and all action
reasonably required by the Lender in order to provide the Lender with a
perfected security interest in such Government Accounts and execute and deliver
all documentation reasonably required by the Lender in connection therewith,
including, without limitation, a Government Blocked Account Agreement.
          8.15 Further Assurances. The Borrower will, at its own cost and
expense, cause to be promptly and duly taken, executed, acknowledged and
delivered all such further acts, documents and assurances as may from time to
time be necessary or as the Lender may from time to time reasonably request in
order to carry out the intent and purposes of this Agreement and the other the
Financing Agreements and the transactions contemplated thereby, including,
subject to the terms of the Intercreditor Agreements, all such actions to
establish, create, preserve, protect and perfect a first-priority Lien in favor
of the Lender on the Collateral (including Collateral acquired after the date
hereof), including on any and all unencumbered assets of Borrower whether now
owned or hereafter acquired.
          8.16 Compliance with Anti-Terrorism Orders. Lender hereby notifies
Borrowers that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56, signed into law October 26, 2001) (the “Patriot Act”), and the
Lender’s policies and practices, the Lender is required to obtain, verify and
record certain information and documentation that identifies each Borrower,
which information includes the name and address of each Borrower and such other
information that will allow the Lender to identify each Borrower in accordance
with the Patriot Act. In addition, Borrowers shall (a) ensure that no Person who
owns a controlling interest in or otherwise controls any Borrower is or shall be
listed on the OFAC Lists, (b) not use or permit the use of the proceeds of the
Loan to violate any of the foreign asset control regulations of OFAC or any
enabling statute or Executive Order relating thereto, and (c) comply with all
applicable Bank Secrecy Act laws and regulations, as amended. Borrower shall not
permit the transfer of any interest in Borrower to any Person (or any beneficial
owner of such entity) who is listed on the OFAC Lists. Borrower shall not
knowingly enter into a Lease with any party who is listed on the OFAC Lists.
Borrower shall immediately notify Lender if Borrower has knowledge that the
Guarantor, manger or any member or beneficial owner of Borrower, Guarantor,
Manager is listed on the OFAC Lists or (i) is indicted on or (ii) arraigned and
held over on charges involving money laundering or predicate crimes to money
laundering. Borrower shall immediately notify Lender if Borrower knows that any
Tenant is listed on the OFAC Lists or (A) is convicted on, (B) pleads nolo
contendere to, (C) is indicted on or (D) is arraigned and held over on charges
involving money laundering or predicate crimes to money laundering.
          8.17 Blocked Account Agreements and Account Debtors.
                    (1) Within thirty (30) calendar days following the Closing
Date, the Borrower shall have entered into the Blocked Account Agreements.
                    (2) Within forty-five (45) calendar days following the
Closing Date, the Borrower shall instruct and direct each Account Debtor to send
all payments with

- 61 -



--------------------------------------------------------------------------------



 



respect to each Account to the Commercial Blocked Account and the Government
Blocked Account, as the case may be, for deposit established pursuant to this
Agreement.
     9. NEGATIVE COVENANTS.
     The Borrower covenants and agrees that as long as any Liabilities remain
outstanding, and (even if there shall be no such Liabilities outstanding) as
long as this Agreement remains in effect (unless the Lender shall give its prior
written consent thereto):
          9.1 Encumbrances. The Borrower shall not create, incur, assume or
suffer to exist any Lien of any nature whatsoever on any of its assets or
property, including, without limitation, the Collateral, other than the
following (“Permitted Liens”): (i) Liens securing the payment of taxes, either
not yet due or the validity of which is being contested in good faith by
appropriate proceedings, and as to which the Borrower shall, if appropriate
under GAAP, have set aside on its books and records adequate reserves, provided,
that such contest does not have a material adverse effect on the ability of the
Borrower to pay any of the Liabilities, or the priority or value of the Lender’s
Lien in the Collateral; (ii) deposits under workmen’s compensation, unemployment
insurance, social security and other similar laws; (iii) Liens in favor of the
Lender; (iv) liens imposed by law, such as mechanics’, materialmen’s,
landlord’s, warehousemen’s, carriers’ and other similar liens, securing
obligations incurred in the ordinary course of business that are not past due
for more than thirty (30) calendar days, or that are being contested in good
faith by appropriate proceedings and for which appropriate reserves have been
established, or that are not yet due and payable; (v) purchase money security
interests upon or in any property acquired or held by the Borrower in the
ordinary course of business to secure the purchase price of such property so
long as: (a) the aggregate indebtedness relating to such purchase money security
interests and Capitalized Lease Obligations does not at any time exceed Seven
Hundred Fifty Thousand and No/100 Dollars ($750,000.00) in the aggregate at any
time, (b) each such lien shall only attach to the property to be acquired; and
(c) the indebtedness incurred shall not exceed one hundred percent (100%) of the
purchase price of the item or items purchased; (v) pledges and deposits made in
the ordinary course of business in compliance with workmen’s compensation laws,
unemployment insurance and other social security laws or regulations, or
deposits to secure performance of tenders, statutory obligations, trade
contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), surety and appeal bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of Borrower’s business as
presently conducted; (vi) any Lien securing a judgment in excess of Two Hundred
Fifty Thousand Dollars ($250,000.00) that remains unsatisfied or undischarged
for more than thirty (30) days, unless such judgment is either (i) fully insured
and such insurer has admitted liability or (ii) is being contested or appealed
by appropriate proceedings and the enforcement of such judgment is stayed during
the course of such contest or appeal, provided that Borrower has established
reserves adequate for payment of such judgment and in the event such contest or
appeal is ultimately unsuccessful pays such judgment within ten (10) days of the
final, non-appealable ruling rendered in such contest or appeal; and (vii) Liens
in favor of Capmark, Omega and the Omega Senior Lessors, subject in all cases to
the provisions of the Intercreditor Agreements.
          9.2 Indebtedness; Capital Expenditures. Borrower shall not incur,
create, assume, become or be liable in any manner with respect to, or permit to
exist, any Indebtedness,

- 62 -



--------------------------------------------------------------------------------



 



except (i) the Liabilities, (ii) the Mortgage Loan, (iii) the Commercial Leases,
and any extensions or renewals thereof, (iv) trade obligations and normal
accruals in the ordinary course of business not yet due and payable, (v) the
indebtedness not to at any time exceed Seven Hundred Fifty Thousand and No/100
Dollars ($750,000.00) relating to the purchase money security interests and
Capitalized Lease Obligations permitted pursuant to Section 9.1 hereof, (vi)
intercompany Indebtedness of the Borrower to the extent permitted under
Section 9.4, (vii) the AmSouth Letter of Credit and (viii) the Indebtedness
incurred in connection with the Rose Terrace Lease.
          9.3 Consolidations, Mergers or Transactions. Other than the
Transactions and the Rose Terrace Acquisition, the Borrower shall not be a party
to any merger, consolidation, or exchange of Stock, or purchase or otherwise
acquire all or substantially all of the assets or Stock of any class of, or any
other evidence of an equity interest in, or any partnership, limited liability
company, or joint venture interest in, any other Person, or sell, transfer,
convey or lease all or any substantial part of its assets or property, or sell
or assign, with or without recourse, any receivables. The Borrower shall not
form or establish any Subsidiary without the Lender’s prior written consent.
With prior notice to Lender, Borrower may dissolve an inactive Subsidiary that
does not conduct any business operations and has assets with a book value not in
excess of $10,000.00, provided that any assets are transferred to Parent or an
existing Subsidiary which is a Borrower under this Agreement.
          9.4 Investments or Loans. The Borrower shall not make, incur, assume
or permit to exist any loans or advances, or any investments in or to any other
Person, except (i) investments in short-term direct obligations of the United
States Government, agency or instrumentality thereof; or any (ii) investments in
negotiable certificates of deposit issued by the Lender or by any other bank
reasonably satisfactory to the Lender, payable to the order of the Borrower or
to bearer, (iii) investments in commercial paper rated at least A-1 by Standard
& Poor’s Corporation or P-1 by Moody’s Investors Service, Inc., or carrying an
equivalent rating by a nationally recognized rating agency if both of the two
named rating agencies cease publishing ratings of investments, (iv) investments
in money market funds which invest substantially all their assets in securities
of the types described in clauses (i) through (iii), above; provided that, in
each case, such investment is reasonably acceptable to the Lender, (iv) other
short-term investments as may be permitted by Lender, (vi) loans or advances
made by any Borrower to Parent or any other Borrower, (vii) loans and advances
to employees permitted under Section 9.8; (viii) the Trust Loan and
(ix) investments by the Borrowers in their respective Subsidiaries existing on
the date hereof and additional investments by the Borrower in their respective
Subsidiaries so long as such Subsidiary is a Borrower under this Agreement.
Lender acknowledges that under the Option Agreement by and between Morris
Memorial Convalescing and Crippled Children’s Home, Inc.(“Morris Memorial”) and
Advocat Inc., Borrower has made and may continue to make from time to time
certain advances in connection with the Rose Terrance Acquisition; provided that
(a) the aggregate principal amount of such advances shall not exceed Eight
Hundred Fifty Thousand Dollars ($850,000.00) and (b) any such advance in excess
of Eight Hundred Fifty Thousand Dollars ($850,000.00) shall require Lender’s
prior written consent.
          9.5 Guarantees. The Borrower shall not guarantee, endorse or otherwise
in any way become or be responsible for obligations of any other Person, whether
by agreement to purchase the Indebtedness of any other Person or through the
purchase of goods, supplies or

- 63 -



--------------------------------------------------------------------------------



 



services, or maintenance of working capital or other balance sheet covenants or
conditions, or by way of stock purchase, capital contribution, advance or loan
for the purpose of paying or discharging any Indebtedness or obligation of such
other Person or otherwise, except (i) endorsements of negotiable instruments for
collection in the ordinary course of business, and (ii) the Indebtedness
permitted under Section 9.2, above. Lender acknowledges that the Borrower has
guaranteed certain obligations for supplies purchases of Morris Memorial and
acknowledges such guarantees do not violate this Section 9.2.
          9.6 Disposal of Property. The Borrower shall not sell, assign, lease,
transfer or otherwise dispose of (whether in one transaction or a series of
transactions) a material part of its properties, assets and rights to any Person
except (a) sales of Inventory in the ordinary course of business, and (b) sales
of Equipment being replaced in the ordinary course of business with other
Equipment with a fair market value and orderly liquidation value equal to or
greater than the Equipment being replaced.
          9.7 Use of Proceeds. The Borrower shall use the proceeds of the
(a) Revolving Loan for working capital purposes and (b) Term Loan to
(i) refinance certain existing Indebtedness (as defined below) of the Borrower,
(ii) partially finance the Transactions and (iii) pay certain fees, costs and
expenses reasonably incurred in connection with the Transactions.
          9.8 Loans to Officers; Consulting and Management Fees. The Borrower
shall not make any loans to its officers, directors, shareholders, or employees
or to any other Person, and the Borrower shall not pay any consulting,
management fees or similar fees to its officers, directors, shareholders,
manager, employees, or Affiliates or any other Person, whether for services
rendered to the Borrower or otherwise; provided, however, the Borrower shall be
permitted to (i) make advances to its employees in an aggregate amount not to
exceed One Hundred Thousand Dollars ($100,000) in any Fiscal Year of Borrower
for all such employees collectively, in each case, provided that both
immediately before such contemplated payment(s) or after giving effect to any
such payment(s) no Default or Event of Default shall exist or have occurred or
result therefrom; (ii) pay reasonable outside directors fees; and (iii) pay the
management fees permitted by the Management Agreements. Lender acknowledges that
travel advances issued in the ordinary course of business do not constitute
loans for purposes of this Section 9.8.
          9.9 Dividends and Stock Redemptions. The Borrower shall not
(a) declare, make or pay any dividend or other distribution (whether in cash,
property or rights or obligations) to or for the benefit of any officer,
shareholder, director, or any Affiliate other than (i) to Guarantor and (ii) the
Required Dividends and Redemption Amounts, (ii) distributions under the Borrower
Cash Management Program, and (iii) payment of the management fees under the
Management Agreements, or (b) purchase or redeem any of the Stock of the
Borrower or any options or warrants with respect thereto, declare or pay any
dividends or distributions thereon, or set aside any funds for any such purpose.
Notwithstanding the foregoing or anything to the contrary contained herein, the
foregoing declarations, payments, distributions, purchases or redemptions set
forth in this Section 9.9 shall, in each case, be in both manner and amount
consistent with the Borrower’s historical practices.

- 64 -



--------------------------------------------------------------------------------



 



          9.10 Payments in Respect of Subordinated Debt.
                    (1) The Borrower shall not make any payment, directly or
indirectly, to (i) Capmark (or any Affiliate or Subsidiary thereof) in
contravention of the Capmark Intercreditor Agreement or (ii) Omega (or any
Affiliate or Subsidiary thereof) in contravention of either Omega Intercreditor
Agreement.
                    (2) The Borrower shall not make any payment in respect of
any Indebtedness for borrowed money that is subordinated to the Liabilities
(including, without limitation, the Subordinated Debt); provided, however, the
Borrower shall be permitted to make solely those payments expressly permitted
pursuant to the terms of the Subordination Agreements, in each case, as long as
the Borrower is in compliance with Section 9.12 hereof both immediately before
and after any such contemplated or actual payment, provided, further, that both
immediately before any such contemplated payment or after giving effect to any
such payments no Default or Event of Default shall exist or have occurred or
result therefrom, unless otherwise permitted expressly under the terms of the
Subordinations Agreements.
          9.11 Transactions with Affiliates. Except as expressly permitted under
this Agreement, and except for the Management Agreements and payment of the fee
permitted by the terms of the Management Agreements, and the cash management
program of Borrower and its Affiliates, the Borrower shall not transfer any cash
or property to any Affiliate or enter into any transaction, including, without
limitation, the purchase, lease, sale or exchange of property or the rendering
of any service to any Affiliate; provided, however, except as otherwise
expressly restricted under this Agreement, that the Borrower may transfer cash
or property to Affiliates and enter into transactions with Affiliates for fair
value in the ordinary course of business pursuant to terms that are no less
favorable to the Borrower than the terms upon which such transfers or
transactions would have been made had such transfers or transactions been made
to or with a Person that is not an Affiliate.
          9.12 Financial Ratios. Commencing with the Fiscal Quarter ending
September 30, 2007 and continuing thereafter, the consolidated Borrower shall
not:
                    (1) Minimum Fixed Charge Coverage Ratio. Permit its Fixed
Charge Coverage Ratio to be less than 1.10 to 1.00, measured as of the last day
of each Fiscal Quarter for the trailing twelve (12) month period.
                    (2) Minimum Adjusted EBITDA. Permit its Adjusted EBITDA to
be less than Ten Million Five Hundred Thousand and No/100 Dollars
($10,500,000.00), measured as of the last day of each Fiscal Quarter for the
trailing twelve (12) month period.
                    (3) Maximum Leverage Ratio. Permit the Leverage Ratio to be
greater than (i) 1.75 to 1.00, for the period commencing on the Closing Date and
continuing until the day of the two year anniversary of the Closing Date;
(ii) 1.50 to 1.00, for the period commencing on the day immediately following
the two year anniversary of the Closing Date and continuing until the day of the
four year anniversary of the Closing Date, and (iii) 1.25 to 1.00

- 65 -



--------------------------------------------------------------------------------



 



thereafter. The Leverage Ratio shall be measured as of the last day of each
Fiscal Quarter for the trailing twelve (12) month period.
                    (4) Computation. The Borrower acknowledges and agrees that
the calculation and computation of the foregoing financial ratios and covenants
shall be pursuant to and in accordance with Section 8.1(c) hereof. For purposes
of these computations, measurements of EBITDA will be adjusted to analyze actual
results of the Acquisition until such time as a full twelve (12) months of
Acquisition results are included in the computations.
          9.13 Change in Nature of Business. Borrower shall not engage, directly
or indirectly, in any business other than providing residential long term care,
assisted living and skilled nursing care.
          9.14 Other Agreements. The Borrower shall not enter into any agreement
containing any provision which would be violated or breached by the performance
of its obligations hereunder or under any Financing Agreement to which Borrower
is a party or which would violate or breach any provision hereof or thereof, or
that would or is reasonably likely to adversely affect the Lender’s interests or
rights under this Agreement and the other Financing Agreements to which Borrower
is a party or the likelihood that the Liabilities will be paid in full when due,
nor shall the Borrower’s bylaws, articles of incorporation, operating agreement,
partnership agreement or other governing document (each a “Governing Document”),
as applicable, be amended or modified in any way that would violate or breach
any provision hereof or of any Financing Agreement to which Borrower is a party,
or that would or is reasonably likely to adversely affect the Lender’s interests
or rights under this Agreement and the other Financing Agreements to which
Borrower is a party or the likelihood that the Liabilities will be paid in full
when due; provided, prior to any amendment or modification of any of the
Borrower’s Governing Documents, the Borrower shall furnish a correct and
complete copy of any such proposed amendment or modification to the Lender.
          9.15 Blocked Accounts and Lock Box Accounts. The Borrower shall not
establish or open any other blocked account (other than the Commercial Blocked
Account and the Government Blocked Account) or any lock box accounts after the
Closing Date. The Borrower shall not amend, modify or otherwise change any terms
of the Commercial Blocked Account Agreement or the Government Blocked Account
Agreement, without the Lender’s prior written consent.
          9.16 Amendments to Restricted Agreements. The Borrower shall not
amend, modify or supplement any Restricted Agreement, in any manner that would
or is reasonably likely to adversely affect the Lender’s interests under this
Agreement and the other Financing Agreements to which Borrower is a party,
without the Lender’s prior written consent (including, without limitation,
except as expressly permitted by the terms of the applicable Intercreditor
Agreement, amending or modifying the Capmark Debt Documents or Omega Debt
Documents in order to (a) increase the rate of interest on or fees payable in
respect of the debt unless such increase is not due and payable prior to the
date the Liabilities are repaid in full, (b) accelerate the date of any
regularly scheduled fees, interest or principal payment on the debt, (c) shorten
the final maturity date of the debt, (d) increase the principal amount of the
debt, or (e) make the covenants or events of default contained in the Capmark
Debt Documents or Omega Debt

- 66 -



--------------------------------------------------------------------------------



 



Documents materially more restrictive). Within three (3) Business Days after
entering into any non-adverse amendment, modification or supplement to any
Restricted Agreement, the Borrower Agent shall deliver to the Lender a complete
and correct copy of such amendment, modification or supplement.
          9.17 State of Incorporation or Formation. The Borrower shall not
change its state of incorporation or formation, as applicable, from that set
forth on Schedule 1 hereto.
          9.18 Environmental. Except as to environmental conditions for which it
is not responsible pursuant to any Commercial Lease, the Borrower shall not
permit the Property or any portion thereof to be involved in the use,
generation, manufacture, storage, disposal or transportation of Hazardous
Substances except in compliance in all material respects with all Environmental
Laws.
          9.19 Fiscal Year. The Borrower shall not change its Fiscal Year.
          9.20 Restrictions on Fundamental Changes. Without duplication of any
of the foregoing, Borrower shall not:
                    (1) liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution);
                    (2) transfer, assign, convey or grant to any other Person,
other than another Borrower, the right to operate or control any Location,
whether by lease, sublease, management agreement, joint venture agreement or
otherwise;
                    (3) without providing Lender with thirty (30) days’ prior
written notice, change its legal name;
                    (4) suffer or permit to occur any change in the legal or
beneficial ownership of the capital stock, partnership interests or membership
interests, or in the capital structure, or any material change in the
organizational documents or governing documents, of Borrower;
                    (5) change the licensed operator, manager or property
manager for any Property; or
                    (6) consent to or acknowledge any of the foregoing.
          9.21 Margin Stock. Borrower shall not carry or purchase any “margin
security” within the meaning of Regulations U, T or X of the Board of Governors
of the Federal Reserve System.
          9.22 Truth of Statements and Certificates. Borrower shall not furnish
to the Lender any certificate or other document that contains any untrue
statement of a material fact or that omits to state a material fact necessary to
make it not misleading in light of the circumstances under which it was
furnished.

- 67 -



--------------------------------------------------------------------------------



 



          9.23 Negative Pledge Assets. Borrower shall not permit any Person to
have a Lien on or security interest in any of the Negative Pledge Assets or any
accessions, improvements, additions to, substitutions for and replacements for
and products, profits and proceeds of any of the Negative Pledge Assets;
provided Lender acknowledges that (i) Borrower has entered into a contract for
the purchase and sale of the land and improvements comprising the Carolina Beach
Facility to a third party purchaser and consents to such sale pursuant to the
terms of said purchase contract and (ii) Borrower has sold its interest in the
license/CON for the beds at the Carolina Beach Facility to a third party
purchaser.
     The Borrower agrees that compliance with this Article 9 is a material
inducement to the Lender’s advancing credit under this Agreement. The Borrower
further agrees that in addition to all other remedies available to the Lender,
the Lender shall be entitled to specific enforcement of the covenants in this
Article 9, including injunctive relief.
     10. HEALTH CARE MATTERS.
     Without limiting the generality of any representation or warranty made in
Article 7 or any covenant made in Articles 8 or 9, each Borrower represents and
warrants on a joint and several basis to and covenants with the Lender, and
shall be deemed to represent, warrant and covenant on each day on which any
advance or accommodation in respect of any Loan is requested or made or any
Liabilities shall be outstanding under this Agreement, that:
          10.1 Funds from Restricted Grants. None of the Property or the
Collateral is subject to, and Borrower shall indemnify and hold the Lender
harmless from and against, any liability in respect of amounts received by
Borrower or others for the purchase or improvement of the Property or Collateral
or any part thereof under restricted or conditioned grants or donations,
including, without limitation, monies received under the Public Health Service
Act, 42 U.S.C. Section 291 et seq.
          10.2 Certificate of Need. If required under applicable Law, each
Borrower has and shall maintain in full force and effect a valid certificate of
need (“CON”) or similar certificates, license, permit, registration,
certification or approval issued by the State Regulator for the requisite number
of beds in each Property (the “Licenses”). Borrower shall cause to be operated
the Location and the Property in a manner such that the Licenses shall remain in
full force and effect at all times, except to the extent the failure to do so
would not cause a Material Adverse Effect or a material adverse effect on the
prospects of the Borrowers on a consolidated basis. True and complete copies of
the Licenses have been delivered to Lender.
          10.3 Licenses. The Licenses: (i) are and shall continue in full force
and effect at all times throughout the term of the Term Loan and are and shall
be free from restrictions or known conflicts which would materially impair the
use or operation of any Property for its current use, and if any Licenses become
provisional, probationary, conditional or restricted in any way (collectively
“Restrictions”), Borrower shall take or cause to be taken prompt action to
correct such Restrictions; (ii) may not be, and have not been, and will not be
transferred to any location other than the Property; and (iii) other than the
Capmark Security Interests and the Omega Security Interests have not been and
will not be pledged as collateral security for any other loan or indebtedness.
Except as may be required under and pursuant to the Capmark Debt

- 68 -



--------------------------------------------------------------------------------



 



Documents and the Omega Debt Documents, Borrower shall do (or suffer to be done)
any of the following:
               (1) Rescind, withdraw, revoke, amend, modify, supplement, or
otherwise alter the nature, tenor or scope of the Licenses for any Property
without Lender’s prior written consent;
               (2) Amend or otherwise change any Property’s licensed beds
capacity and/or the number of beds approved by the State Regulator without
Lender’s prior written consent; or
               (3) Replace, assign or transfer all or any part of any Property’s
beds to another site or location (other than to any other Property) without
Lender’s prior written consent.
     11. DEFAULT, RIGHTS AND REMEDIES OF THE LENDER.
          11.1 Event of Default . Any one or more of the following shall
constitute an “Event of Default” under this Agreement:
               (1) the Borrower fails to pay (i) any principal or interest
payable hereunder or under any of the Notes on the date due, declared due or
demanded (including, without limitation, any amount due under Section 2.15) or
(ii) any other amount payable to the Lender under this Agreement or under any
other Financing Agreement to which the Borrower is a party (including, without
limitation, any of the Notes) within five (5) calendar days after the date when
any such payment is due and, with respect to clause (ii) only, such failure is
not cured within five (5) calendar days after notice to Borrower by Lender;
               (2) the Borrower fails or neglects to perform, keep or observe
any of the covenants, conditions or agreements set forth in (i) Sections 2.4,
4.4, 8.5, 8.6, 8.9, 8.11, or Section 8.12 hereof (ii) any Section of Article 9
hereof or (iii) any Section of Article 10 hereof and, with respect to such
Sections in Article 10 only, such failure or neglect shall continue for a period
of five (5) calendar days after the earlier of (1) the date the Borrower
actually knew of such failure or neglect and (2) notice to the Borrower by the
Lender.
               (3) the Borrower fails or neglects to perform, keep or observe
any of the covenants, conditions, promises or agreements contained in this
Agreement (other than those specified in Section 11.1(b) hereof) and such
failure or neglect shall continue for a period of thirty (30) calendar days
after the earlier of (i) the date the Borrower actually knew of such failure or
neglect and (ii) notice to the Borrower by the Lender;
               (4) any representation or warranty heretofore, now or hereafter
made by the Borrower in connection with this Agreement or any of the other
Financing Agreements to which Borrower is a party is untrue, misleading or
incorrect in any material respect, or any schedule, certificate, statement,
report, financial data, notice, or writing furnished at any time by the Borrower
to the Lender is untrue, misleading or incorrect in any material respect, on the
date as of which the facts set forth therein are stated or certified;

- 69 -



--------------------------------------------------------------------------------



 



               (5) a judgment, decree or order requiring payment in excess of
Two Hundred Fifty Thousand Dollars ($250,000) shall be rendered against the
Borrower and such judgment or order shall remain unsatisfied or undischarged and
in effect for thirty (30) consecutive days without a stay of enforcement or
execution, provided that this clause (e) shall not apply to any judgment, decree
or order for which the Borrower is fully insured and with respect to which the
insurer has admitted liability, or such judgment, decree or order is being
contested or appealed by appropriate proceedings;
               (6) a notice of Lien, levy or assessment is filed or recorded
with respect to any of the assets of the Borrower (including, without
limitation, the Collateral), by the United States, or any department, agency or
instrumentality thereof, or by any state, county, municipality or other
governmental agency or any taxes or debts owing at any time or times hereafter
to any one or more of them become a Lien, upon any of the assets of the Borrower
(including, without limitation, the Collateral), provided that this clause
(f) shall not apply to any Liens, levies, or assessments which a Borrower is
contesting in good faith (provided the Borrower has complied with the provisions
of clauses (a) and (b) of Section 8.4 hereof) or which relate to current taxes
not yet due and payable;
               (7) any material portion of the Collateral is attached, seized,
subjected to a writ or distress warrant, or is levied upon, or comes within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors;
               (8) a proceeding under any bankruptcy, reorganization,
arrangement of debt, insolvency, readjustment of debt or receivership law or
statute is filed against the Borrower or any guarantor of the Liabilities,
including Parent, and any such proceeding is not dismissed within sixty (60)
days of the date of its filing, or a proceeding under any bankruptcy,
reorganization, arrangement of debt, insolvency, readjustment of debt or
receivership law or statute is filed by the Borrower or any guarantor of the
Liabilities, including Parent, or the Borrower or any guarantor of the
Liabilities, including Parent, makes an assignment for the benefit of creditors,
or the Borrower or any guarantor of the Liabilities, including Parent, takes any
action to authorize any of the foregoing;
               (9) except as permitted for an Inactive Subsidiary, the Borrower
or Parent voluntarily or involuntarily dissolves or is dissolved, or its
existence terminates or is terminated; provided that in the case of an
administrative dissolution or revocation of existence for failure to file the
proper reports or returns with the applicable governmental authorities, no Event
of Default shall be deemed to have occurred if an application for reinstatement
is (i) filed promptly (but in any event, within fifteen (15) calendar days) upon
Parent or Borrower receiving notice of such dissolution or revocation from the
applicable governmental authority and (ii) diligently pursued to completion (if
reasonably capable of being completed), as determined by the Lender in its sole
and absolute discretion;
               (10) the Credit Parties, taken as a whole, fail, at any time, to
be Solvent;
               (11) the Borrower or any guarantor of the Liabilities, including
Parent, is enjoined, restrained, or in any way prevented by the order of any
court or any

- 70 -



--------------------------------------------------------------------------------



 



administrative or regulatory agency from conducting all or any material part of
its business affairs;
               (12) a breach by the Borrower shall occur under any agreement,
document or instrument (other than an agreement, document or instrument
evidencing the lending of money), whether heretofore, now or hereafter existing
between the Borrower and any other Person and the effect of such breach if not
cured within any applicable cure period will or is likely to have or create a
Material Adverse Effect;
               (13) the Borrower shall fail to make any payment due on any other
obligation for borrowed money or shall be in breach of any agreement evidencing
the lending of money and the effect of such failure or breach if not cured
within any applicable cure period would be to permit the acceleration of any
obligation, liability or indebtedness in excess of Five Hundred Thousand Dollars
($500,000);
               (14) there shall be instituted in any court criminal proceedings
against the Borrower, or the Borrower shall be indicted for any crime, in either
case for which forfeiture of a material amount of its property is a potential
penalty, unless (i) such actions are being contested or appealed in good faith
by appropriate proceedings, (ii) the potential forfeiture has been stayed during
the pendency of such proceeds, and (iii) no Medicare or Medicaid reimbursement
obligations are materially adversely affected by such proceedings;
               (15) Parent shall at any time after the Closing Date have voting
power over less than one hundred percent (100%) of the issued and outstanding
Stock of Diversicare Management Services Co.;
               (16) any Lien securing the Liabilities shall, in whole or in
part, cease to be a perfected first priority Lien (subject only to the Permitted
Liens); this Agreement or any of the Financing Agreements to which the Borrower
is a party, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligations of the Borrower; or the Borrower shall directly or
indirectly, contest in any manner such effectiveness, validity, binding nature
or enforceability;
               (17) any default or event of default shall occur under or
pursuant to any Capmark Debt Document or Omega Debt Document, or any breach of,
noncompliance with or default under any Intercreditor Agreement, any
Subordination Agreement, or any other Financing Agreement (including, without
limitation, the Guaranty, each Pledge Agreement and the Master Letter of Credit
Agreement) by any party thereto (other than by the Lender), and the same is not
cured or remedied within any applicable cure period, provided that if such
default or event of default, breach, noncompliance or default, requires the
giving of notice by Lender to any party in addition to or other than Borrower,
Lender shall have provided Borrower with such notice at the same time as it
provides such notice to such other party;
               (18) if the Borrower fails, within three (3) Business Days of
receipt to forward any collections it receives with respect to any Accounts to
the Commercial Blocked Account or the Government Blocked Account, as the case
may be;

- 71 -



--------------------------------------------------------------------------------



 



               (19) institution by the PBGC, the Borrower or any ERISA Affiliate
of steps to terminate any Plan or to organize, withdraw from or terminate a
Multiemployer Plan if as a result of such reorganization, withdrawal or
termination, the Borrower or any ERISA Affiliate could be required to make a
contribution to such Plan or Multiemployer Plan, or could incur a liability or
obligation to such Plan or Multiemployer Plan, in excess of Two Hundred Fifty
Thousand Dollars ($250,000), or (ii) a contribution failure occurs with respect
to any Plan sufficient to give rise to a Lien under ERISA, which Lien is not
fully discharged within fifteen (15) days;
               (20) a Material Adverse Change shall occur;
               (21) Borrower or any Affiliate of Borrower, shall challenge or
contest, in any action, suit or proceeding, the validity or enforceability of
this Agreement, or any of the other Financing Agreements, the legality or the
enforceability of any of the Liabilities or the perfection or priority of any
Lien granted to the Lender;
               (22) Parent shall revoke or attempt to revoke, terminate or
contest its obligations under the Guaranty, or the Guaranty or any provision
thereof shall cease to be in full force and effect in accordance with its terms
and provisions;
               (23) Any Pledgor shall revoke or attempt to revoke, terminate or
contest in any way any Pledge Agreement, or any provision thereof shall cease to
be in full force and effect in accordance with its terms and provisions;
               (24) Borrower shall be prohibited or otherwise restrained from
conducting the business theretofore conducted by it in any manner that has or
could reasonably be expected to have or result in a Material Adverse Effect;
               (25) There shall occur with respect to the Operator of any
Location any Medicare or Medicaid survey deficiencies at Level I, J, K, L or
worse (i) which deficiencies are not cured within the amount of time permitted
by the applicable reviewing agency; (ii) which result in the imposition by any
Government Authority or the applicable state survey agency of sanctions in the
form of either a program termination, temporary management, denial of payment
for new admission (which continues for thirty (30) days or more or pertains to
more than one Location) or facility closure and (iii) which sanctions could have
a Material Adverse Effect as determined by Lender in its reasonable discretion.
Upon the occurrence of such Event, Borrower shall submit to Lender its Plan of
Correction for dealing with such Event, and shall periodically review its
progress under the Plan of Correction with Lender. Provided that Lender remains
satisfied with the progress under the Plan of Correction, then such Event shall
not be an Event of Default unless formal notice is given by Lender to Borrower;
               (26) A state or federal regulatory agency shall have revoked any
license, permit, certificate or Medicaid or Medicare qualification pertaining to
the Real Property or any Location, regardless of whether such license, permit,
certificate or qualification was held by or originally issued for the benefit of
Borrower, a tenant or any other Person, the revocation of which could reasonably
be expected to have a Material Adverse Effect;

- 72 -



--------------------------------------------------------------------------------



 



               (27) Any material default by Borrower under the terms of any
material Lease following the expiration of any applicable notice and cure period
(if any);
               (28) William Council, Glynn Riddle or Ray Tyler shall not be
senior officers of the Borrower and devote significant time and energy to the
business of the Borrower; provided, however, it shall not constitute an Event of
Default if any such individual shall fail for any reason to be a senior officer
of the Borrower or fail to devote significant time and energy to the business of
the Borrower, and such individual shall be promptly replaced by the Borrower,
whether on an interim or permanent basis, with an individual with substantially
similar skills and experience (but in no event later than within 90 calendar
days of the former individual’s resignation, termination, permanent disability
or death) and otherwise acceptable to the Lender in its reasonable and good
faith determination;
               (29) Any subordination provision in any document or instrument
governing Subordinated Debt, or any subordination provision in any guaranty by
any Subsidiary of any Subordinated Debt, shall cease to be in full force and
effect, or any Credit Party or any other Person (including the holder of any
applicable Subordinated Debt) shall contest in any manner the validity, binding
nature or enforceability of any such provision.
               (30) Any event shall occur (or fail to occur) that could result
in the Possession Date occurring, as determined by the Lender in its sole and
absolute discretion.
     Notwithstanding the foregoing, in the situations described in clauses (l),
(t), (x) and (z), above, where an Event of Default is triggered by the
occurrence of a Material Adverse Change or a Material Adverse Effect, events
which could reasonably be expected to have or result in a Material Adverse
Effect or Material Adverse Change, such occurrence shall not be deemed to be an
Event of Default hereunder provided that Borrower shall within forty-eight
(48) hours after the occurrence thereof submit to Lender in writing a plan of
correction for dealing with such Material Adverse Change or Material Adverse
Effect that is acceptable to Lender in its sole and absolute discretion, and, if
such plan of correction is so acceptable, for so long as Lender remains
satisfied in all respects with the progress under such plan of correction and
until written notice that Lender is not so satisfied is given by Lender to
Borrower.
          11.2 Acceleration. Upon the occurrence of any Event of Default
described in Sections 11.1(h), (i), or (j), the Commitments (if they have not
theretofore terminated) shall automatically and immediately terminate and all of
the Liabilities shall immediately and automatically, without presentment,
demand, protest or notice of any kind (all of which are hereby expressly
waived), be immediately due and payable; and upon the occurrence of any other
Event of Default, the Lender may at its sole option declare the Commitments (if
they have not theretofore terminated) to be terminated and any or all of the
Liabilities may, at the sole option of the Lender, and without presentment,
demand, protest or notice of any kind (all of which are hereby expressly
waived), be declared, and thereupon shall become, immediately due and payable,
whereupon the Commitments shall immediately terminate. Upon the occurrence of
any Default or Event of Default the Lender may, at its option, cease making any
additional Revolving Loans.
          11.3 Rights and Remedies Generally.

- 73 -



--------------------------------------------------------------------------------



 



               (1) Upon the occurrence of any Event of Default, the Lender shall
have, in addition to any other rights and remedies contained in this Agreement
and in any of the other Financing Agreements, all of the rights and remedies of
a secured party under the Code or other applicable laws, all of which rights and
remedies shall be cumulative, and non-exclusive, to the extent permitted by Law,
including, without limitation, the right of Lender to sell, assign, or lease any
or all of the Collateral. The exercise of any one right or remedy shall not be
deemed a waiver or release of any other right or remedy, and the Lender, upon
the occurrence of an Event of Default, may proceed against Borrower, and/or the
Collateral, at any time, under any agreement, with any available remedy and in
any order. All sums received from Borrower and/or the Collateral in respect of
the Loans may be applied by the Lender to any Liabilities in such order of
application and in such amounts as the Lender shall deem appropriate in its
discretion. Borrower waives any right it may have to require the Lender to
pursue any Person for any of the Liabilities.
               (2) Upon notice to Borrower after an Event of Default, Borrower
at its own expense shall assemble all or any part of the Collateral as
determined by Lender and make it available to Lender at any location designated
by Lender. In such event, Borrower shall, at its sole cost and expense, store
and keep any Collateral so assembled at such location pending further action by
Lender and provide such security guards and maintenance services as shall be
necessary to protect and preserve such Collateral. In addition to all such
rights and remedies, the sale, lease or other disposition of the Collateral, or
any part thereof, by the Lender after an Event of Default may be for cash,
credit or any combination thereof, and the Lender may purchase all or any part
of the Collateral at public or, if permitted by law, private sale, and in lieu
of actual payment of such purchase price, may set-off the amount of such
purchase price against the Liabilities of the Borrower then owing. Any sales of
such Collateral may be adjourned from time to time with or without notice. The
Lender may, in its sole discretion, cause the Collateral to remain on the
Borrower’s premises, at the Borrower’s expense, pending sale or other
disposition of such Collateral. The Lender shall have the right after an Event
of Default to conduct such sales on the Borrower’s premises, at the Borrower’s
expense, or elsewhere, on such occasion or occasions as the Lender may see fit.
          11.4 Entry Upon Premises and Access to Information. Upon the
occurrence of any Event of Default, the Lender shall have the right to enter
upon the premises of the Borrower where the Collateral is located without any
obligation to pay rent to the Borrower, or any other place or places where such
Collateral is believed to be located and kept, and remove such Collateral
therefrom to the premises of the Lender or any agent of the Lender, for such
time as the Lender may desire, in order to effectively collect or liquidate such
Collateral. Upon the occurrence of any Event of Default, the Lender shall have
the right to obtain access to the Borrower’s data processing equipment, computer
hardware and software relating to the Collateral and subject to the privacy
requirements and regulations of HIPPA and of any applicable state or federal
patients bill of rights, to use all of the foregoing and the information
contained therein in any manner the Lender deems appropriate. Upon the
occurrence of any Event of Default, the Lender shall have the right to receive,
open and process all mail addressed to the Borrower and relating to the
Collateral.
          11.5 Sale or Other Disposition of Collateral by the Lender. Any notice
required to be given by the Lender of a sale, lease or other disposition or
other intended action by

- 74 -



--------------------------------------------------------------------------------



 



the Lender, with respect to any of the Collateral, which is deposited in the
United States mails, postage prepaid and duly addressed to the Borrower at the
address specified in Section 12.12 hereof, at least ten (10) calendar days prior
to such proposed action shall constitute fair and reasonable notice to the
Borrower of any such action. The net proceeds realized by the Lender upon any
such sale or other disposition, after deduction for the expense of retaking,
holding, preparing for sale, selling or the like and the attorneys’ and
paralegal’ fees and legal expenses incurred by the Lender in connection
therewith, shall be applied as provided herein toward satisfaction of the
Liabilities, including, without limitation, such Liabilities described in
Sections 8.2 and 11.2 hereof. The Lender shall account to the Borrower for any
surplus realized upon such sale or other disposition, and the Borrower shall
remain liable for any deficiency. The commencement of any action, legal or
equitable, or the rendering of any judgment or decree for any deficiency shall
not affect the Lender’s Liens in the Collateral until the Liabilities are fully
paid. The Borrower agrees that the Lender has no obligation to preserve rights
to the Collateral against any other Person. If and to the extent applicable, the
Lender is hereby granted a license or other right to use, without charge, the
Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trade styles, trademarks, service marks and advertising
matter or any property of a similar nature, as it pertains to the Collateral, in
completing production of, advertising for sale and selling any such Collateral,
and the Borrower’s rights and benefits under all licenses and franchise
agreements, if any, shall inure to the Lender’s benefit until the Liabilities of
the Borrower are paid in full. Borrower covenants and agrees not to interfere
with or impose any obstacle to Lender’s exercise of its rights and remedies with
respect to the Collateral.
          11.6 Waivers (General).
               (1) Except as otherwise provided for in this Agreement and to the
fullest extent permitted by applicable law, Borrower hereby waives:
(i) presentment, demand and protest, and notice of presentment, dishonor, intent
to accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all Financing Agreements,
the Notes or any other notes, commercial paper, Accounts, contracts, documents,
instruments, chattel paper and guaranties at any time held by Lender on which
Borrower may in any way be liable, and hereby ratifies and confirms whatever
Lender may do in this regard; (ii) all rights to notice and a hearing prior to
Lender’s taking possession or control of, or to Lender’s replevy, attachment or
levy upon, any Collateral or any bond or security which might be required by any
court prior to allowing Lender to exercise any of its remedies; and (iii) the
benefit of all valuation, appraisal and exemption Laws. Borrower acknowledges
that it has been advised by counsel of its choice and decision with respect to
this Agreement, the other Financing Agreements and the transactions evidenced
hereby and thereby.
               (2) Borrower for itself and all endorsers, guarantors and
sureties and their heirs, legal representatives, successors and assigns,
(i) agrees that its liability shall not be in any manner affected by any
indulgence, extension of time, renewal, waiver, or modification granted or
consented to by Lender; (ii) consents to any indulgences and all extensions of
time, renewals, waivers, or modifications that may be granted by Lender with
respect to the payment or other provisions of this Agreement, the Notes, and to
any substitution, exchange or release of the Collateral, or any part thereof,
with or without substitution, and agrees to the addition or release of any
Borrower, endorsers, guarantors, or sureties, or whether

- 75 -



--------------------------------------------------------------------------------



 



primarily or secondarily liable, without notice to Borrower and without
affecting its liability hereunder; (iii) agrees that its liability shall be
unconditional and without regard to the liability of any other tax; and (iv)
expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing.
               (3) Each and every covenant and condition for the benefit of
Lender contained in this Agreement and the other Financing Agreements may be
waived by Lender; provided, however, that to the extent that Lender may have
acquiesced in any noncompliance with any requirements or conditions precedent to
the Closing of any Loan or to any subsequent disbursement of Loan proceeds, such
acquiescence shall not be deemed to constitute a waiver by Lender of such
requirements with respect to any future disbursements of Loan proceeds and
Lender may at any time after such acquiescence require Borrower to comply with
all such requirements. Any forbearance by Lender in exercising any right or
remedy under any of the Financing Agreements, or otherwise afforded by
applicable law, including any failure to accelerate the Maturity Date shall not
be a waiver of or preclude the exercise of any right or remedy nor shall it
serve as a novation of the Notes or as a reinstatement of the Loan or a waiver
of such right of acceleration or the right to insist upon strict compliance of
the terms of the Financing Agreements. Lender’s acceptance of payment of any sum
secured by any of the Financing Agreements after the due date of such payment
shall not be a waiver of Lender’s right to either require prompt payment when
due of all other sums so secured or to declare a default for failure to make
prompt payment. The procurement of insurance or the payment of taxes or other
liens or charges by Lender shall not be a waiver of Lender’s right to accelerate
the maturity of the Loan, nor shall Lender’s receipt of any condemnation awards,
insurance proceeds, or damages under this Agreement operate to cure or waive
Borrower’s or Guarantor’s default in payment of sums secured by any of the
Financing Agreements.
               (4) Without limiting the generality of anything contained in this
Agreement or the other Financing Agreements, Borrower agrees that if an Event of
Default is continuing (i) Lender is not subject to any “one action” or “election
of remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Collateral and any other
properties owned by Borrower and the Financing Agreements and other security
instruments or agreements securing the Loan has been foreclosed, sold and/or
otherwise realized upon in satisfaction of Borrower’s obligations under the
Notes.
               (5) Nothing contained herein or in any other Financing Agreement
shall be construed as requiring Lender to resort to any part of the Collateral
for the satisfaction of any of Borrower’s obligations under the Financing
Agreements in preference or priority to any other Collateral, and Lender may
seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrower’s obligations under the Financing
Agreements. In addition, Lender shall have the right from time to time to
partially foreclose upon any Collateral in any manner and for any amounts
secured by the Financing Agreements then due and payable as determined by Lender
in its sole discretion, including, without limitation, the following
circumstances: (i) if Borrower defaults beyond any applicable grace period in
the payment of one or more scheduled payments of principal and interest, Lender
may foreclose upon all or any part of the Collateral to recover such delinquent
payments, or (ii)

- 76 -



--------------------------------------------------------------------------------



 



if Lender elects to accelerate less than the entire outstanding principal
balance of the Notes, Lender may foreclose all or any part of the Collateral to
recover so much of the principal balance of the Notes as Lender may accelerate
and such other sums secured by one or more of the Financing Agreements as Lender
may elect. Notwithstanding one or more partial foreclosures, any unforeclosed
Collateral shall remain subject to the Financing Agreements to secure payment of
sums secured by the Financing Agreements and not previously recovered.
               (6) To the fullest extent permitted by law, Borrower, for itself
and its successors and assigns, waives in the event of foreclosure of any or all
of the Collateral any equitable right otherwise available to Borrower which
would require the separate sale of the any of the Collateral or require Lender
to exhaust its remedies against any part of the Collateral before proceeding
against any other part of the Collateral; and further in the event of such
foreclosure Borrower does hereby expressly consent to and authorize, at the
option of Lender, the foreclosure and sale either separately or together of each
part of the Collateral.
          11.7 Waiver of Notice. UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE
BORROWER HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR TO THE
EXERCISE BY THE LENDER OF ITS RIGHTS TO REPOSSESS THE COLLATERAL WITHOUT
JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON THE COLLATERAL WITHOUT PRIOR
NOTICE OR HEARING.
          11.8 Injunctive Relief. The parties acknowledge and agree that, in the
event of a breach or threatened breach of any Credit Party’s obligations under
any Financing Agreements, Lender may have no adequate remedy in money damages
and, accordingly, shall be entitled to an injunction (including without
limitation, a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining the cash management and
collection procedure described herein. However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement. Each Credit
Party waives the requirement of the posting of any bond in connection with such
injunctive relief.
          11.9 Marshalling. Lender shall have no obligation to marshal any
assets in favor of any Credit Party, or against or in payment of any of the
other Liabilities or any other obligation owed to the Lender by any Credit
Party.
               (1) Recourse to Borrower. Notwithstanding anything to the
contrary contained herein or in any other Financing Agreement, the Loans shall
be fully recourse to Borrower, and Lender shall be authorized, in its sole and
absolute discretion, to enforce any or all of its remedies hereunder against
Borrower, including all present and future revenue and assets of Borrower,
whether or not such assets have been pledged as collateral for the Loans.
          11.10 Advice of Counsel. The Borrower acknowledges that it has been
advised by its counsel with respect to this transaction and this Agreement,
including, without limitation, all waivers contained herein.

- 77 -



--------------------------------------------------------------------------------



 



     12. MISCELLANEOUS.
          12.1 Waiver. The Lender’s failure, at any time or times hereafter, to
require strict performance by the Borrower of any provision of this Agreement
shall not waive, affect or diminish any right of the Lender thereafter to demand
strict compliance and performance therewith. Any suspension or waiver by the
Lender of an Event of Default under this Agreement or a default under any of the
other Financing Agreements shall not suspend, waive or affect any other Event of
Default under this Agreement or any other default under any of the other
Financing Agreements, whether the same is prior or subsequent thereto and
whether of the same or of a different kind or character. None of the
undertakings, agreements, warranties, covenants and representations of the
Borrower contained in this Agreement or any of the other Financing Agreements
and no Event of Default under this Agreement or default under any of the other
Financing Agreements shall be deemed to have been suspended or waived by the
Lender unless such suspension or waiver is in writing signed by an officer of
the Lender, and directed to the Borrower specifying such suspension or waiver.
          12.2 Costs and Attorneys’ Fees.
               (1) The Borrower agrees to pay jointly and severally on demand
all of the costs and expenses of the Lender (including, without limitation, the
reasonable fees and out-of-pocket expenses of the Lender’s counsel, and all UCC
filing and lien search fees, and, if applicable, real estate appraisal fees,
survey fees, recording and title insurance costs, and any environmental report
or analysis) in connection with the structuring, preparation, negotiation,
execution, and delivery of: (i) this Agreement, the Financing Agreements and all
other instruments, agreements, certificates or documents provided for herein or
delivered or to be delivered hereunder, and (ii) any and all amendments,
modifications, supplements and waivers executed and delivered pursuant hereto or
any Financing Agreement or in connection herewith or therewith. The Borrower
further agrees that the Lender, in its sole discretion, may deduct all such
unpaid amounts from the aggregate proceeds of the Loans or debit such amounts
from the operating accounts of the Borrower maintained with the Lender.
               (2) The costs and expenses that the Lender incurs in any manner
or way with respect to the following shall be part of the Liabilities, payable
jointly and severally by the Borrower on demand if at any time after the date of
this Agreement the Lender: (i) employs counsel in good faith for advice or other
representation, (ii) with respect to the amendment, modification or enforcement
of this Agreement or the Financing Agreements, or with respect to any Collateral
securing the Liabilities hereunder, (iii) to represent the Lender in any
work-out or any type of restructuring of the Liabilities, or any litigation,
contest, dispute, suit or proceeding or to commence, defend or intervene or to
take any other action in or with respect to any litigation, contest, dispute,
suit or proceeding (whether instituted by the Lender, the Borrower or any other
Person) in any way or respect relating to this Agreement, the Financing
Agreements, the Borrower’s affairs or any Collateral hereunder or (iv) to
enforce any of the rights of the Lender with respect to the Borrower provided in
this Agreement, under any of the Financing Agreements, or otherwise (whether at
law or in equity); (v) takes any action to protect, preserve, store, ship,
appraise, prepare for sale, collect, sell, liquidate or otherwise dispose of any
Collateral hereunder; and/or (vi) seeks to enforce or enforces any of the rights
and remedies of the Lender with respect to the Borrower or any guarantor of the
Liabilities. Without

- 78 -



--------------------------------------------------------------------------------



 



limiting the generality of the foregoing, such expenses, costs, charges and fees
include: reasonable fees, costs and expenses of attorneys, accountants and
consultants; court costs and expenses; court reporter fees, costs and expenses;
long distance telephone charges; and courier and telecopier charges.
               (3) The Borrower further agrees to pay, and to save the Lender
harmless from all liability for, any documentary stamp tax, intangible tax, or
other stamp tax or taxes of any kind which may be payable in connection with or
related to the execution or delivery of this Agreement, the Financing
Agreements, the borrowings hereunder, the issuance of the Notes or of any other
instruments, agreements, certificates or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith, provided that
the Borrower shall not be liable for Lender’s income tax liabilities.
               (4) All of the Borrower’s obligations provided for in this
Section 12.2 shall be Liabilities secured by the Collateral and shall survive
repayment of the Loans or any termination of this Agreement or any Financing
Agreements.
          12.3 Expenditures by the Lender. In the event the Borrower shall fail
to pay taxes, insurance, audit fees and expenses, consulting fees, filing,
recording and search fees, assessments, fees, costs or expenses which the
Borrower is, under any of the terms hereof or of any of the other Financing
Agreements, required to pay, or fails to keep the Collateral free from other
Liens, except as permitted herein, the Lender may, in its sole discretion, pay
or make expenditures for any or all of such purposes, and the amounts so
expended, together with interest thereon at the Default Rate (from the date the
obligation or liability of Borrower is charged or incurred until actually paid
in full to Lender) and shall be part of the Liabilities of the Borrower, payable
on demand and secured by the Collateral.
          12.4 Custody and Preservation of Collateral. The Lender shall be
deemed to have exercised reasonable care in the custody and preservation of any
of the Collateral in its possession if it takes such action for that purpose as
the Borrower shall request in writing, but failure by the Lender to comply with
any such request shall not of itself be deemed a failure to exercise reasonable
care, and no failure by the Lender to preserve or protect any right with respect
to such Collateral against prior parties, or to do any act with respect to the
preservation of such Collateral not so requested by a Borrower, shall of itself
be deemed a failure to exercise reasonable care in the custody or preservation
of such Collateral.
          12.5 Reliance by the Lender. The Borrower acknowledges that the
Lender, in entering into this Agreement and agreeing to make Loans and otherwise
extend credit to the Borrower hereunder, has relied upon the accuracy of the
covenants, agreements, representations and warranties made herein by the
Borrower and the information delivered by the Borrower to the Lender in
connection herewith (including, without limitation, all financial information
and data).
          12.6 Assignability; Parties. This Agreement (including, without
limitation, any and all of the Borrower’s rights, obligations and liabilities
hereunder) may not be assigned by the Borrower without the prior written consent
of the Lender. Whenever in this Agreement there is reference made to any of the
parties hereto, such reference shall be deemed to include, wherever

- 79 -



--------------------------------------------------------------------------------



 



applicable, a reference to the successors and permitted assigns of the Borrower
and the successors and assigns of the Lender.
          12.7 Severability; Construction. Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provisions or the remaining provisions of this Agreement. The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
          12.8 Application of Payments. Notwithstanding any contrary provision
contained in this Agreement or in any of the other Financing Agreements, after
the occurrence of a Default or an Event of Default the Borrower irrevocably
waives the right to direct the application of any and all payments at any time
or times hereafter received by the Lender from the Borrower or with respect to
any of the Collateral, and the Borrower does hereby irrevocably agree that the
Lender shall have the continuing exclusive right to apply and reapply any and
all payments received at any time or times hereafter, whether with respect to
the Collateral or otherwise, against the Liabilities in such manner as the
Lender may deem advisable, notwithstanding any entry by the Lender upon any of
its books and records.
          12.9 Marshalling; Payments Set Aside. The Lender shall be under no
obligation to marshal any assets in favor of the Borrower or any other Person or
against or in payment of any or all of the Liabilities. To the extent that the
Borrower makes a payment or payments to the Lender or the Lender enforces its
Liens or exercises its rights of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
          12.10 Sections and Titles; UCC Termination Statements. The sections
and titles contained in this Agreement shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto. At such time as all of the Liabilities shall have been
indefeasibly paid in full and this Agreement shall terminate in accordance with
its terms, the Lender will, upon Borrower’s written request and at the
Borrower’s cost and expense, promptly sign all Uniform Commercial Code
termination statements reasonably required by the Borrower to evidence the
termination of the Liens in the Collateral in favor of the Lender.
          12.11 Continuing Effect; Inconsistency. This Agreement, the Lender’s
Liens in the Collateral, and all of the other Financing Agreements shall
continue in full force and effect so long as any Liabilities shall be owed to
the Lender, and (even if there shall be no such Liabilities

- 80 -



--------------------------------------------------------------------------------



 



outstanding) so long as this Agreement has not been terminated as provided in
Section 2.9 hereof. To the extent any terms or provisions contained in any
Financing Agreement are inconsistent or conflict with the terms and provisions
of this Agreement, the terms and provisions of this Agreement shall control and
govern.
          12.12 Notices. Any notice or other communication required or permitted
under this Agreement shall be in writing and personally delivered, mailed by
registered or certified U.S. mail (return receipt requested and postage
prepaid), sent by telecopier (with a confirming copy sent by regular mail), or
sent by prepaid nationally recognized overnight courier service, and addressed
to the relevant party at its address set forth below, or at such other address
as such party may, by written notice, designate as its address for purposes of
notice under this Agreement:
(1) If to the Lender, at:
LaSalle Bank National Association
135 South LaSalle Street
Chicago, Illinois 60603
Attention: Adam Panos
Telephone No.: 312-992-2871
Facsimile No.: 312-904-1294
With a copy to:
Duane Morris LLP
227 West Monroe St. — Suite 3400
Chicago, Illinois 60606
Attention: Brian P. Kerwin
Telephone No: 312-499-6737
Facsimile No: 312-499-6701
(2) If to the Borrower or Borrower Agent, at:
Advocat Inc.
1621 Galleria Boulevard
Brentwood, Tennessee 37027
Attention: Glynn Riddle
Telephone No.: 615-771-7575
Facsimile No.: 615-771-7409
With a copy to:
Harwell Howard Hyne Gabbert & Manner
315 Deaderick Street, Suite 1800
Nashville, Tennessee 37238
Attention: John N. Popham IV
Telephone No.: 615-251-1093
Facsimile No.: 615-251-1059

- 81 -



--------------------------------------------------------------------------------



 



If mailed, notice shall be deemed to be given three (3) days after being sent,
and if sent by personal delivery, telecopier or prepaid courier, notice shall be
deemed to be given when delivered.
          12.13 Equitable Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy at law may prove to be inadequate
relief to the Lender; therefore, the Borrower agrees that the Lender, if the
Lender so requests, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.
          12.14 Entire Agreement. This Agreement, together with the Financing
Agreements executed in connection herewith, constitutes the entire agreement
among the parties with respect to the subject matter hereof, and supersedes all
prior written or oral understandings, discussions and agreements with respect
thereto (including, without limitation, any term sheet or commitment letter).
This Agreement may be amended or modified only by mutual agreement of the
parties evidenced in writing and signed by the party to be charged therewith.
          12.15 Participations and Assignments. The Lender shall have the right,
without the consent of the Borrower, to sell participations to one or more banks
or other entities in, or assignments of, all or any portion of its rights,
obligations, and interest under this Agreement, the Liabilities and any of the
Financing Agreements. The Lender may furnish any information concerning the
Borrower in the possession of the Lender from time to time to participants
(including prospective participants).
          12.16 Indemnity. The Borrower agrees to jointly and severally defend,
protect, indemnify and hold harmless the Lender and each and all of its
officers, directors, employees, attorneys, affiliates, and agents (“Indemnified
Parties”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
the fees and disbursements of counsel for the Indemnified Parties in connection
with any investigative, administrative or judicial proceeding, whether or not
the Indemnified Parties shall be designated by a party thereto, or otherwise),
claim, cause of action, judgment, suit, action or proceeding, which may ever be
imposed on, incurred by, or asserted against any Indemnified Party (whether
direct, indirect or consequential, and whether based on any federal or state
laws or other statutory regulations, including, without limitation, securities,
environmental and commercial laws and regulations, under common law or at
equitable cause, or on contract or otherwise) in any manner relating to or
arising out of this Agreement or the other Financing Agreements, or any act,
event or transaction related or attendant thereto, the making and the management
of the Loans (including, without limitation, any liability under federal, state
or local environmental laws or regulations) or the use or intended use of the
proceeds of the Loans hereunder; provided, that the Borrower shall not have any
obligation to any Indemnified Party hereunder with respect to matters caused by
or resulting from the gross negligence, willful misconduct or illegal activity
of such Indemnified Party. To the extent that the undertaking to indemnify, pay
and hold harmless set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, the Borrower shall
contribute the maximum portion which it is permitted to pay

- 82 -



--------------------------------------------------------------------------------



 



and satisfy under applicable law, to the payment and satisfaction of all matters
incurred by the Indemnified Parties. Any liability, obligation, loss, damage,
penalty, cost or expense incurred by the Indemnified Parties shall be paid to
the Indemnified Parties on demand, together with interest thereon at the Default
Rate from the date incurred by the Indemnified Parties until paid by the
Borrower, be added to the Liabilities, and be secured by the Collateral. The
provisions of and undertakings and indemnifications set out in this
Section 12.16 shall survive the satisfaction and payment of the Liabilities of
the Borrower and the termination of this Agreement. NO INDEMNIFIED PERSON SHALL
BE RESPONSIBLE OR LIABLE TO THE BORROWER OR TO ANY OTHER PARTY TO ANY FINANCING
AGREEMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER
PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING AGREEMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.
          12.17 Representations and Warranties. Notwithstanding anything to the
contrary contained herein, (i) each representation or warranty contained in this
Agreement or any of the other Financing Agreements shall survive the execution
and delivery of this Agreement and the other Financing Agreements and the making
of the Loans and the repayment of the Liabilities hereunder, and (ii) each
representation and warranty contained in this Agreement and each other Financing
Agreement shall be remade on the date of each Loan made hereunder.
          12.18 Counterparts; Electronically Transmitted Signatures. This
Agreement and any amendment or supplement hereto or any waiver granted in
connection herewith may be executed in any number of counterparts and by the
different parties on separate counterparts and each such counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same Agreement. Fax and other electronically transmitted
signatures shall be deemed as legally effective as a signed original for all
purposes.
          12.19 Limitation of Liability of Lender. It is hereby expressly agreed
that:
               (1) Lender may conclusively rely and shall be protected in acting
or refraining from acting upon any document, instrument, certificate,
instruction or signature believed to be genuine and may assume and shall be
protected in assuming that any Person purporting to give any notice or
instructions in connection with any transaction to which this Agreement relates
has been duly authorized to do so. Lender shall not be obligated to make any
inquiry as to the authority, capacity, existence or identity of any Person
purporting to have executed any such document or instrument or have made any
such signature or purporting to give any such notice or instructions;
               (2) Lender shall not be liable for any acts, omissions, errors of
judgment or mistakes of fact or law, including, without limitation, acts,
omissions, errors or mistakes with respect to the Collateral, except for those
arising out of or in connection with Lender’s gross negligence, willful
misconduct or illegal activity. Without limiting the generality of the
foregoing, Lender shall be under no obligation to take any steps necessary to
preserve

- 83 -



--------------------------------------------------------------------------------



 



rights in the Collateral against any other parties, but may do so at its option,
and all expenses incurred in connection therewith shall be payable by Borrower;
and
               (3) Lender shall not be liable for any action taken in good faith
and believed to be authorized or within the rights or powers conferred by this
Agreement and the other Financing Agreements.
          12.20 Borrower Authorizing Accounting Firm. Borrower shall authorize
its accounting firm and/or service bureaus to provide Lender with such
information as is requested by Lender in accordance with this Agreement.
Borrower authorizes Lender to contact directly any such accounting firm and/or
service bureaus to obtain such information.
          12.21 Joint and Several Liability; Binding Obligations.
               (1) Borrower is defined collectively to include all Persons
constituting the Borrower; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person comprising the Borrower; provided, further,
in case of any question as to which particular Person is to be deemed a Borrower
in any given context for purposes of any term or provision contained in this
Agreement, the Lender shall make such determination. Each Person comprising
Borrower shall be jointly and severally liable for all of the liabilities and
obligations of Borrower under this Agreement, regardless of which of the
Borrowers actually receives the proceeds of the Loans or the benefit of any
other extensions of credit hereunder, or the manner in which the Borrowers, or
the Lender accounts therefor in their respective books and records. In addition,
each entity comprising Borrower hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person
comprising Borrower as well as all such Persons when taken together. By way of
illustration, but without limiting the generality of the foregoing, the terms of
Article XI of this Agreement are to be applied to each individual Person
comprising the Borrower (as well as to all such Persons taken as a whole), such
that the occurrence of any of the events described in Article XI of this
Agreement as to any Person comprising the Borrower shall constitute an Event of
Default even if such event has not occurred as to any other Persons comprising
the Borrower or as to all such Persons taken as a whole (except as otherwise
expressly provided therein by, for example, the use of the term “Material
Adverse Effect”).
               (2) Each Borrower acknowledges that it will enjoy significant
benefits from the business conducted by the other Borrowers because of, inter
alia, their combined ability to bargain with other Persons including, without
limitation, their ability to receive the credit facilities hereunder and other
Financing Agreements which would not have been available to an individual
Borrower acting alone. Each Borrower has determined that it is in its best
interest to procure the Loans with the credit support of the other Borrowers as
contemplated by this Agreement and the other Financing Agreements.
               (3) The Lender has advised the Borrowers that it is unwilling to
enter into this Agreement and the other Financing Agreements and make available
the Loans extended hereby or thereby to any Borrower unless each Borrower
agrees, among other things, to

- 84 -



--------------------------------------------------------------------------------



 



be jointly and severally liable for the due and proper payment of the
Liabilities of each other Borrower under this Agreement and other Financing
Agreements. Each Borrower has determined that it is in its best interest and in
pursuit of its purposes that it so induce the Lender to extend credit pursuant
to this Agreement and the other documents executed in connection herewith
(i) because of the desirability to each Borrower of the Loans and the interest
rates and the modes of borrowing available hereunder, (ii) because each Borrower
may engage in transactions jointly with other Borrowers and (iii) because each
Borrower may require, from time to time, access to funds under this Agreement
for the purposes herein set forth. Each Borrower, individually, expressly
understands, agrees and acknowledges, that the Loans would not be made available
on the terms herein in the absence of the collective credit of all of the
Persons constituting the Borrower, the joint and several liability of all such
Persons, and the cross-collateralization of the collateral of all such Persons
hereunder and under the other Financing Agreements. Accordingly, each Borrower,
individually acknowledges that the benefit to each of the Persons comprising the
Borrower as a whole constitutes reasonably equivalent value, regardless of the
amount of the Loans actually borrowed by, advanced to, or the amount of
collateral provided by, any individual Borrower.
               (4) Each Borrower has determined that it has and, after giving
effect to the transactions contemplated by this Agreement and the other
Financing Agreements (including, without limitation, the inter-Borrower
arrangement set forth in this Section) will have, assets having a fair saleable
value in excess of the amount required to pay its probable liability on its
existing debts as they fall due for payment and that the sum of its debts is not
and will not then be greater than all of its property at a fair valuation, that
such Borrower has, and will have, access to adequate capital for the conduct of
its business and the ability to pay its debts from time to time incurred in
connection therewith as such debts mature and that the value of the benefits to
be derived by such Borrower from the access to funds under this Agreement
(including, without limitation, the inter-Borrower arrangement set forth in this
Section) is reasonably equivalent to the obligations undertaken pursuant hereto.
               (5) The Borrower Agent (on behalf of each Borrower) shall
maintain records specifying (a) all Liabilities incurred by each Borrower,
(b) the date of such incurrence, (c) the date and amount of any payments made in
respect of such Liabilities and (d) all inter-Borrower obligations pursuant to
this Section. The Borrower Agent shall make copies of such records available to
the Lender, upon request.
               (6) To the extent that applicable law otherwise would render the
full amount of the joint and several obligations of any Borrower hereunder and
under the other Financing Agreements invalid or unenforceable, such Borrower’s
obligations hereunder and under the other Financing Agreements shall be limited
to the maximum amount which does not result in such invalidity or
unenforceability, provided, however, that each Borrower’s obligations hereunder
and under the other Financing Agreements shall be presumptively valid and
enforceable to their fullest extent in accordance with the terms hereof or
thereof, as if this Section were not a part of this Agreement.
               (7) To the extent that any Borrower shall make a payment under
this Section of all or any of the Liabilities (other than any Loan made to that
Borrower for which it is primarily liable) (a “Joint Liability Payment”) which,
taking into account all other

- 85 -



--------------------------------------------------------------------------------



 



Joint Liability Payments then previously or concurrently made by any other
Borrower, exceeds the amount which such Borrower would otherwise have paid if
each Borrower had paid the aggregate Liabilities satisfied by such Joint
Liability Payments in the same proportion that such Borrower’s “Allocable
Amount” (as defined below) (as determined immediately prior to such Joint
Liability Payments) bore to the aggregate Allocable Amounts of each of the
Borrowers as determined immediately prior to the making of such Joint Liability
Payments, then, following indefeasible payment in full in cash of the
Liabilities and termination of the Loans, such Borrower shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each other Borrower for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Joint Liability
Payments. As of any date of determination, the “Allocable Amount” of any
Borrower shall be equal to the maximum amount of the claim which could then be
recovered from such Borrower under this Section without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
               (8) The term “Borrower” as used herein shall mean either one or
more particular Borrowers or all of the Borrowers collectively as the Lender
shall determine in its sole and absolute good faith discretion.
               (9) The term “Revolving Borrower” as used herein shall mean
either one or more particular Revolving Borrowers or all of the Revolving
Borrowers collectively as the Lender shall determine in its sole and absolute
good faith discretion.
               (10) The term “Term Loan Borrower” as used herein shall mean
either one or more particular Term Loan Borrowers or all of the Term Loan
Borrowers collectively as the Lender shall determine in its sole and absolute
good faith discretion.
               (11) Each Borrower hereby agrees that, except as hereinafter
provided, its obligations hereunder shall be unconditional, irrespective of
(i) the absence of any attempt to collect the Liabilities from any obligor or
other action to enforce the same; (ii) the waiver or consent by Lender with
respect to any provision of any instrument evidencing the Liabilities, or any
part thereof, or any other agreement heretofore, now or hereafter executed by a
Borrower and delivered to Lender; (iii) failure by Lender to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for the Liabilities; (iv) the institution of any
proceeding under the United States Bankruptcy Code, or any similar proceeding,
by or against a Borrower or Lender’s election in any such proceeding of the
application of Section 1111(b)(2) of the United States Bankruptcy Code; (v) any
borrowing or grant of a security interest by a Borrower as debtor-in-possession,
under Section 364 of the United States Bankruptcy Code; (vi) the disallowance,
under Section 502 of the United States Bankruptcy Code, of all or any portion of
Lender’s claim(s) for repayment of any of the Liabilities; or (vii) any other
circumstance other than payment in full of the Liabilities which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.
               (12) Until all Liabilities have been paid and satisfied in full,
no payment made by or for the account of a Borrower including, without
limitation, (i) a payment made by such Borrower on behalf of the liabilities of
any other Borrower or (ii) a payment made

- 86 -



--------------------------------------------------------------------------------



 



by any other Person under any guaranty, shall entitle such Borrower, by
subrogation or otherwise, to any payment from any other Borrower or from or out
of any other Borrower’s property and such Borrower shall not exercise any right
or remedy against any other Borrower or any property of any other Borrower by
reason of any performance of such Borrower of its joint and several obligations
hereunder.
               (13) Any notice given by one Borrower hereunder shall constitute
and be deemed to be notice given by all Borrowers, jointly and severally. Notice
given by Lender to any one Borrower hereunder or pursuant to any Financing
Agreements in accordance with the terms hereof or thereof shall constitute
notice to each and every Borrower. The knowledge of one Borrower shall be
imputed to all Borrowers and any consent by one Borrower shall constitute the
consent of and shall bind all Borrowers.
               (14) This Section is intended only to define the relative rights
of Borrower and nothing set forth in this Section is intended to or shall impair
the obligations of Borrower, jointly and severally, to pay any amounts as and
when the same shall become due and payable in accordance with the terms of this
Agreement or any other Financing Agreements. Nothing contained in this Section
shall limit the liability of any Borrower to pay the Loans made directly or
indirectly to that Borrower and accrued interest, fees and expenses with respect
thereto for which such Borrower shall be primarily liable.
               (15) The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets of each
Borrower to which such contribution and indemnification is owing. The rights of
any indemnifying Borrower against the other Borrowers under this Section shall
be exercisable upon the full and indefeasible payment of the Liabilities and the
termination of the Loans.
          12.22 Confidentiality. Borrower shall not disclose the contents of
this Agreement and the other Financing Agreements to any third party (including,
without limitation, any financial institution or intermediary) unless required
by applicable Laws without Lender’s prior written consent, other than to
Borrower’s officers, lawyers and other professional advisors on a need-to-know
basis, Capmark and Omega, and in connection with any filings required to be made
under any applicable federal or state securities laws or regulations
(“Securities Laws”). Borrower agrees to inform all such Persons who receive
information concerning this Agreement that such information is confidential and
may not be disclosed to any other Person, except as required by applicable Laws,
including Securities Laws. Notwithstanding the foregoing, any taxpayer (and each
employee, representative or other agent of such taxpayer) may disclose to any
and all Persons, without limitation of any kind, the tax treatment and tax
structure (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to such taxpayer relating to such tax treatment and tax structure;
provided that, with respect to any document or similar item that contains
information concerning the tax treatment or tax structure of the transactions
contemplated hereby as well as other information, this authorization shall only
apply to such portions of the document or similar item that relate to the tax
treatment or tax structure of such transaction. The preceding sentences in this
Section 12.22 are intended to cause the transactions contemplated hereby to not
be treated as having been offered under conditions of confidentiality for
purposes of Section 1.6011-4(b)(3) (or any successor provision)

- 87 -



--------------------------------------------------------------------------------



 



of the Treasury Regulations promulgated under Section 6011 of the Internal
Revenue Code, as amended, and shall be construed in a manner consistent with
such purpose. In addition, each party hereto acknowledges that it has no
proprietary or exclusive rights to, to the extent applicable, the tax structure
of the transactions contemplated hereby or any tax matter or tax idea related
thereto.
          12.23 Expenses and Taxes.
               (1) Borrower agrees to jointly and severally pay (or cause
Guarantor to pay) on demand all of the reasonable out-of-pocket costs and
expenses of the Lender (including, without limitation, the reasonable fees and
out-of-pocket expenses of the Lender’s counsel, and all UCC lien, tax, judgment,
pending suit, and bankruptcy searches, UCC filings and fees for pre- and
post-Closing UCC, title and other lien searches, real estate appraisal fees,
field examination costs and fees, survey fees, recording and title insurance
costs, and environmental report and analysis, and the costs of Intralinks or
other similar transmission system, if applicable) in connection with the due
diligence, structuring, preparation, negotiation, revision, execution, and
delivery of: (i) this Agreement, the other Financing Agreements and all other
instruments, agreements, certificates or documents provided for herein or
therein or delivered or to be delivered hereunder or thereunder, and (ii) any
and all amendments, modifications, supplements and waivers executed and
delivered pursuant hereto or any other Financing Agreements or in connection
herewith or therewith after the Closing Date. Lender, in its sole discretion,
may deduct all such unpaid amounts from the aggregate proceeds of the Loans or
debit such amounts from the operating accounts of Borrowers maintained with
Lender. If Lender uses in-house counsel for any of these purposes, Borrower
further agrees that its Liabilities hereunder and under the other Financing
Agreements include reasonable charges for such work commensurate with the fees
that would otherwise be charged by outside legal counsel selected by Lender for
the work performed.
               (2) Borrower also agrees to jointly and severally pay all
out-of-pocket charges and expenses incurred by Lender (including the court costs
and fees and expenses of Lender’s counsel, advisers and consultants) in
connection with (i) the administration, enforcement, protection or preservation
of any right or claim of Lender (including any foreclosure sale, deed in lieu
transaction or costs incurred in connection with any litigation or bankruptcy or
administrative hearing and any appeals therefrom and any post-judgment
enforcement action including, without limitation, supplementary proceedings in
connection with the enforcement of this Agreement), (ii) recording, filing and
registration fees and charges, mortgage or documentary taxes, UCC searches,
title and survey charges, (iii) all fees and disbursements of Lender’s
consultants as provided herein, (iv) the termination of this Agreement, (v) the
creation, preservation, perfection, maintenance, amendment and termination of
any Liens of Lender on the Collateral, (vi) the determination of whether or not
Borrower has performed the obligations undertaken by Borrower hereunder or has
satisfied any conditions precedent to the obligations of the Lender hereunder,
and (vii) the collection of any amounts due under the Financing Agreements. If
Lender uses in-house counsel for any of these purposes (i.e., for any task in
connection with the enforcement, protection or preservation of any right or
claim of Lender and the collection of any amounts due under its Financing
Agreements), Borrower further agrees that its Liabilities under the Financing
Agreements include reasonable charges for such

- 88 -



--------------------------------------------------------------------------------



 



work commensurate with the fees that would otherwise be charged by outside legal
counsel selected by Lender for the work performed.
               (3) Borrower shall pay all taxes (other than taxes based upon or
measured by Lender’s income or revenues or any personal property tax or any
branch profits tax), if any, in connection with the issuance of the Notes and
the recording of any Financing Agreements. The obligations of Borrower under
this clause (c) shall survive the payment of Borrower’s indebtedness under this
Agreement and the termination of this Agreement. All of each Borrower’s
obligations provided for in this Section 12.1 shall be Liabilities secured by
the Collateral.
          12.24 Release. For and in consideration of any Loan and each advance
or other financial accommodation hereunder, each Borrower, voluntarily,
knowingly, unconditionally, and irrevocably, with specific and express intent,
for and on behalf of itself and its agents, attorneys, heirs, successors, and
assigns (collectively the “Releasing Parties”) does hereby fully and completely
release, acquit and forever discharge the Lender, and each of its successors,
assigns, heirs, affiliates, subsidiaries, parent companies, principals,
directors, officers, employees, shareholders and agents (hereinafter called the
“Lender Parties”), and any other person, firm, business, corporation, insurer,
or association which may be responsible or liable for the acts or omissions of
the Lender Parties, or who may be liable for the injury or damage resulting
therefrom (collectively the “Released Parties”), of and from any and all
actions, causes of action, suits, debts, disputes, damages, claims, obligations,
liabilities, costs, expenses, fees (including, without limitation, reasonable
attorneys’ fees) and demands of any kind whatsoever, at law or in equity,
whether matured or unmatured, liquidated or unliquidated, vested or contingent,
choate or inchoate, known or unknown that the Releasing Parties (or any of them)
have or may have, against the Released Parties or any of them (whether directly
or indirectly) relating to events occurring on or before the date of this
Agreement, other than any claim as to which a final determination is made in a
judicial proceeding (in which the Lender or any of the Released Parties have had
an opportunity to be heard) which determination includes a specific finding that
one of the Released Parties acted in a grossly negligent manner or with actual
willful misconduct. Each Borrower acknowledges that the foregoing release is a
material inducement to Lender’s decision to extend to Borrower the financial
accommodations hereunder and has been relied upon by the Lender in agreeing to
make the Loans and in making each advance of Loan proceeds hereunder.
          12.25 Time; Reliance. Time is of the essence in Borrower’s performance
under this Agreement and all other Financing Agreements. Notwithstanding
anything to the contrary contained in any Financing Agreement, if and to the
extent any terms or provisions contained in any Financing Agreement are
inconsistent or conflict with the terms and provisions of this Agreement, the
terms and provisions of this Agreement shall control and govern.
          12.26 Relationship. The relationship between, on the one hand, the
Lender, and the Borrower, on the other hand, shall be that of creditor-debtor
only. No term in this Agreement or in the other Financing Agreements and no
course of dealing between the parties shall be deemed to create any relationship
of agency, partnership or joint venture or any fiduciary duty by the Lender to
Borrower or any other party.

- 89 -



--------------------------------------------------------------------------------



 



          12.27 Borrower Agent. Each Borrower hereby irrevocably appoints
Borrower Agent as the borrowing agent and attorney-in-fact for all Borrowers
which appointment shall remain in full force and effect unless and until Lender
shall have received prior written notice signed by each Borrower that such
appointment has been revoked and that another Borrower has been appointed
Borrower Agent. Each Borrower hereby irrevocably appoints and authorizes the
Borrower Agent (i) to provide Lender with all notices with respect to Loans
obtained for the benefit of Borrower and all other notices and instructions
under this Agreement and (ii) to take such action as Borrower Agent deems
appropriate on its behalf to obtain Loans and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement.
It is understood that the handling of the Loan Account and Collateral of
Borrowers in a combined fashion, as more fully set forth in this Agreement, is
done solely as an accommodation to Borrowers in order to utilize the collective
borrowing powers of Borrowers in the most efficient and economical manner and at
their request, and Lender shall not incur liability to any Borrower as a result
hereof. Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Lender to do so,
and in consideration thereof, but without limiting any other provision contained
in this Agreement, each Borrower hereby jointly and severally agrees to
indemnify Lender and hold Lender harmless against any and all liability,
expense, loss or claim of damage or injury, made against Lender by any Borrower
or by any third party or Person whosoever, arising from or incurred by reason of
(a) the handling of the Loan Account and Collateral as herein provided, (b) the
Lender’s relying on any instructions of the Borrower Agent, or (c) any other
action taken by the Lender hereunder or under the other Financing Agreements,
except that Borrowers will have no liability to the Lender under this Section
with respect to any liability that has been finally determined by a court of
competent jurisdiction to have resulted solely from the gross negligence,
willful misconduct, or illegal activity of Lender.
          12.28 Agent’s; Borrower Authorizing Accounting Firm. In exercising any
rights under the Financing Agreements or taking any actions provided for
therein, the Lender may act through their respective employees, agents or
independent contractors as authorized by the Lender. Borrower shall authorize
its accounting firm and/or service bureaus to provide Lender with such
information as is requested by Lender in accordance with this Agreement.
Borrower authorizes the Lender to contact directly any such accounting firm
and/or service bureaus to obtain such information.
          12.29 Additional Provisions.
               (1) Consents. Each Borrower, as joint and several primary obligor
of the Liabilities directly incurred by any other Borrower, authorizes Lender,
without giving notice to such Borrower or to any other Borrower (to the extent
permitted hereunder) or obtaining such Borrower’s consent or any other
Borrower’s consent (to the extent permitted hereunder) and without affecting the
liability of such Borrower for the Liabilities directly incurred by the other
Borrower, from time to time to:
               (2) compromise, settle, renew, extend the time for payment,
change the manner or terms of payment, discharge the performance of, decline to
enforce, or

- 90 -



--------------------------------------------------------------------------------



 



release all or any of the Liabilities; grant other indulgences to any Borrower
in respect thereof; or modify in any manner any documents relating to the
Liabilities;
               (3) declare all Liabilities due and payable upon the occurrence
and during the continuance of an Event of Default;
               (4) take and hold security for the performance of the Liabilities
of any Borrower and exchange, enforce, waive and release any such security;
               (5) apply and reapply such security and direct the order or
manner of sale thereof as Lender, in its sole discretion, may determine;
               (6) release, surrender or exchange any deposits or other property
securing the Liabilities or on which Lender at any time may have a Lien;
release, substitute or add any one or more endorsers or guarantors of the
Liabilities of any other Borrower or such Borrower; or compromise, settle,
renew, extend the time for payment, discharge the performance of, decline to
enforce, or release all or any obligations of any such endorser or guarantor or
other Person who is now or may hereafter be liable on any Liabilities or
release, surrender or exchange any deposits or other property of any such
Person;
               (7) apply payments received by Lender from any Borrower to any
Liabilities, in such order as Lender shall determine, in its sole discretion;
and
               (8) assign this Agreement in whole or in part.
               (9) Waivers. Each Borrower, as a primary, joint and several
obligor with respect to the Liabilities directly incurred by any other Borrower,
hereby waives:
               (10) any defense based upon any legal disability or other defense
of any other Borrower, or by reason of the cessation or limitation of the
liability of any other Borrower from any cause (other than full payment of all
Liabilities), including, but not limited to, failure of consideration, breach of
warranty, statute of frauds, statute of limitations, accord and satisfaction,
and usury;
               (11) any defense based upon any legal disability or other defense
of any other guarantor or other Person;
               (12) any defense based upon any lack of authority of the
officers, directors, members, managers, partners or agents acting or purporting
to act on behalf of any other Borrower or any principal of any other Borrower or
any defect in the formation of any other Borrower or any principal of any other
Borrower;
               (13) any defense based upon the application by any other Borrower
of the proceeds of the Loans for purposes other than the purposes represented by
such other Borrower to Lender or intended or understood by Lender or such
Borrower;
               (14) any defense based on such Borrower’s rights, under statute
or otherwise, to require Lender to sue any other Borrower or otherwise to
exhaust its rights and

- 91 -



--------------------------------------------------------------------------------



 



remedies against any other Borrower or any other Person or against any
collateral before seeking to enforce its right to require such Borrower to
satisfy the Liabilities of any other Borrower;
               (15) any defense based on Lender’s failure at any time to require
strict performance by any Borrower of any provision of the Financing Agreements.
Such Borrower agrees that no such failure shall waive, alter or diminish any
right of Lender thereafter to demand strict compliance and performance
therewith. Nothing contained herein shall prevent Lender from foreclosing on any
Lien, or exercising any rights available to Lender thereunder, and the exercise
of any such rights shall not constitute a legal or equitable discharge of such
Borrower;
               (16) intentionally omitted;
               (17) any defense based upon Lender’s election of any remedy
against such Borrower or any other Borrower or any of them; any defense based on
the order in which Lender enforces its remedies;
               (18) any defense based on (A) Lender’s surrender, release,
exchange, substitution, dealing with or taking any additional collateral,
(B) Lender’s abstaining from taking advantage of or realizing upon any Lien or
other guaranty, and (C) any impairment of collateral securing the Liabilities,
including, but not limited to, Lender’s failure to perfect or maintain a Lien in
such collateral;
               (19) any defense based upon Lender’s failure to disclose to such
Borrower any information concerning any other Borrower’s financial condition or
any other circumstances bearing on any other Borrower’s ability to pay the
Liabilities;
               (20) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
any other respects more burdensome than that of a principal;
               (21) any defense based upon Lender’s election, in any proceeding
instituted under the Bankruptcy Code, of the application of Bankruptcy Code
§1111(b)(2) or any successor statute;
               (22) any defense based upon any borrowing or any grant of a
security interest under Bankruptcy Code §364;
               (23) intentionally omitted;
               (24) except as otherwise expressly set forth herein : notice of
acceptance hereof; notice of the existence, creation or acquisition of any
Liability; notice of any Event of Default; notice of the amount of the
Liabilities outstanding from time to time; notice of any other fact which might
increase such Borrower’s risk; diligence; presentment; demand of payment;
protest; filing of claims with a court in the event of any other Borrower’s
receivership or bankruptcy and all other notices and demands to which such
Borrower might otherwise be entitled (and agrees the same shall not have to be
made on the other Borrower as a condition precedent to such Borrower’s
obligations hereunder);

- 92 -



--------------------------------------------------------------------------------



 



               (25) intentionally omitted;
               (26) any defense based on application of fraudulent conveyance or
transfer law or shareholder distribution law to any of the Liabilities or the
security therefor;
               (27) any defense based on Lender’s failure to seek relief from
stay or adequate protection in any other Borrower’s bankruptcy proceeding or any
other act or omission by Lender which impairs such Borrower’s prospective
subrogation rights;
               (28) any defense based on legal prohibition of Lender’s
acceleration of the maturity of the Liabilities during the occurrence of an
Event of Default or any other legal prohibition on enforcement of any other
right or remedy of Lender with respect to the Liabilities and the security
therefor;
               (29) any defense available to a surety under applicable law; and
               (30) the benefit of any statute of limitations affecting the
liability of such Borrower hereunder or the enforcement hereof.
               Each Borrower further agrees that its obligations hereunder shall
not be impaired in any manner whatsoever by any bankruptcy, extensions,
moratoria or other relief granted to any other Borrower pursuant to any statute
presently in force or hereafter enacted.
               (31) Additional Waivers. Each Borrower authorizes Lender to
exercise, in its sole discretion, any right, remedy or combination thereof which
may then be available to Lender, since it is such Borrower’s intent that the
Liabilities be absolute, independent and unconditional obligations of such
Borrower under all circumstances. Notwithstanding any foreclosure of any Lien
with respect to any or all of any property securing the Liabilities, whether by
the exercise of the power of sale contained therein, by an action for judicial
foreclosure or by an acceptance of a deed in lieu of foreclosure, each Borrower
shall remain bound under such Borrower’s guaranty of the Liabilities directly
incurred by any other Borrower.
               (32) Primary Obligations. This Agreement is a primary and
original obligation of each of the Borrowers and each of the Borrowers shall be
liable for all existing and future Liabilities of any other Borrower as fully as
if such Liabilities were directly incurred by such Borrower.
          12.30 Nonliability of Lender. The relationship between the Borrowers
on the one hand and the Lender on the other hand shall be solely that of
borrower and lender. The Lender does not have any fiduciary relationship with or
duty to any Credit Party arising out of or in connection with this Agreement or
any of the other Financing Agreements, and the relationship between the Credit
Parties, on the one hand, and the Lender, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor. The Lender does not
undertake any responsibility to any Credit Party to review or inform any Credit
Party of any matter in connection with any phase of any Credit Party’s business
or operations. The Borrower Agent agrees, on behalf of itself and each other
Borrower, that the Lender shall have no liability to any Credit Party (whether
sounding in tort, contract or otherwise) for losses suffered by any

- 93 -



--------------------------------------------------------------------------------



 



Credit Party in connection with, arising out of, or in any way related to the
transactions contemplated and the relationship established by the Financing
Agreements, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence,
willful misconduct or illegal activity of the party from which recovery is
sought. NO LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR
OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND
THE BORROWER AGENT ON BEHALF OF ITSELF AND EACH OTHER CREDIT PARTY, HEREBY
WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY,
INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER
FINANCING AGREEMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR
THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE). Each Borrower and the
Borrower Agent acknowledges that it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Financing
Agreements to which it is a party. No joint venture is created hereby or by the
other Financing Agreements or otherwise exists by virtue of the transactions
contemplated hereby by the Lender or among the Credit Parties and the Lender.
          12.31 INTENTIONALLY OMITTED.
          12.32 SUBMISSION TO JURISDICTION; WAIVER OF VENUE. THE BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY:
               (1) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS TO
WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF ILLINOIS, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE NORTHERN
DISTRICT OF ILLINOIS AND APPELLATE COURTS FROM ANY THEREOF;
               (2) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN
SUCH COURTS AND WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW IN CONNECTION WITH
ANY SUCH ACTION OR PROCEEDING (i) ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO
PLEAD OR CLAIM THE SAME, (ii) THE RIGHT TO ASSERT OR IMPOSE ANY CLAIM,
NONCOMPULSORY SET-OFF, COUNTERCLAIM OR CROSS-CLAIM IN RESPECT THEREOF IN SUCH
PROCEEDING; PROVIDED, HOWEVER, THIS WAIVER DOES NOT PRECLUDE THE RIGHT TO ASSERT
A DEFENSE IN SUCH ACTION OR PROCEEDING OR TO ASSERT OR IMPOSE ANY CLAIM,
COUNTERCLAIM OR CROSS-CLAIM WHICH THE BORROWER WISHES TO

- 94 -



--------------------------------------------------------------------------------



 



PURSUE IN A SEPARATE PROCEEDING AT ITS SOLE COST AND EXPENSE, AND (iii) ALL
STATUTES OF LIMITATIONS WHICH MAY BE RELEVANT THERETO; AND
               (3) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, RETURN RECEIPT REQUESTED,
TO THE BORROWER AT ITS ADDRESS SET FORTH ABOVE OR AT SUCH OTHER ADDRESS OF WHICH
THE LENDER SHALL HAVE BEEN NOTIFIED PURSUANT THERETO. THE BORROWER AGREES THAT
SUCH SERVICE, TO THE FULLEST EXTENT PERMITTED BY LAW (i) SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE BORROWER IN ANY SUIT, ACTION
OR PROCEEDING, AND (ii) SHALL BE TAKEN AND HELD TO BE VALID PERSONAL SERVICE
UPON AND PERSONAL DELIVERY TO THE BORROWER. SOLELY TO THE EXTENT PROVIDED BY
APPLICABLE LAW, SHOULD THE BORROWER, AFTER BEING SERVED, FAIL TO APPEAR OR
ANSWER TO ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THE NUMBER
OF DAYS PRESCRIBED BY LAW AFTER THE DELIVERY OR MAILING THEREOF, THE BORROWER
SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY THE
COURT AGAINST THE BORROWER AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT,
PROCESS OR PAPERS. NOTHING HEREIN SHALL AFFECT THE LENDER’S RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR LIMIT THE LENDER’S RIGHT TO
BRING PROCEEDINGS AGAINST THE BORROWER OR ITS PROPERTY IN ANY COURT OR ANY OTHER
JURISDICTION.
          12.33 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ALL RESPECTS
IN ACCORDANCE WITH, AND ENFORCED AND GOVERNED BY THE INTERNAL LAWS OF THE STATE
OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
          12.34 JURY TRIAL. THE BORROWER AND THE LENDER HEREBY IRREVOCABLY AND
KNOWINGLY WAIVE (TO THE FULLEST EXTENT PERMITTED BY LAW) ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING (INCLUDING, WITHOUT LIMITATION, ANY
COUNTERCLAIM) ARISING OUT OF THIS AGREEMENT, THE FINANCING AGREEMENTS OR ANY
OTHER AGREEMENTS OR TRANSACTIONS RELATED HERETO OR THERETO, INCLUDING, WITHOUT
LIMITATION, ANY ACTION OR PROCEEDING (A) TO ENFORCE OR DEFEND ANY RIGHTS UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH, OR
(B) ARISING FROM ANY DISPUTE OR CONTROVERSY IN CONNECTION WITH OR RELATED TO
THIS AGREEMENT AND THE FINANCING AGREEMENTS. THE LENDER AND THE BORROWER AGREE
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT A JURY.
[Signature Page Follows]

- 95 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Loan and Security Agreement has been duly executed
as of the day and year first above written.

            DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation, as
Borrower Agent
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial Officer       
ADVOCAT ANCILLARY SERVICES, INC., a Tennessee corporation
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial Officer       
ADVOCAT FINANCE, INC., a Delaware corporation
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial Officer       
DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial Officer       
ADVOCAT DISTRIBUTION SERVICES, INC., a Tennessee corporation
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial Officer     

- 96 -



--------------------------------------------------------------------------------



 



            DIVERSICARE ASSISTED LIVING SERVICES, INC., a Tennessee corporation
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial Officer              DIVERSICARE ASSISTED
LIVING SERVICES NC, LLC, a Tennessee limited liability company
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial Officer              DIVERSICARE LEASING CORP.,
a Tennessee corporation
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial Officer              STERLING HEALTH CARE
MANAGEMENT, INC., a Kentucky corporation
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial Officer              SENIOR CARE CEDAR HILLS,
LLC, a Delaware limited liability company
      BY: SENIOR CARE FLORIDA LEASING, LLC, its sole member        
BY: DIVERSICARE LEASING CORP., its sole member
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial Officer           

- 97 -



--------------------------------------------------------------------------------



 



            SENIOR CARE GOLFCREST, LLC, a Delaware limited liability company
      BY: SENIOR CARE FLORIDA LEASING, LLC, its sole member        
BY: DIVERSICARE LEASING CORP., its sole member
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial Officer              SENIOR CARE GOLFVIEW, LLC,
a Delaware limited liability company
      BY: SENIOR CARE FLORIDA LEASING, LLC, its sole member        
BY: DIVERSICARE LEASING CORP., its sole member
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial Officer              SENIOR CARE FLORIDA
LEASING, LLC, a Delaware limited liability company
      BY: DIVERSICARE LEASING CORP., its sole member       By:   /s/ Glynn
Riddle       Name:   Glynn Riddle      Its:  Executive Vice President & Chief
Financial Officer              SENIOR CARE SOUTHERN PINES, LLC, a Delaware
limited liability company
      BY: SENIOR CARE FLORIDA LEASING, LLC, its sole member        
BY: DIVERSICARE LEASING CORP., its sole member
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial Officer              DIVERSICARE AFTON OAKS,
LLC, a Delaware limited liability company
      BY: DIVERSICARE LEASING CORP., its sole member       By:   /s/ Glynn
Riddle       Name:   Glynn Riddle      Its:  Executive Vice President & Chief
Financial Officer           

- 98 -



--------------------------------------------------------------------------------



 



            DIVERSICARE ASSISTED LIVING SERVICES NC I, LLC, a Delaware limited
liability company
      BY: DIVERSICARE ASSISTED LIVING SERVICES NC, LLC, its sole member      
By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive Vice
President & Chief Financial Officer              DIVERSICARE ASSISTED LIVING
SERVICES NC II, LLC, a Delaware limited liability company
      BY: DIVERSICARE ASSISTED LIVING SERVICES NC, LLC, its sole member      
By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive Vice
President & Chief Financial Officer              DIVERSICARE BRIARCLIFF, LLC, a
Delaware limited liability company
      BY: DIVERSICARE LEASING CORP., its sole member       By:   /s/ Glynn
Riddle       Name:   Glynn Riddle      Its:  Executive Vice President & Chief
Financial Officer              DIVERSICARE CHISOLM, LLC, a Delaware limited
liability company
      BY: DIVERSICARE LEASING CORP., its sole member       By:   /s/ Glynn
Riddle       Name:   Glynn Riddle      Its:  Executive Vice President & Chief
Financial Officer              DIVERSICARE HARTFORD, LLC, a Delaware limited
liability company
      BY: DIVERSICARE LEASING CORP., its sole member       By:   /s/ Glynn
Riddle       Name:   Glynn Riddle      Its:  Executive Vice President & Chief
Financial Officer           

- 99 -



--------------------------------------------------------------------------------



 



            DIVERSICARE HILLCREST, LLC, a Delaware limited liability company
      BY: DIVERSICARE LEASING CORP., its sole member       By:   /s/ Glynn
Riddle       Name:   Glynn Riddle      Its:  Executive Vice President & Chief
Financial Officer              DIVERSICARE LAMPASAS, LLC, a Delaware limited
liability company
      BY: DIVERSICARE LEASING CORP., its sole member       By:   /s/ Glynn
Riddle       Name:   Glynn Riddle      Its:  Executive Vice President & Chief
Financial Officer              DIVERSICARE PINEDALE, LLC, a Delaware limited
liability company
      BY: DIVERSICARE LEASING CORP., its sole member       By:   /s/ Glynn
Riddle       Name:   Glynn Riddle      Its:  Executive Vice President & Chief
Financial Officer              DIVERSICARE WINDSOR HOUSE, LLC, a Delaware
limited liability company
      BY: DIVERSICARE LEASING CORP., its sole member       By:   /s/ Glynn
Riddle       Name:   Glynn Riddle      Its:  Executive Vice President & Chief
Financial Officer              DIVERSICARE YORKTOWN, LLC, a Delaware limited
liability company
      BY: DIVERSICARE LEASING CORP., its sole member       By:   /s/ Glynn
Riddle       Name:   Glynn Riddle      Its:  Executive Vice President & Chief
Financial Officer           

- 100 -



--------------------------------------------------------------------------------



 



            DIVERSICARE BALLINGER, LLC, a Delaware limited liability company
      BY: DIVERSICARE TEXAS I, LLC, its sole member       By:   /s/ Glynn Riddle
      Name:   Glynn Riddle      Its:  Executive Vice President & Chief Financial
Officer              DIVERSICARE DOCTORS, LLC, a Delaware limited liability
company
      BY: DIVERSICARE TEXAS I, LLC, its sole member       By:   /s/ Glynn Riddle
      Name:   Glynn Riddle      Its:  Executive Vice President & Chief Financial
Officer              DIVERSICARE ESTATES, LLC, a Delaware limited liability
company
      BY: DIVERSICARE TEXAS I, LLC, its sole member       By:   /s/ Glynn Riddle
      Name:   Glynn Riddle      Its:  Executive Vice President & Chief Financial
Officer              DIVERSICARE HUMBLE, LLC, a Delaware limited liability
company
      BY: DIVERSICARE TEXAS I, LLC, its sole member       By:   /s/ Glynn Riddle
      Name:   Glynn Riddle      Its:  Executive Vice President & Chief Financial
Officer              DIVERSICARE KATY, LLC, a Delaware limited liability company
      BY: DIVERSICARE TEXAS I, LLC, its sole member       By:   /s/ Glynn Riddle
      Name:   Glynn Riddle      Its:  Executive Vice President & Chief Financial
Officer           

- 101 -



--------------------------------------------------------------------------------



 



            DIVERSICARE NORMANDY TERRACE, LLC, a Delaware limited liability
company
      BY: DIVERSICARE TEXAS I, LLC, its sole member       By:   /s/ Glynn Riddle
      Name:   Glynn Riddle      Its:  Executive Vice President & Chief Financial
Officer              DIVERSICARE TEXAS I, LLC, a Delaware limited liability
company
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial Officer              DIVERSICARE TREEMONT, LLC,
a Delaware limited liability company
      BY: DIVERSICARE TEXAS I, LLC, its sole member       By:   /s/ Glynn Riddle
      Name:   Glynn Riddle      Its:  Executive Vice President & Chief Financial
Officer              DIVERSICARE ROSE TERRACE, LLC, a Delaware limited liability
company
      BY: DIVERSICARE LEASING COPP., its sole member       By:   /s/ Glynn
Riddle       Name:   Glynn Riddle      Its:  Executive Vice President & Chief
Financial Officer           

            LENDER:

LASALLE BANK NATIONAL ASSOCIATION
      By:   /s/ Adam Panos         Adam Panos         Assistant Vice President 
   

- 102 -



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS
SCHEDULES

     
Schedule 1
  Borrowers
Schedule 1.1(a)
  Facilities
Schedule 1.1(b)
  Capmark Restricted Accounts
Schedule 1.1(c)
  Locations
Schedule 1.1(d)
  Negative Pledge Assets
Schedule 1.1(e)
  Omega Leases
Schedule 1.1(f)
  Term Loan Borrower
Schedule 7.8
  Other Names
Schedule 7.12
  Organizational Chart
Schedule 7.13
  Litigation
Schedule 7.17
  Environmental Matters
Schedule 7.26
  Medicare and Medicaid Penalties
Schedule 7.32
  Labor Matters
Schedule 7.33
  Capitalization
Schedule 7.36
  Commercial Leases

EXHIBITS

     
Exhibit A
  Form of Revolving Credit Note
Exhibit B
  Form of Term Loan Note
Exhibit C
  Form of Borrowing Notice

- 103 -